Future Corporate VULSM Corporate Flexible Premium Variable Universal Life Issued by Nationwide Life Insurance Company Through Nationwide VLI Separate Account-4 Supplement dated May 1, 2012 to Prospectus dated May 1, 2012 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. THIS SUPPLEMENT UPDATES INFORMATION IN THE PROSPECTUS ASSOCIATED WITH POLICIES WITH APPLICATIONS DATED ON OR AFTER JANUARY 1, 2009.IF YOUR POLICY'S APPLICATION IS DATED BEFORE JANUARY 1, 2009, THE CONTENTS OF THIS SUPPLEMENT ARE NOT APPLICABLE TO YOUR POLICY. 1. In Summary: Fee Tables.The following charges in the "In Summary: Fee Tables" are amended as follows: · The "Maximum Guaranteed Charge" for the "Premium Load (Charge)" in the "Transaction Fees (Charge)" table is increased from 9% to 12%. Additionally, the first sentence of endnote two related to this charge is deleted and replaced with the following: The maximum guaranteed charge is reduced to 5.5% of Premium payment starting in the sixth policy year. · The "Representative" amount listed for the "Cost of Insurance" charge is decreased from $0.52 per month to $0.20 per month for policies with applications signed on or after January 2, 2010 and $0.15 per month for policies signed before January 2, 2010. Additionally, endnote four related to this charge is deleted and replaced with the following: The charge varies by: the Insured's age; underwriting class; the year from the Policy Date; and the Net Amount at Risk. · The "Maximum Guaranteed" amount listed for the "Mortality and Expense Risk" charge is increased from 0.75% of daily assets to 0.90% of daily assets. · The "Maximum Guaranteed" amount listed for the "Policy Loan Interest" charge is decreased from 3.75% of the Policy Loan Balance to 3.50% of the Policy Loan Balance.The "Current Rates" listed for the "Policy Loan Interest" charge is decreased from 3.70% of the Policy Loan Balance to 2.80% of the Policy Loan Balance.Additionally, the first two sentences of endnote eight related to this charge are deleted and replaced with the following: We charge interest on the amount of an outstanding policy loan, at the rate of no more than 3.50% per annum, which accrues daily and becomes due and payable at the end of the year from the Policy Date or at the time you take an additional loan.Currently, for polices issued on or after January 1, 2009, we expect to charge an effective annual interest rate of 2.80% on the outstanding balance of your policy loan for the first fifteen policy years, 2.55% for policy years 16 through 30, and 2.10% thereafter. For policies issued on or after September 9, 2002 but before January 1, 2009, we expect to charge an effective annual interest rate of 3.70% on the outstanding balance of your policy loan for the first fifteen policy years, 3.45% for policy years 16 through 30, and 3.00% thereafter. · The "Representative" amount listed for the "Additional (insurance) Protection Rider" charge is decreased from $0.20 per month to $0.10 per month. 1 2. In Summary: Fee Tables.The "Periodic Charges Other Than Mutual Fund Operating Expenses" table is amended by adding "Per $1,000 of Specified Amount" and "Additional (insurance) Protection Rider Per $1,000 of Specified Amount" charges as follows: Periodic Charges Other Than Mutual Fund Operating Expenses Charge When Charge Is Deducted Amount Deducted Per $1,000 of Specified Amount(1) Monthly Minimum: Maximum: Representative: $0.01 per $1,000 of Specified Amount $0.40 per $1,000 of Specified Amount $0.08 per month(2) Proportionately From Your Chosen Variable And Fixed Investment Options Additional (insurance) Protection Rider Per $1,000 of Specified Amount(3) Monthly Minimum: Maximum: Representative: $0.01 per $1,000 of Specified Amount $0.40 per $1,000 of Specified Amount $0.02 per month Proportionately From Your Chosen Variable And Fixed Investment Options Representative costs may vary from the cost you would incur.Ask for an illustration for information on the costs applicable to your policy. (1) The Per $1,000 of Specified Amount Charge is only assessed on the Base Policy Specified Amount. A different charge will be applied for any Rider Specified Amount under the Additional (insurance) Protection Rider. The Per $1,000 of Specifed Amount Charge varies by policy based on the length of time the policy has been In Force.The maximum charge assumes: policy years 1-20.The minimum charge assumes: policy years 21+.The charges shown may not be representative of the charges that a particular policy owner may pay. For a more detailed description of the charge, including a complete schedule of charges, see the "Per $1,000 of Specified Amount" sub-section of the "Charges" section of this prospectus.For policies purchased in the state of New York with applications signed on or after January 2, 2010 only, the Maximum charge is $0.085 Per $1,000 of Specified Amount. (2) The Representative Per $1,000 of Specified Amount charge is $0.08 monthly for policies with applications signed on or after January 2, 2010.For policies with applications signed before January 2, 2010 the Representative Per $1,000 of Specified Amount charge is $0.11 monthly. (3) The Additional (insurance) Protection Rider Per $1,000 of Specified Amount Charge is only assessed on the Rider Specified Amount.A different charge will be applied for any Base Policy Specified Amount under the policy.The Additional (insurance) Protection Rider Per $1,000 of Specified Amount Charge varies by policy based on the length of time the policy has been In Force and the Base Policy Specified Amount.The maximum charge assumes: policy years 1-20.The minimum charge assumes: policy years 21+.The charges shown may not be representative of the charges that a particular policy owner may pay.For a more detailed description of the charge, including a complete schedule of charges and an example of how the Rider Per $1,000 of Specified Amount Charge is blended with the base policy Per $1,000 of Specified Amount Charge, see the "Additional (insurance) Protection Rider" sub-section of the "Charges" section of this prospectus.For policies purchased in the state of New York with applications signed on or after January 2, 2010 only, the Maximum charge is $0.085 Per $1,000 of Specified Amount. 2 3. Premium Load.The "Premium Load" sub-section of the "Charges" section is amended by adding the following table: Premium Load Applicable to Policies Issued With Applications Dated On Or After January 1, 2009 Policy Year Premium Paid Up To Target Premium Premium Paid In Excess of Target Premium 1 10% 4% 2 8% 3% 3 6% 2% 4 4% 2% 5+ 2% 2% 4. Per $1,000 of Specified Amount. The following sub-section is added after the "Cost of Insurance" sub-section of the "Charges" section: Per $1,000 of Specified Amount We deduct a monthly Per $1,000 of Specified Amount charge from the policy's Cash Value to compensate us for sales, underwriting, distribution and issuance of the policy.The charge applicable to your policy depends on the Total Specified Amount (the Base Policy Specified Amount and the Specified Amount of the Additional (insurance) Protection Rider, if any). The maximum guaranteed monthly Specified Amount Charge is $0.40 per $1,000 of Specified Amount (unless the Policy is purchased in the state of New York with an application signed on or after January 2, 2010, where the maximum guaranteed monthly Specified Amount Charge is $0.085 per $1,000 of Specified Amount).The Per $1,000 of Specified Amount Charge will be deducted proportionally from your Sub-Account allocations and the fixed account.In your policy, the Per $1,000 of Specified Amount charge is referred to as the "Monthly Per $1,000 of Specified Amount Charge." A distinct Rider Per $1,000 of Specified Amount charge applies to the Additional (insurance) Protection Rider.If you elect that Rider, the Total Specified Amount charges you pay will depend upon the allocation of Total Specified Amount between the base policy and the Additional (insurance) Protection Rider.To determine Total Specified Amount charges, you must add the amount of the Per $1,000 of Specified Amount charge to the Rider Per $1,000 of Specified Amount charge.Total charges are a weighted average of the amount of Per $1,000 of Specified Amount and Rider Per $1,000 of Specified Amount.The end result is a charge blending.For further explanation of this blending, including an example, see the "Additional (insurance) Protection Rider" sub-section of the "Charges" section of this prospectus. 5. Additional (insurance) Protection Rider. The "Additional (insurance) Protection Rider" sub-section in the "Charges" section is amended by adding the following to the last paragraph: General Information on the Benefits and Operation of the Additional (insurance) Protection Rider This Rider will modify the amount of insurance coverage (Death Benefit) under the policy.The benefit associated with the Additional (insurance) Protection Rider is term life insurance on the Insured that is:(1) in addition to the Base Policy Specified Amount; (2) payable to the Beneficiary upon the Insured's death; and (3) annually renewable until the Insured reaches Attained Age 100.The charges for the Rider are calculated in the same manner as those applicable to the Base Policy.In your policy, this Rider is referred to as the "Supplemental Insurance Rider". Currently, if you choose to purchase coverage under this Rider and concurrently reduce the Base Policy Specified Amount by an off-setting amount, some of the charges associated with your policy will be reduced because charges under the Rider may be lower than the corresponding charges under the base policy.Rider policy charges are lower in most cases because the Rider is term insurance.The greater the allocation is to Rider, the lower the overall charges will be under the policy.See Appendix C to this prospectus for examples showing how charges are "blended" when you elect the Additional (insurance) Protection Rider. Note that: · Certain benefits that are normally available under the policy may be reduced or eliminated when this Rider is in effect. · In some years and/or at some ages, the cost of insurance charge for the Rider is more expensive than the cost of insurance for the base policy; and 3 · The Rider's Death Benefit terminates when the Insured reaches Attained Age 100. · The compensation rates payable to the selling broker-dealer are lower on this Rider than those on the base policy. You may purchase the Rider at the time of application or, subject to our approval, at a later time provided that the policy is In Force and the Rider is purchased before the Insured reaches Attained Age 100.If purchased at the time of application, the effective date of the Rider is the same as the effective date of insurance coverage.If purchased subsequently, the effective date will be the monthly anniversary of the Policy Date on or next following the date we approve your written request, unless you specify and we approve, a different date.The Rider Specified Amount may be combined with the Base Policy Specified Amount to satisfy the minimum Total Specified Amount shown on the Policy Data Page.However, while the Rider is in effect, the Base Policy Specified Amount must be at least 10% of the minimum Total Specified Amount.You may request to either increase or decrease the Total Specified Amount, subject to certain restrictions. Rider Specified Amount Increases and Reductions Due to Partial Surrender All increases and decreases of Rider Specified Amount, including decreases due to partial surrender are done proportionally between the amounts you have allocated to Base Policy Specified Amount and Rider Specified Amount. Charges Associated with the Additional (insurance) Protection Rider The Additional (insurance) Protection Rider charges listed below are different from the charges under the Base Policy.These charges will be applied to coverage under the Additional (insurance) Protection Rider and are in addition to the charges you pay on coverage under the base policy. · Per $1,000 of Specified Amount charge; and · Cost of Insurance Charge Rider Per $1,000 of Specified Amount Charge for Policies with Applications Signed On or After January 2, 2010 If you purchase the Additional (insurance) Protection Rider, we deduct a monthly Rider Per $1,000 of Specified Amount Charge from the policy's Cash Value to compensate us for sales, underwriting, distribution, and issuance of the Rider.The charge applicable to your policy depends on the Total Specified Amount and the allocation of the Total Specified Amount between the Base Policy Specified Amount and the Rider Specified Amount. The Specified Amount charge for the combination of the base policy and the Additional (insurance) Protection Rider is determined using a weighted average (i.e., a blend that uses the relative proportions of the base and Rider Specified Amounts) of the base and Rider charges. The Rider Per $1,000 of Specified Amount Charge will be deducted proportionally from your Sub-Account allocations and the fixed account. The table below shows the current Rider Per $1,000 of Specified Amount Charges.The maximum guaranteed monthly Additional (insurance) Protection Rider Per $1,000 Specified Amount Charge is $0.40 per $1,000 of Specified Amount (unless the Policy is purchased in the state of New York, where the maximum guaranteed monthly Specified Amount Charge is $0.085 per $1,000 of Specified Amount). To determine Total Specified Amount charges, you must add the amount of the base policy Per $1,000 of Specified Amount charge to the Rider Per $1,000 of Specified Amount charge.Total charges are a weighted average of the amount of Base Policy Specified Amount and Rider Specified Amount you elected.The end result is a charge blending. Here is an example of how charges are blended if you elect Base Policy Specified Amount and Rider Specified Amount. For this example, assume the following. Total Specified Amount $19,650,000. Base Policy Specified Amount 50% or $9,825,000. Rider Specified Amount 50% or $9,825,000. The charges are calculated using the following formula. Where: BA Base Policy Specified Amount Allocation (as a percentage) BSAC Base Policy Per $1,000 of Specified Amount Charge RA Rider Specified Amount Allocation (as a percentage) RSAC Rider Per $1,000 of Specified Amount Charge Total Per $1,000 Specified Amount Charge [(BA x BSAC) + (RA x RSAC)] x [Total Specified Amount / $1,000] 4 Using this formula and the assumptions described above, here is how the calculation would work. Total Per $1,000 Specified Amount Charge: [(0.50 x $0.08) + (0.50 x $0.02)] x [$19,650,000/$1,000] [($0.04) + ($0.01)] x [19,650] [$0.05] x [19,650] $982.50 Rider Per $1,000 of Specified Amount Charge for Policies with Applications Signed Before January 2, 2010 If you purchase the Additional (insurance) Protection Rider, we deduct a monthly Rider Per $1,000 of Specified Amount Charge from the policy's Cash Value to compensate us for sales, underwriting, distribution, and issuance of the Rider.The charge applicable to your policy depends on the Total Specified Amount and the allocation of the Total Specified Amount between the Base Policy Specified Amount and the Rider Specified Amount. The Specified Amount charge for the combination of the base policy and the Additional (insurance) Protection Rider is determined using a weighted average (i.e., a blend that uses the relative proportions of the base and Rider Specified Amounts) of the base and Rider charges. The Rider Per $1,000 of Specified Amount Charge will be deducted proportionally from your Sub-Account allocations and the fixed account. The table below shows the current Rider Per $1,000 of Specified Amount Charges.The maximum guaranteed monthly Additional (insurance) Protection Rider Per $1,000 Specified Amount Charge is $0.40 per $1,000 of Specified Amount To determine Total Specified Amount charges, you must add the amount of the base policy Per $1,000 of Specified Amount charge to the Rider Per $1,000 of Specified Amount charge.Total charges are a weighted average of the amount of Base Policy Specified Amount and Rider Specified Amount you elected.The end result is a charge blending. Here is an example of how charges are blended if you elect Base Policy Specified Amount and Rider Specified Amount. For this example, assume the following. Total Specified Amount $19,650,000. Base Policy Specified Amount 50% or $9,825,000. Rider Specified Amount 50% or $9,825,000. The charges are calculated using the following formula. Where: BA Base Policy Specified Amount Allocation (as a percentage) BSAC Base Policy Per $1,000 of Specified Amount Charge RA Rider Specified Amount Allocation (as a percentage) RSAC Rider Per $1,000 of Specified Amount Charge Total Per $1,000 Specified Amount Charge [(BA x BSAC) + (RA x RSAC)] x [Total Specified Amount / $1,000] Using this formula and the assumptions described above, here is how the calculation would work. Total Per $1,000 Specified Amount Charge: [(0.50 x $0.11) + (0.50 x $0.02)] x [$19,650,000/$1,000] [($0.055) + ($0.01)] x [19,650] [$0.065] x [19,650] $1,277.25 5 Rider Cost of Insurance Charge If you elect the Additional (insurance) Protection Rider, we deduct a monthly Additional (insurance) Protection Rider Cost of Insurance charge to compensate us for providing term life insurance on the Insured.This charge is determined by multiplying the Rider's cost of insurance rate by the Rider's Death Benefit (described below).We base the Additional (insurance) Protection Rider cost of insurance rate on our expectations as to future experience for factors such as mortality, persistency, expenses, and taxes.The Additional (insurance) Protection Rider cost of insurance rate will vary by the Insured's Issue Age, sex (if not unisex classified), tobacco use, Substandard Ratings, underwriting class, and the number of years from the Policy Date. The Additional (insurance) Protection Rider Cost of Insurance Charge will be deducted proportionally from your Sub-Account allocations and the fixed account.Because we deduct the Rider charge from the Cash Value, purchase of this Rider could reduce the amount of the Death Benefit when the Death Benefit depends on Cash Value. Death Benefit Calculations with the Additional (insurance) Protection Rider The Death Benefit option chosen for the base policy will also be the Death Benefit option for the Rider and calculation of the Death Benefit.The current Death Benefit option in effect is shown on the Policy Data Page.The Death Benefit is calculated as the greater of: (1) the Total Specified Amount; or (2) the Minimum Required Death Benefit (which will differ depending on whether the guideline Premium/Cash Value corridor test or the Cash Value accumulation test is used). After the Death Benefit is calculated, it is allocated between your elected amounts of base policy and this Rider. 1. Base Policy Death Benefit – The amount of the Death Benefit we allocate to the base policy is calculated using the formula below. Base Policy Death Benefit CV+(Total NAAR)x(Base Policy Specified Amount) (Total Specified Amount) Where: CV the Cash Value of the policy Total NAAR the total Net Amount At Risk which is the Death Benefit minus the Cash Value The formula above determines the portion of the Death Benefit applied to base policy by determining the ratio Base Policy Specified Amount bears to Total Specified Amount. 2. Additional (insurance) Protection Rider Death Benefit – The amount of the Death Benefit we allocate to the Additional (insurance) Protection Rider is calculated by taking the Death Benefit and subtracting the Base Policy Death Benefit (as calculated in item 1 above). In most instances, your charges end up being lower if you allocate as much coverage as possible to the Rider. Total Specified Amount remains the same unless you specifically request an increase or decrease.All increases or decreases are done proportionally based on your established allocation between Rider Specified Amount and Base Policy Specified Amount. If the Cash Value increases, the portion of the Death Benefit attributable to this Rider may, at times, be less than the Rider Specified Amount.If the Cash Value decreases, the portion of the Death Benefit attributable to the base policy may, at times, be less than the Base Policy Specified Amount. Terminating the Rider You may terminate this Rider by submitting a written request to our Service Center.We may require that you submit the policy for endorsement.Terminating this Rider will likely result in increased policy charges because of the difference in the pattern of policy charges for the base policy and this Rider.If the Rider is terminated, the calculation of the Death Benefit will apply exclusively to the base policy.Termination may require that the amount of Death Benefit coverage provided by the base policy be increased to maintain the qualification of the policy as a contract of life insurance under the Code. We reserve the right to deny any request to terminate this Rider that would disqualify the policy as a contract of life insurance under the Code.If the policy is not issued as a modified endowment contract, terminating this Rider may result in the policy becoming a modified endowment contract.We will notify the Owner if the policy's modified endowment contract status is in jeopardy. This Rider also terminates upon the earliest of the following dates: · The date policy is surrendered or terminated; 6 · The date the policy Lapses; · The Insured's death; or · The date the Insured reaches Attained Age 100. There is no Cash Value attributable to this Rider.Therefore, there is no Cash Surrender Value attributable to this Rider available to you upon termination of this Rider. In most instances, terminating the Rider will not be to your advantage.If you decide to terminate the Rider, you should carefully discuss this decision with your registered representative or a qualified financial advisor. 6. Mortality And Expense Risk.The "Mortality And Expense Risk" sub-section of the "Charges" section is amended by deleting the fourth sentence of the second paragraph and replacing it with the following: For policies issued with applications dated on or after January 1, 2009, this charge is guaranteed not to exceed 0.90% of the policy's Cash Value, on an annualized basis.For policies issued prior to January 1, 2009, this charge is guaranteed not to exceed 0.75% of the policy's Cash Value, on an annualized basis. 7. Policy Loan Interest.The "Policy Loan Interest" sub-section of the "Charges" section is amended by deleting the first sentence of the first paragraph and replacing it with the following: We charge interest on the amount of an outstanding policy loan, at a rate no greater than 3.50% per annum, which will accrue daily and become due and payable at the end of each policy year from the Policy Date or at the time you take an additional loan.For policies issued with applications dated prior to January 1, 2009, the rate will be no greater than 3.75%. 8. Policy Loans. The "Loan Amount And Interest" sub-section of the "Policy Loans" section is amended by deleting the first and second paragraphs and replacing them with the following: The minimumpolicy loan you may take is $500.You may take no more than the maximum loan value with equals (1) plus (2) plus (3), where: is 90% of the Sub-Account portfolios; is 90% of the fixed account; and is 100% of the loan account. We guarantee the effective annual interest rate will not exceed 3.50%.Interest will accrue daily and is due and payable at the end of each policy year or at the time of a new loan, a loan repayment, the Insured's death, a policy Lapse, or a full surrender.If left unpaid, it will be added to the outstanding balance of your policy loan.For policies issued with applications dated prior to January 1, 2009, we guarantee the annual interest rate will not exceed 3.75%. 9. A Note on Charges.The "A Note On Charges" sub-section of the "Charges" section is amended by deleting the first paragraph and replacing it with the following: Distribution, Promotional and Sales Expenses Distribution, promotional and sales expenses include amounts we pay to broker-dealer firms as commissions, expense allowances and marketing allowances.We refer to these expenses collectively as "total compensation." We pay commission of up to 40% of first year Premiums and up to 15% for renewal Premiums after the first year. We have the ability to customize the total compensation package of our broker-dealer firms.We may vary the form of compensation paid or the amounts paid as commission, expense allowance or marketing allowance; however, the total compensation will not exceed the maximums discussed above.Commission may be paid as an asset-based amount instead of a Premium based amount.If an asset-based commission is paid, it will not exceed 0.30% of the non-loaned Cash Value per year. Proceeds Upon Maturity. The"Proceeds Upon Maturity" sub-section of "The Policy" section is amended by deleting the entire sub-section and replacing it with the following: If the policy is In Force on the Maturity Date, the policy will automatically be extended to the Insured's date of death, unless you elect otherwise.Refer to the "Extending Coverage Beyond the Maturity Date" section below for additional information.Note: Extension of a policy beyond its Maturity Date will not continue the Additional (insurance) Protection Rider beyond its date of termination, as provided for in the Rider. If you elect not to extend the policy beyond the Maturity Date and the policy is In Force, we will pay the maturity proceeds to you, generally, within seven days after we receive your written request at our Service Center.Payment of proceeds will be postponed, however, when: the New York Stock Exchange is closed; the SEC restricts trading or declares an emergency; the SEC permits us to defer it for the protection of our policy owners; or the proceeds are to be paid from the fixed account.The maturity proceeds will equal the policy's Cash Value minus any indebtedness and will be paid directly to you in a lump sum, 7 unless you elect to leave the proceeds on deposit with us (or an affiliate) in an interest-bearing account.After we pay the proceeds, the policy is terminated. The primary purpose of Maturity Date extension is to continue the life insurance coverage, and avoid current income taxes on any earnings in excess of your cost basis if the maturity proceeds are taken.See, "Surrendering the Policy; Maturity," in the "Taxes" section of this prospectus for additional information. Assuming you have no outstanding loans on the Maturity Date and no partial surrenders or loans are taken after the Maturity Date, the proceeds after the Maturity Date will equal or exceed the proceeds at maturity.However, because the loan interest rate charged may be greater than loan interest credited, if you have an outstanding loan on or after the Maturity Date, proceeds after the Maturity Date may be less than the Proceeds at maturity. Extending Coverage Beyond the Maturity Date After the Maturity Date, the Policy will operate the same as it did prior to the Maturity Date, except as follows: (1)no changes to the Total Specified Amount will be allowed; (2)the proceeds will equal the Cash Value; Death Benefit Options 2 and 3 will be changed to a revised Death Benefit 1 where the death benefit equals the Cash Value only; (4)100% of the policy's Cash Value will be transferred to the fixed account; (5)no additional Premium payments will be allowed; and (6)no additional periodic charges will be deducted. This policy may not qualify as life insurance under federal tax law after the Maturity Date.Extending the policy beyond the Maturity Date may not provide more favorable tax treatment than otherwise applicable to the maturity proceeds.If you do not elect to receive the maturity proceeds on the Maturity Date, the policy will automatically be extended.You should consult with a qualified tax advisor before the policy is extended beyond the Maturity Date. Appendix B: Definitions.The definition of "Maturity Date" in the "Appendix B: Definitions" section is deleted and replaced with the following: Maturity Date – The date on which insurance coverage provided by the policy is scheduled to end.The policy is automatically extended past the Maturity Date with modified benefits unless you elect otherwise. The Maturity Date is the anniversary of the Policy Date on or next following the Insured's 120th birthday. Appendix B: Definitions.The following definitions are added to the "Appendix B: Definitions" section: Base Policy Specified Amount – The dollar or face amount of insurance coverage the owner selects under the policy on the Policy Date, excluding any Riders' Specified Amount. Rider Specified Amount – The amount of Death Benefit coverage under the Additional (insurance) Protection Rider on the Policy Date. Substandard Rating – An underwriting classification based on medical and/or non-medical factors used to determine what to charge for life insurance based on characteristics of the Insured beyond traditional factors for standard risks, which include age, sex, and smoking habits of the Insured.Substandard Ratings are shown in the Policy Data Pages as rate class multiples (medical factors) and/or monthly flat extras (medical and/or non-medical factors).The higher the rate class multiple or monthly flat extra, the greater the risk assessed and the higher cost of coverage. Total Specified Amount – The sum of the Base Policy Specified Amount and the Rider Specified Amount, if any. Appendix C: Factors Used in Calculating the Enhancement Benefit.Appendix C: Factors Used in Calculating the Enhancement Benefit is added after Appendix B: Definitions. For Policies with Applications Signed On or After January 2, 2010 The tables and the calculations below show examples of how actual charges would be determined using a sample policy assuming: the policy is in year 3; the Total Specified Amount is $1,000,000.00; and the Total Specified Amount is allocated 80% to Base Specified Amount and 20% to Rider Specified Amount. In each table, the first column after the "Policy Year" column shows charges associated with the Base Policy, the second column shows charges associated with the Additional (insurance) Protection Rider and the third column shows how those charges will be "blended" with an election of the Additional (insurance) Protection Rider. The "blending" calculates charges based on a weighted average of the Base Specified Amount and Rider Specified Amount. To determine weighed average, the charge amount attributed to base and 8 rider charges are independently multiplied by their respective allocations and the result of each is added together to achieve the total charge assessed. For the examples below, assume: Policy year 3 Total Specified Amount is $1,000,000.00 Total Specified Amount is allocated 80% to Base Specified Amount and 20% to Rider Specified Amount; therefore, Base Specified Amount Allocation is 80% Rider Specified Amount Allocation is 20% All of the tables and calculations examples use the current charges as disclosed in the "In Summary: Fee Tables" section of the prospectus. If maximum charges were used in these examples, the charges would be higher. Premium Load: Deducted from Each Premium Paid Policy Year Target Premium Charge Excess Premium Charge 80%/20% Charge Blend 1 10.00% 4.00% 8.80% 2 8.00% 3.00% 7.00% 3 6.00% 2.00% 5.20% 4 4.00% 2.00% 3.60% 5 2.00% 2.00% 2.00% Using the charges in the table above and the assumptions in the example listed above, here is how the total Premium Load charge is calculated. Total Premium Load Charges [(Base Specified Amount Allocation) x (Target Premium Charge)] + [(Rider Specified Amount Allocation) x (Excess Premium Charge)] [(0.80) x (0.06)] + [(0.20) x (0.02)] [(0.048)] + [(0.004)] 0.052 or 5.20% of Premium received during the policy year. Annualized Mortality and Expense Risk Charge: Deducted Monthly from Cash Value Policy Year Base Mortality and Expense Risk Charge Rider Mortality and Expense Risk Charge 80%/20% Charge Blend 1 0.25% 0.25% 0.25% 2 0.25% 0.25% 0.25% 3 0.25% 0.25% 0.25% 4 0.25% 0.25% 0.25% 5 0.20% 0.20% 0.20% Using the charges in the table above and the assumptions in the example listed above, here is how the annualized Mortality and Expense Risk charge is calculated. Annualized Mortality and Expense Risk Charge [(Base Specified Amount Allocation) x (Base Mortality and Expense Risk Charge)] + [(Rider Specified Amount Allocation) x (Rider Mortality and Expense Risk Charge)] [(0.80) x (0.0025)] + [(0.20) x (0.0025)] [(0.002)] + [(0.0005)] 0.0025 or 0.25% of the daily net assets allocated to the Sub-Accounts. Per $1,000 of Specified Amount Charge: Deducted Monthly from Cash Value Policy Year Base Specified Amount Charge Rider Specified Amount Charge 80%/20% Charge Blend 1 2 3 4 5 Using the charges in the table above and the assumptions in the example listed above, here is how the per $1,000 of Specified Amount charge is calculated. 9 Per $1,000 of Specified Amount Charge Per Month [(Base Specified Amount Allocation) x (Base Per $1,000 of Specified Amount Charge)] + [(Rider Specified Amount Allocation) x (Rider Per $1,000 of Specified Amount Charge)] [(0.80) x ($80.00)] + [(0.20) x ($20.00)] [($64.00)] + [($4.00)] $68.00, deducted monthly from Cash Value. Cost of Insurance Per $1,000 of Net Amount At Risk based on Issue Age of 45: Deducted Monthly from Cash Value* Policy Year Base Cost of Insurance Rider Cost of Insurance 80%/20% Charge Blend 1 2 3 4 5 *Cost of Insurance charge rates change each based on the increasing age of the Insured. Using the charges in the table above and the assumptions in the example listed above, here is how the Cost of Insurance per $1,000 charge is calculated. Cost of Insurance Per $1,000 Charge [(Base Specified Amount Allocation) x (Base Cost of Insurance Per $1,000)] + [(Rider Specified Amount Allocation) x (Rider Cost of Insurance Per $1,000)] [(0.80) x (0.11223)] + [(0.20) x (0.05474)] [(0.089784)] + [(0.010948)] 0.10073 per $1,000 of Net Amount at Risk. 10 For Policies with Applications Signed Before January 2, 2010 11 Future Corporate VULSM Corporate Flexible Premium Variable Universal Life Issued By Nationwide Life Insurance Company Through Nationwide VLI Separate Account-4 The Date Of This Prospectus Is May 1, 2012 PLEASE KEEP THIS PROSPECTUS FOR FUTURE REFERENCE. Variable life insurance is complex.This prospectus is designed to provide you with information about the policy that will assist you when making your decision whether or not to purchase the policy.We encourage you to take time to understand the policy and its potential benefits and risks.In consultation with your financial advisor, you should use this prospectus to compare the benefits and risks of this policy against those of other life insurance policies. Please read this entire prospectus, and the policy, and consult with a trusted financial advisor.To obtain additional information, including free copies of prospectuses for the mutual funds or a copy of the Statement of Additional Information, or to make service or transaction requests, please contact us using any of the methods described in the "Contacting the Service Center" section of this prospectus. Telephone: 1-877-351-8808 TDD: 1-800-238-3035 Facsimile 1-855-677-2357 Internet: www.nationwide.com U.S. Mail: Nationwide Life Insurance Company Nationwide Business Solutions Group One Nationwide Plaza, (1-11-401) Columbus, OH 43215-2220 These securities have not been approved or disapproved by the SEC nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense.This prospectus is not an offering in any jurisdiction where such offering may not lawfully be made. Not all Riders, terms, conditions, benefits, programs, features and investment options are available or approved for use in every state.Please contact our Service Center to review a copy of the policy and any Riders or endorsements. The policy is NOT: insured by the Federal Deposit Insurance Corporation; a bank deposit; available in every state; or insured or endorsed by a bank or any federal government agency. The policy MAY decrease in value to the point of being valueless. The purpose of this policy is to provide life insurance protection for the beneficiary that you name.If your primary need is not life insurance protection, then purchasing this policy may not be in your best interest.We make no claim that the policy is in any way similar or comparable to a systematic investment plan of a mutual fund. In thinking about buying this policy to replace existing life insurance, please carefully consider its advantages versus those of the policy you intend to replace, as well as any replacement costs.As always, consult your financial advisor. We offer a variety of variable universal life policies.Despite offering substantially similar features and investment options, certain policies may have lower overall charges than others, including this policy.These differences in charges may be attributable to differences in sales and related expenses incurred in one distribution channel versus another. 1 Table of Contents Page In Summary: Policy Benefits 4 In Summary: Policy Risks 5 In Summary: Variable Universal Life Insurance And The Policy 6 In Summary: Fee Tables 8 Policy Investment Options 11 The Fixed Investment Option Variable Investment Options Valuation of Accumulation Units How Sub-Account Investment Experience is Determined Cash Value Transfers Among and Between Policy Investment Options 14 Sub-Account Transfers Fixed Account Transfers Contacting the Service Center The Policy 16 Policy Owner Rights The Beneficiary To Purchase Coverage Coverage Effective Date Right To Examine (and Cancel) To Change Coverage To Irrevocably Transfer Cash Value Or Exchange The Policy To Terminate Or Surrender To Assign Proceeds Upon Maturity Reports And Illustrations Errors Or Misstatements Incontestability If We Modify The Policy Riders 20 Change Of Insured Rider Additional (insurance) Protection Rider Premium 21 Initial Premium Subsequent Premiums Charges 22 Premium Load Charge Partial Surrender Fee Cost Of Insurance Mortality And Expense Risk Policy Loan Interest Administrative Additional (insurance) Protection Rider A Note On Charges Information on Underlying Mutual Fund Payments Policy Loans 27 Loan Amount And Interest Collateral Repayment Net Effect Of Loans 2 Table of Contents (continued) Lapse 28 Grace Period Reinstatement Surrenders 29 Full Surrender Enhancement Benefit Partial Surrender Reduction Of Specified Amount On A Partial Surrender The Death Benefit 31 Calculation Of The Death Benefit and the Death Benefit Proceeds Death Benefit Options Changes In The Death Benefit Options The Minimum Required Death Benefit The Maximum Death Benefit Suicide The Payout Options 33 Interest Income Income For A Fixed Period Life Income With Payments Guaranteed Fixed Income For Varying Periods Joint And Survivor Life Alternate Life Income Taxes 34 Types Of Taxes Buying The Policy Investment Gain In The Policy Periodic Withdrawals, Non-Periodic Withdrawals And Loans Surrendering The Policy; Maturity Sale of a Life Insurance Policy Exchanging The Policy For Another Life Insurance Policy Taxation Of Death Benefits Special Considerations For Corporations Business Uses of the Policy Non-Resident Aliens and Other Persons Who are not Citizens of the United States Withholding and Tax Reporting Taxes and the Value of Your Policy Tax Changes Nationwide Life Insurance Company 38 Nationwide VLI Separate Account-4 39 Organization, Registration And Operation Addition, Deletion, Or Substitution Of Mutual Funds Voting Rights Legal Proceedings 40 Nationwide Life Insurance Company Nationwide Investment Services Corporation Financial Statements 43 Appendix A: Sub-Account Information 44 Appendix B: Definitions 58 Appendix C: Factors Used in Calculating the Enhancement Benefit 61 3 In Summary: Policy Benefits Appendix B defines certain words and phrases we use in this prospectus. Death Benefit The primary benefit of your policy is life insurance coverage. While the policy is In Force, we will pay the Proceeds to your beneficiary when the Insured dies. Your Choice Of Death Benefit Options ü Option One is the greater of the Specified Amount or the minimum required Death Benefit under federal tax law. ü Option Two is the greater of the Specified Amount plus the Cash Value or the minimum required Death Benefit under federal tax law. ü Option Three is the greater of the Specified Amount plus accumulated Premium payments (less any partial surrenders) or the minimum required Death Benefit under federal tax law. Your Or Your Beneficiary's Choice Of Policy Proceeds You or your beneficiary may choose to receive the Policy Proceeds in a lump sum, or there are a variety of options that will pay out over time. Coverage Flexibility Subject to conditions, you may choose to: ü Change the Death Benefit option; ü Increase or decrease the Specified Amount; ü Change your beneficiaries; and ü Change who owns the policy. Access To Cash Value Subject to conditions, you may choose to: ü Take a policy loan of an amount no greater than 90% of the Cash Value allocated to the Sub-Accounts plus 100% of the fixed account plus 100% of the loan account.The minimum amount is $500. ü Take a partial surrender of no less than $500. ü Surrender the policy at any time while the policy is In Force.The Cash Surrender Value will be the Cash Values of the Sub-Accounts and fixed account, less any policy loans.You may choose to receive the Cash Surrender Value in a lump sum, or you will have available the same payout options as if it constituted a Death Benefit. Premium Flexibility You will not be required to make your Premium payments according to a schedule.Within limits, you may vary the frequency and amount, and you might even be able to skip needing to make a Premium payment. Investment Options You may choose to allocate your Premiums after charges to the fixed or variable investment options: ü The fixed investment option will earn interest daily at an annual effective rate no less than the stated interest crediting rate on the Policy Data Page. ü The variable investment options offered under the policy are mutual funds designed to be underlying investment options of variable insurance products.Nationwide VLI Separate Account-4 contains one Sub-Account for each of the mutual funds offered in the policy.Your Investment Experience will depend on the market performance of the Sub-Accounts you have chosen. 4 Transfers Between And Among Investment Options You may transfer between the fixed and variable investment options, subject to conditions.You may transfer among the Sub-Account within limits. Taxes Unless you make a withdrawal, generally, you will not be taxed on any earnings.This is known as tax deferral.Also, your beneficiary generally will not have to account for the Death Benefit Proceeds as taxable income. Assignment You may assign the policy as collateral for a loan or another obligation while the policy is In Force. Examination Right For a limited time, you may cancel the policy, and you will receive a refund.When you cancel the policy during the examination period, the amount we refund will be the policy's Cash Value or, in certain states, the greater of the initial Premium payment or the policy's Cash Value.If the policy is canceled, we will treat the policy as if it was never issued. Riders You may purchase any of the available Riders.Availability will vary by state, and there may be an additional charge for the Additional (insurance) Protection Rider. ü Change Of Insured Rider (There is no charge for this Rider.) ü Additional (insurance) Protection Rider In Summary: Policy Risks Improper Use Variable universal life insurance is not suitable as an investment vehicle for short-term savings.It is designed for long-term financial planning.You will incur fees at the time of purchase that may more than offset any favorable Investment Experience.As this may be particularly true early on, you should not purchase the policy if you expect that you will need to access its Cash Value in the near future. Unfavorable Investment Return The variable investment options to which you have chosen to allocate Net Premium may not generate a sufficient return to prevent the policy from Lapsing.There may not be a positive return, especially after the deductions for policy and Sub-Account charges.Investment Experience will impact the Cash Value, and poor Investment Experience (in conjunction with your flexibility to make changes to the policy and deviate from your chosen Premium payment plan) could cause the Cash Value of your policy to decrease, resulting in a Lapse of insurance coverage sooner than might have been foreseen. Effect Of Partial Surrenders And Loans On Investment Returns Partial surrenders or policy loans may accelerate a Lapse.A partial surrender will reduce your policy's Cash Value.As collateral for a policy loan, we will transfer an equal amount of Cash Value to the policy loan account, which will also reduce the Cash Value allocated between and among your chosen investment options.Following a partial surrender, the remainder of your policy's Cash Value is all that would be available to generate an investment return sufficient to cover policy and Sub-Account charges and keep the policy In Force, at least until you repay the loan or make another Premium payment.There will always be a Grace Period, and the opportunity to reinstate insurance coverage.Under certain circumstances, however, the policy could terminate without value, and insurance coverage would cease. Reduction Of The Death Benefit A partial surrender or a policy loan would decrease the policy's Death Benefit, depending on how the Death Benefit relates to the policy's Cash Value. Adverse Tax Consequences Existing federal tax laws that benefit this policy may change at any time.These changes could alter the favorable federal income tax treatment the policy enjoys, such as the deferral of taxation on the gains in the policy's Cash Value and the exclusion from taxable income of the Proceeds we pay to the policy's beneficiary.Partial and full surrenders from the policy may be subject to taxes.The income tax treatment of the surrender of Cash Value is different in the event the policy is treated as a modified endowment contract under the Code.Generally, tax treatment of modified endowment contracts will be less favorable when compared to having the policy treated as a life insurance policy that is not a modified endowment 5 contract.For example, distributions and loans from modified endowment contracts may currently be taxed as ordinary income not a return of investment.For more detailed information concerning the tax consequences of this policy, see the "Taxes" provision.For detailed information regarding tax treatment of modified endowment contracts, please see the Periodic Withdrawals, Non-Periodic Withdrawals and Loans section of the Taxes provision. Consult a qualified tax advisor on all tax matters involving your policy. Fixed Account Transfer Restrictions And Limitations You may transfer Cash Value to or from the fixed account so long as you make the request after the first year from the Policy Date.Then, we will honor a transfer request from the fixed account but not within 90 days of a previous request. We may also limit what percentage of Cash Value you will be permitted to transfer to or from the fixed account. Sub-Account Investment Risk Frequent trading among the Sub-Accounts may dilute the value of your Sub-Account Units, cause the Sub-Account to incur higher transaction costs, and interfere with the Sub-Accounts' ability to pursue its stated investment objective.This disruption to the Sub-Account may result in lower Investment Experience and Cash Value.We have instituted procedures to minimize disruptive transfers.While we expect these procedures to reduce the adverse effect of disruptive transfers, we cannot assure you that we have eliminated these risks.A comprehensive discussion of the risks of the mutual funds held by each Sub-Account may be found in that mutual fund's prospectus. You should read the mutual fund's prospectus carefully before investing.Free copies of each mutual fund's prospectus may be obtained by contacting our Service Center. In Summary: Variable Universal Life Insurance And The Policy Variable Universal Life Insurance, in general, may be important to you in two ways. ü It will provide economic protection to a beneficiary. ü It may build Cash Value. Why would you want to purchase this type of life insurance?How will you allocate the Net Premium among the variable investment options and the fixed investment options?Your reasons and decisions will affect the insurance and Cash Value aspects. While variable universal life insurance is designed primarily to provide life insurance protection, the Cash Value of a policy will be important to you in that it may impair (with poor investment results) or enhance (with favorable investment results) your ability to pay the costs of keeping the insurance In Force. Apart from the life insurance protection features, you will have an interest in maximizing the value of the policy as a financial asset. It is similar to, but also different from, universal life insurance. ü You will pay Premiums for life insurance coverage on the Insured. ü The policy will provide for the accumulation of a Cash Surrender Value if you were to surrender it at any time while the policy is In Force. ü The Cash Surrender Value could be substantially lower than the Premiums you have paid. What makes the policy different from universal life insurance is your opportunity to allocate Net Premium to the Sub-Accounts you have chosen.Also, this policy's Cash Value will vary depending on the market performance of the Sub-Accounts, and you will bear this risk. From the time we issue the policy through the Insured's death, here is a basic overview.(Please read the remainder of this prospectus for the details.) ü At issue, the policy will require a minimum initial Premium payment. Among other considerations, this amount will be based on: the Insured's age; the underwriting class; any Substandard Ratings; the Specified Amount; and the choice of a Rider. ü At the time of a Premium payment, we will deduct some charges.We call these charges transaction fees. ü You will then be able to allocate the Premium net of transaction fees, or Net Premium, between and among a fixed and the variable investment options. 6 ü From the policy's Cash Value, on a periodic basis, we will deduct other charges to help cover the mortality risks we assumed, and the sales and administrative costs.We call these charges periodic charges other than mutual fund operating expenses. ü You may be able to vary the timing and amount of Premium payments. So long as there is enough Cash Surrender Value to cover the policy's periodic charges as they come due, the policy will remain In Force. ü After the first policy year, you may request to increase or decrease the policy's Specified Amount. This flexibility will allow you to adjust the policy to meet your changing needs and circumstances, subject to: additional underwriting (for us to evaluate an increase of risk); confirmation that the policy's tax status is not jeopardized; and confirmation that the minimum and maximum insurance amounts remain met. ü The policy will pay a Death Benefit to the beneficiary.You have a choice of one of three options. As your insurance needs change, you may be able to change Death Benefit options, rather than buying a new policy, or terminating the policy. ü While the policy is In Force, you may withdraw all, or a portion (after the first policy year), of the policy's Cash Surrender Value.You may also borrow against the Cash Surrender Value. Withdrawals and loans are subject to restrictions, may reduce the Death Benefit and increase the likelihood of the policy lapsing.There also could be adverse tax consequences. 7 In Summary: Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning and surrendering the policy.Fees in this table may be rounded to the hundredth decimal.The first table describes the fees and expenses that you will pay at the time that you buy the policy or surrender the policy.For more information, see "Charges". Transaction Fees Charge When Charge Is Deducted Amount Deducted Premium Load Charge (1),(2) Upon Making A Premium Payment Maximum Guaranteed Charge: 9.00% From Each Premium Payment Partial Surrender Fee(3) Upon Partial Surrender Maximum Guaranteed Charge: Current Charge: $0 The next table describes the fees and expenses that you will pay periodically during the time that you own the policy, not including mutual fund operating expenses. Periodic Charges Other Than Mutual Fund Operating Expenses Charge When Charge Is Deducted Amount Deducted Cost Of Insurance(4),(5) Representative - For An Issue Age 40, Non-tobacco, Tenth Policy Year, Specified Amount $250,000 Monthly Minimum: Maximum: Representative:(6) $0.03 per month $83.33 per month $0.52 per month Per $1,000 Of Net Amount at Risk – Proportionately From Your Chosen Variable And Fixed Investment Options Flat Extra (7) Monthly Maximum: $2.08 per $1,000 of Net Amount At Risk for each Flat Extra assessed Mortality And Expense Risk Daily, Based on an Annual Effective Rate Maximum Guaranteed: Currently:(8) 0.75% of daily net assets 0.25% of daily net assets Proportionately From Your Chosen Variable Investment Options Policy Loan Interest (9) Annually (Accrues Daily) Maximum Guaranteed: 3.75% Of The Policy Loan Balance Current Rates: 3.70% Of The Policy Loan Balance 8 Periodic Charges Other Than Mutual Fund Operating Expenses Charge When Charge Is Deducted Amount Deducted Administrative Monthly Maximum Guaranteed: Currently: $10 per month $5 per month Proportionately From Your Chosen Variable And Fixed Investment Options Additional (insurance) Protection Rider(10), (11), (12) Representative - For An Issue Age 40, Non-tobacco, Tenth Policy Year, Specified Amount $250,000 Monthly Minimum: Maximum: Representative(13): $0.01 per month $83.33 per month $0.20 per month Per $1,000 Of Additional Protection Proportionately From Your Chosen Variable And Fixed Investment Options The next item shows the minimum and maximum total operating expenses, as of December 31, 2011, charged by the underlying mutual funds that you may pay periodically during the time that you own the policy.More detail concerning each mutual funds fees and expenses is contained in the mutual fund's prospectus. Total Annual Mutual Fund Operating Expenses Total Annual Mutual Fund Operating Expenses Maximum Minimum (expenses that are deducted from the mutual fund assets, including management fees, distribution (12b-1) fees, and other expenses) 2.20% 0.27% We deduct one charge upon purchase composed of a charge intended to partially recoup costs associated with the sale of the policy as well as Premium taxes. The actual amount a taxing authority assesses may not equal the Premium taxes charged.If the actual tax liability is more or less, we will not adjust the charge retroactively.We may profit from this charge. The maximum guaranteed charge is reduced to 5.5% of Premium payment starting with the eighth policy year.Currently, the charges for policies vary according to the time of purchase, the amount of the Additional Protection Rider, and amount of annual Premium.For more information, see "Premium Load Charge." The charge is the lesser of $25 or 2% of the dollar amount of a partial surrender amount. The charge varies by: the Insured's age; underwriting class; the number of years from the Policy Date; and Specified Amount. The cost of insurance rate will increase over time, but will never exceed the Maximum indicated in the table.Ask for a policy illustration or see the Policy Data Page for more information on your cost. This amount may not be representative of your cost. The Flat Extra is a component in the calculation of the base policy Cost of Insurance Charge and any Rider Cost of Insurance Charge.It is only applicable if certain factors result in an Insured having a Substandard Rating.For additional information, refer to the "Cost of Insurance" sub-section of the "Policy Charges" section of this prospectus. (8)Currently, the Mortality and Expense Risk charge declines over time, as follows: Charge for policy years 1-4 Charge for policy years 5-15 Charge for policy years 16-20 Charge for policy years 21+ 0.25% of daily net assets 0.20% of daily net assets 0.10% of daily net assets 0.10% of daily net assets We charge interest on the amount of an outstanding policy loan, at the rate of no more than 3.75% per annum, which accrues daily and becomes due and payable at the end of the year from the Policy Date or at the time you take an additional loan.Currently, for policies issued on or after September 9, 2002, we expect to charge an effective annual interest rate of 3.70% on the outstanding balance of your policy loan for the first fifteen policy years, 3.45% for policy years 16 through 30, and 3.00% 9 thereafter. Currently, for policies issued prior to September 9, 2002, we expect to charge an effective annual interest rate of 3.40% on the outstanding balance of your policy loan for the first four policy years, 3.25% for policy years 5 through 20, and 3.10% thereafter.If left unpaid, we will add it to the loan account.As collateral or security for repayment, we transfer an equal amount of Cash Value to the policy loan account, on which interest accrues and is credited daily.The minimum guaranteed interest crediting rate is stated on your Policy Data Page. The effect of the crediting will be a net cost of a policy loan that is less than the loan amount interest charge. For more information, see "Policy Loans." The charge varies by: the Insured's age; underwriting class; the number of years from the Policy Date; and Specified Amount. Ask for a policy illustration, or see the Policy Data Page, for more information about your costs. The continuation of the Rider is contingent on the policy being In Force. This amount may not be representative of your cost. 10 Policy Investment Options You designate how your Net Premium payments are allocated among the sub-accounts and/or the fixed investment option.We allocate your Premium payments to Sub-Accounts or the fixed account per your instructions.You must specify your Premium payments in whole percentages and any allocation you make must be at least 1%.The sum of allocations must equal 100%. The Fixed Investment Option The fixed investment option is not registered as security under the Securities Act of 1933 ("1933 Act") nor is our general account registered as an investment company under the Investment Company Act of 1940 ("1940 Act").The fixed investment option is not subject to the provisions or restrictions of the 1933 Act or the 1940 Act and the staff of the SEC has not reviewed the disclosure regarding the fixed investment option. The Net Premium you allocate to the fixed investment option is held in the fixed account, which is part of our general account. The general account contains all of our assets other than those in the separate accounts.These assets are subject to our general liabilities from business operations.The general account is used to support our insurance and annuity obligations.Any amounts in excess of the separate account liabilities are deposited into our general account.We bear the full investment risk for all amounts allocated to the fixed account. We guarantee that the amounts you allocate to the fixed investment option will be credited interest daily at a net effective annual interest rate of at least no less than 2%.We will credit any interest in excess of the guaranteed interest crediting rate at our sole discretion.You assume the risk that the interest we credit to the amounts you allocate to the fixed investment option may not exceed the minimum guarantee of the guaranteed interest crediting rate. The amounts you allocate to the fixed investment option will not share in the investment performance of our general account.Rather, the investment income you earn on your allocations will be based on varying rates we set.Currently, the rates are set at the beginning of each calendar quarter and will be effective for at least three months. It is important to remember any guaranteed benefits or interest crediting associated with the fixed account is subject to our claims paying ability. Variable Investment Options The variable investment options available under the policy are Sub-Accounts that correspond to mutual funds that are registered with the SEC.The mutual funds' registration with the SEC does not involve the SEC's supervision of the management or investment practices or policies of the mutual funds.The mutual funds listed are designed primarily as investments for variable annuity contracts and variable life insurance policies issued by insurance companies. Underlying mutual funds in the separate account are NOT publicly traded mutual funds.They are only available as investment options in variable life insurance policies or variable annuity contracts issued by life insurance companies, or in some cases, through participation in certain qualified pension or retirement plans. The investment advisors of the underlying mutual funds may manage publicly traded mutual funds with similar names and investment objectives.However, the underlying mutual funds are NOT directly related to any publicly traded mutual fund.Policy owners should not compare the performance of a publicly traded fund with the performance of underlying mutual funds participating in the separate account.The performance of the underlying mutual funds could differ substantially from that of any publicly traded funds. The particular underlying mutual funds available under the policy may change from time to time.Specifically, underlying mutual funds or underlying mutual fund share classes that are currently available may be removed or closed off to future investment.New underlying mutual funds or new share classes of currently available underlying mutual funds may be added. In the future, additional underlying mutual funds managed by certain financial institutions, brokerage firms or their affiliates may be added to the separate account.These additional underlying mutual funds may be offered exclusively to purchasing customers of the particular financial institution or brokerage firm, or through other exclusive distribution arrangements.Policy owners will receive notice of any such changes that affect their policy. Each Sub-Account's assets are held separately from the assets of the other Sub-Accounts, and each Sub-Account portfolio has investment objectives and policies that are different from those of the other Sub-Accounts.The result is that each Sub-Account operates independently of the other Sub-Accounts so the income or losses of one Sub-Account will not affect the Investment Experience of any other Sub-Account. 11 The Sub-Accounts available through this policy invest in underlying mutual funds of the companies listed below.For a complete list of available Sub-Accounts see "Appendix A: Sub-Account Information."Appendix A also contains additional information about each of the underlying mutual fund a Sub-Account invests in, including its investment objective, advisor, and sub-advisor, if applicable.For more information about the underlying mutual funds, please refer to the prospectus for the mutual fund.You may obtain a prospectus for any of the underlying mutual funds available under the policy, free of charge, by contacting our Service Center. · AllianceBernstein Variable Products Series Fund, Inc. · American Century Variable Portfolios, Inc. · American Funds Insurance Series · BlackRock Variable Series Funds, Inc. · Calvert Variable Series, Inc. · Davis Variable Account Fund, Inc. · Delaware VIP Trust · Dreyfus · Dreyfus Investment Portfolios · Dreyfus Variable Investment Fund · DWS Variable Series II · Eaton Vance Variable Trust · Federated Insurance Series · Fidelity Variable Insurance Products Fund · Franklin Templeton Variable Insurance Products Trust · Goldman Sachs Variable Insurance Trust · Invesco · Ivy Funds Variable Insurance Portfolios, Inc. · Janus Aspen Series · JPMorgan Insurance Trust · Lazard Retirement Series, Inc. · Legg Mason Partners Variable Equity Trust · Lincoln Variable Insurance Products Trust · Lord Abbett Series Fund, Inc. · MFS® Variable Insurance Trust · MFS® Variable Insurance Trust II · Nationwide Variable Insurance Trust · Neuberger Berman Advisers Management Trust · Oppenheimer Variable Account Funds · PIMCO Variable Insurance Trust · Pioneer Variable Contracts Trust · Putnam Variable Trust · Royce Capital Fund · T. Rowe Price Equity Series, Inc. · T. Rowe Price Fixed Income Series, Inc. · The Universal Institutional Funds, Inc. · Van Eck VIP Trust · Wells Fargo Advantage Variable Trust 12 Valuation of Accumulation Units We account for the value of a policy owner's interest in the Sub-Accounts by using Accumulation Units.The value of each Accumulation Unit varies daily based on the Investment Experience of the underlying mutual fund in which the Sub-Account invests.We use each underlying mutual fund's Net Asset Value ("NAV") per share to calculate the daily Accumulation Unit value for the corresponding Sub-Account.Note, however, that the Accumulation Unit value will not equal the underlying mutual fund's NAV.This daily Accumulation Unit valuation process is referred to as "pricing" the Accumulation Units.See, the "How Sub-Account Investment Experience is Determined" section below for a description of how the number of Accumulation Units representing a policy owner's interest is determined and how long they are priced. Accumulation Units are priced as of the New York Stock Exchange's ("NYSE") close of business, normally 4:00 p.m. Eastern Time, on each day that it is open for business.Any transaction submitted on a day when the NYSE is closed or after it has closed for the day, will be priced as of the close of business on the next day that the NYSE is open for business.Accordingly, we will not price Accumulation Units on these recognized holidays: · New Year's Day · Martin Luther King, Jr. Day · Presidents' Day · Good Friday · Memorial Day · Independence Day · Labor Day · Thanksgiving · Christmas In addition, we will not price Sub-Account Units if: · trading on the NYSE is restricted; · an emergency exists making disposal or valuation of securities held in the separate account impracticable; or · the SEC, by order, permits a suspension or postponement for the protection of security holders. SEC rules and regulations govern when the conditions described above exist.Any transaction you try to effect when we are closed will not happen until the next day we and the NYSE are both open for business. How Sub-Account Investment Experience is Determined A policy owner's variable account value is based on their allocations to the Sub-Accounts. Sub-Account allocations are accounted for in Accumulation Units.A policy owner's interest in the Sub-Accounts is represented by the number of Accumulation Units they own.The number of Accumulation Units associated with a given Sub-Account allocation is determined by dividing the dollar amount allocated to the Sub-Account by the Accumulation Unit value for the Sub-Account.The number of Accumulation Units you own in a Sub-Account will not change except when Accumulation Units are redeemed to process a requested surrender, transfer, loan, or to take policy charges, or when additional Accumulation Units are purchased with new Premium and loan repayments. Initially, we set the Accumulation Unit value at $10 for each Sub-Account.Thereafter, the daily value of Accumulation Units in a Sub-Account will vary depending on the Investment Experience of the underlying mutual fund in which the Sub-Account invests.We account for these performance fluctuations by using a "net investment factor," as described below, in our daily Sub-Account valuation calculations.Changes in the net investment factor may not be directly proportional to changes in the NAV of the mutual fund shares. We determine the net investment factor for any Valuation Period by dividing (a) by (b) and then subtracting (c) where: (a) is the sum of: · the Net Asset Value per share of the mutual fund held in the Sub-Account as of the end of the current Valuation Period; and · the per share amount of any dividend or income distributions made by the mutual fund (if the date of the dividend or income distribution occurs during the current Valuation Period); plus or minus · a per share charge or credit for any taxes reserved for as a result of the Sub-Account's investment operations if changes to the law result in a modification to the tax treatment of the separate account; and (b) is the Net Asset Value per share of the mutual fund determined as of the end of the immediately preceding Valuation Period after taxes or tax credits; and (c) is a charge for Mortality and Expense Risk. 13 Cash Value The policy has a Cash Value.The Cash Value will fluctuate daily and there is no guaranteed Cash Value.The Cash Value will vary depending on where you allocate your Net Premium.Amounts allocated to the fixed account and policy loan account vary based on the daily crediting of interest to those accounts.Amounts allocated to the Sub-Accounts vary daily based on the Investment Experience of the Sub-Accounts.Your Cash Value will also vary because we deduct the policy's periodic charges from the Cash Value.So, if the policy's Cash Value is part of the Death Benefit option you have chosen, then your Death Benefit will fluctuate. We compute the Cash Value of your policy by adding the Sub-Account Unit values to the money you have allocated to the fixed investment option and adding the amount in the policy loan account. We will determine the value of the assets in your Sub-Accounts at the end of each Valuation Period.We will determine the Cash Value at least monthly. To determine the number of Sub-Account Units credited to each Sub-Account, we divide the net amount you allocate to the Sub-Account by the Sub-Account Unit value for the Sub-Account (using the next Valuation Period following when we receive the Premium). If you surrender part or all of the policy, we will deduct a number of Sub-Account Units from the separate account and an amount from the fixed account that corresponds to the surrendered amount.Thus, your policy's Cash Value will be reduced by the surrendered amount.If we assess a partial surrender charge, we will subtract the charge from the Proceeds before delivering the net amount to you. Similarly, when we assess charges or deductions, a number of Sub-Account Units from the separate account and an amount from the fixed account that corresponds with the charge or deduction will be deducted from the policy's Cash Value.Unless you direct otherwise, we make these deductions in the same proportion that your interests in the separate account and the fixed account bear to the policy's total Cash Value. The Cash Value in the fixed account and the policy loan account is credited with interest daily at the guaranteed minimum annual effective rate stated on the Policy Data Page.We may decide to credit interest in excess of the guaranteed minimum annual effective rate.For the fixed account, we will guarantee the current rate in effect through the end of the calendar quarter. Upon request, we will inform you of the current applicable rates for each account.For more information, see "The Fixed Investment Option," and "Loan Amount And Interest". On any date during the policy year, the Cash Value equals the Cash Value on the preceding Valuation Period, plus any Net Premium applied since the previous Valuation Period, minus any policy charges, plus or minus any Investment Experience, and minus any partial surrenders. Transfers Among and Between Policy Investment Options Sub-Account Transfers You may request transfers to or from the Sub-Accounts once per Valuation Period, subject to the terms and conditions described in this prospectus and the prospectus of the underlying mutual funds.When we receive your transfer request, it will be processed at the end of the current Valuation Period.Transfers will be implemented by redeeming Accumulation Units from the Sub-Account(s) indicated by the policy owner and using the redemption proceeds to purchase Accumulation Units in other Sub-Account(s) as directed by the policy owner.The net result is that the policy owner's Cash Value will not change (except due to standard market fluctuations), but the number and allocation of Accumulation Units within the Policy will change. Neither the policies nor the mutual funds are designed to support active trading strategies that require frequent movement between or among Sub-Accounts (sometimes referred to as "market-timing" or "short-term trading").If a policy owner intends to use an active trading strategy, they should consult their registered representative and request information on other Nationwide policies that offer mutual funds that are designed specifically to support active trading strategies. We discourage (and will take action to deter) short-term trading in the policy because the frequent movement between or among Sub-Accounts may negatively impact other investors in the policy.Short-term trading can result in: · the dilution of the value of the investors' interests in the mutual fund; · mutual fund managers taking actions that negatively impact performance (i.e., keeping a larger portion of the mutual fund assets in cash or liquidating investments prematurely in order to support redemption requests); and/or · increased administrative costs due to frequent purchases and redemptions. To protect investors in the policy from the negative impact of these practices, we have implemented, or reserve the right to implement, several processes and/or restrictions aimed at eliminating the negative impact of active trading strategies.We 14 cannot guarantee that our attempts to deter active trading strategies will be successful.If active trading strategies are not successfully deterred by our actions, the performance of Sub-Accounts that are actively traded will be adversely impacted. Policy owners remaining in the affected Sub-Account will bear any resulting increased costs. Short-term Trading Fees.Currently, the available underlying mutual funds available under the policy do not assess short-term trading fees.However, we may add new underlying mutual funds, or new share classes of currently available underlying mutual funds, that assess short-term trading fees.In the case of new share class additions, your subsequent allocations may be limited to that new share class.Short-term trading fees are a charge assessed by an underlying mutual fund when you transfer out of a Sub-Account before the end of a stated period.These fees will only apply to Sub-Accounts corresponding to underlying mutual funds that impose such a charge.The underlying mutual fund intends short-term trading fees to compensate the fund and its shareholders for the negative impact on fund performance that may result from disruptive trading practices, including frequent trading and short-term trading (market timing) strategies.The fees are not intended to adversely impact policy owners not engaged in such strategies.The separate account will collect the short-term trading fees at the time of the transfer by reducing the policy owner's Sub-Account value.We will remit all such fees to the underlying mutual fund. U.S. Mail Restrictions.For policies owned by a natural person, you are limited to 20 "transfer events" per calendar year.If you initiate transfer events within a lesser time interval at a pace that is equivalent to 20 within a year, you may be required to submit all subsequent transfers via U.S. mail.To calculate transfer events, at the end of each Valuation Period, we will group together all of your transfer requests for the day.We will count this grouping as a "transfer event," regardless of the number of Sub-Accounts involved.Once 20 transfer events or the equivalent occur, you may continue to make transfers, but only by sending your written request to our Service Center via first class U.S. mail until the end of the year.Then, we begin to count transfer events over again. For policies owned by a corporation or another entity, we monitor transfer activity for potentially harmful investment practices, however, we do not systematically monitor the transfer instructions of individual persons.Our procedures include the review of aggregate entity-level transfers, not individual transfer instructions.It is our intention to protect the interests of all policy owners; it is possible, however, for some harmful trading to go on undetected by us.For example, in some instances, an entity may make transfers based on the instruction of multiple parties such as employees, partners, or other affiliated persons based on those persons participation in entity sponsored programs.We do not systematically monitor the transfer instructions of these individual persons.We monitor aggregate trades among the Sub-Accounts for frequency, pattern, and size.If two or more transfer events are submitted in a 30 day period, we may impose conditions on your ability to submit trades. These restrictions include revoking your privilege to make trades by any means other than written communication submitted via U.S. mail for a twelve-month period. Other Restrictions.We reserve the right to refuse, restrict or limit transfer requests, or take any other action we deem necessary, in order to protect policy owners and beneficiaries from the negative investment results that may result from short-term trading or other harmful investment practices employed by some policy owners (or third parties acting on their behalf).In particular, trading strategies designed to avoid or circumvent Nationwide's monitoring procedures (and other measures aimed at curbing harmful trading practices) may be restricted if they are determined by us to constitute harmful trading practices. Any restrictions that we implement will be applied consistently and uniformly.In the event a restriction we impose results in a transfer request being rejected, we will notify you that your transfer request has been rejected. Underlying Mutual Fund Restrictions and Prohibitions.Pursuant to regulations adopted by the SEC, we are required to enter into written agreements with the underlying mutual funds which allow the underlying mutual funds to: request the taxpayer identification number, international taxpayer identification number, or other government issued identifier of any of our policy owners; request the amounts and dates of any purchase, redemption, transfer or exchange request ("transaction information"); and instruct us to restrict or prohibit further purchases or exchanges by policy owners that violate policies established by the underlying mutual fund (whose policies may be more restrictive than our policies). We are required to provide such transaction information to the underlying mutual funds upon their request.In addition, we are required to restrict or prohibit further purchases or exchange requests upon instruction from the underlying mutual fund. We and any affected policy owner may not have advance notice of such instructions from an underlying mutual fund to restrict or prohibit further purchases or exchange requests.If an underlying mutual fund refuses to accept a purchase or exchange request submitted by us, we will keep any affected policy owner in their current underlying mutual fund allocation. 15 Fixed Account Transfers Prior to the policy's Maturity Date, you may also make transfers involving the fixed account.These transfers will be in dollars, and we reserve the right to limit their timing and amount, including that you may not make more than one transfer every 12 months.However, during the first 24 months following the initial Policy Date, you may irrevocably elect to transfer all of the Cash Value to the fixed account.For more information, see "To Irrevocably Transfer Cash Value Or Exchange The Policy". On transfers to the fixed account, we reserve the right to limit your transfers to the fixed account to 25% of the Cash Value allocated to the Sub-Accounts as of the close of business of the prior Valuation Period.We reserve the right to refuse any transfer to the fixed account if the fixed account's Cash Value comprises more than 30% of the policy's Cash Value. You may not request a transfer to the fixed account before the end of the first year from the Policy Date. On transfers from the fixed account, we reserve the right to limit your transfers from the fixed account to no more than 20% of the Cash Value of the fixed account as of the end of the previous policy year (subject to state restrictions).On a current basis, we limit transfers from the fixed account during a policy year to the greater of:(a) 20% of that portion of the Cash Value attributable to the fixed account at the end of the prior policy year, and (b) 120% of the amount transferred from the fixed account during the preceding policy year. Contacting the Service Center All inquiries, paperwork, information requests, service requests, and transaction requests should be made to the Service Center: · by telephone at 1-877-351-8808 (TDD 1-800-238-3035) · by mail to Nationwide Life Insurance Company Nationwide Business Solutions Group One Nationwide Plaza (1-11-401) Columbus, Ohio 43215-2220 · by fax at 1-855-677-2357 · by Internet at www.nationwide.com. We reserve the right to restrict or remove the ability to submit service requests via Internet, phone, or fax upon written notice. Not all methods of communication are available for all types of requests.To determine which methods are permitted for a particular request, refer to the specific transaction provision in this prospectus, or call the Service Center.Requests submitted by means other than described in this prospectus could be returned or delayed. Service and transaction requests will generally be processed on the Valuation Period they are received at the Service Center as long as the request is in good order.Good order generally means that all necessary information to process the request is complete and in a form acceptable to us.If a request is not in good order, we will take reasonable actions to obtain the information necessary to process the request.Requests that are not in good order may be delayed or returned.We reserve the right to process any transaction request sent to a location other than the Service Center on the Valuation Period it is received at the Service Center. We may be required to provide information about your policy to government regulators.If mandated under applicable law, we may be required to reject a Premium payment and to refuse to process transaction requests for transfers, surrenders, loans, and/or Death Benefits until instructed otherwise by the appropriate regulator. We will use reasonable procedures to confirm that instructions are genuine and we will not be liable for following instructions that we reasonably determined to be genuine.We may record telephone requests.Telephone and computer systems may not always be available.Any telephone system or computer, whether yours or ours, can experience outages or slowdowns for a variety of reasons.The outages or slowdowns could prevent or delay processing.Although we have taken precautions to support heavy use, it is still possible to incur an outage or delay.To avoid technical difficulties, submit transaction requests by mail. The Policy The policy is a legal contract between you and us(any change to which we would want to make must be in writing, signed by our president and secretary, and attached to or endorsed on the policy).This prospectus discloses all material provisions of the policy.In addition to the terms and conditions of the policy, policy owner rights are governed by this prospectus and protected by federal securities laws and regulations.You may exercise all policy rights and options while the policy is In Force.You may also change the policy, but only in accordance with its terms. 16 Generally, the policy is available for an Insured between the ages of 18-79 (although these ages may vary in your state).It is non-participating, meaning we will not be contributing any operating profits or surplus earnings toward the Proceeds from the policy.The policy will comprise and be evidenced by: a written contract; any Riders; any endorsements; and the application, including any supplemental applications.The benefits described in the policy and this prospectus, including any optional Riders or modifications in coverage, may be subject to our underwriting and approval.We will consider the statements you make in the application as representations.We will rely on them as being true and complete.However, we will not void the policy or deny a claim unless a statement is a material misrepresentation. Due to state law variations, the terms, benefits, programs and Riders described in this prospectus may vary or may not be available depending on the state in which the policy is issued.Possible state law variations include, but are not limited to, Rider terms, availability of certain investment options, free look rights, policy exchange rights, policy Lapse and/or reinstatement requirements, and suicide and incontestability durations.This prospectus describes all the material features of the policy.State variations are subject to change without notice at any time.To review a copy of the policy and any Riders or endorsements for the state in which the policy will be issued, please contact our Service Center. To the extent permitted by law, policy benefits are not subject to any legal process on the part of a third-party for the payment of any claim, and no right or benefit will be subject to the claims of creditors (except as may be provided by assignment). It is important to remember the portion of any amounts allocated to our general account and any guaranteed benefits we may provide under the policy exceeding the value of amounts held in the separate account are subject to our claims paying ability. In order to comply with the USA Patriot Act and rules promulgated thereunder, Nationwide has implemented procedures designed to prevent policies described in this prospectus from being used to facilitate money laundering or the financing of terrorist activities. Policy Owner Rights The policy belongs to the owner named in the application, or the person to whom the policy or any ownership rights in the policy have been validly assigned.You may also name a contingent policy owner.While the policy is In Force, the owner may exercise all policy rights and options. Policy Owner Rights.Subject to our approval, the policy owner may exercise all policy rights in accordance with policy terms while the policy is In Force.These rights include, but are not limited to, the following: ·changing the policy owner, contingent owner, and beneficiary; ·assigning, exchanging and/or converting the policy; ·requesting transfers, policy loans, and partial surrenders or a complete surrender; and · changing insurance coverage such as Death Benefit option changes, adding or removing Riders, and/or increasing or decreasing the Specified Amount. These rights are explained in greater detail throughout this prospectus. The Insured is the person named in the application.You may change the Insured by submitting a change request to us in writing.If approved by us, the change will become effective the next monthly anniversary from the Policy Date after the exchange conditions are met.The policy charges after the change will be based upon the new Insured's characteristics.For more information, see "Change Of Insured Rider." The Beneficiary The beneficiary, or beneficiaries, is first in line to receive the Death Benefit Proceeds from the policy.You name the beneficiary in the application for the policy.You may name more than one beneficiary.The policy permits you to designate primary and contingent beneficiaries. If a primary beneficiary dies or ceases to be in existence before the Insured's death, that beneficiary's interest will be paid to any surviving beneficiary. We will pay multiple primary beneficiaries in equal shares, unless you provide for another distribution. You may name a contingent beneficiary, or beneficiaries, in the application for the policy.The contingent beneficiary will become the primary beneficiary if all primary beneficiaries die or cease to be in existence before the Insured's death, and before any Proceeds become payable.You may name more than one contingent beneficiary.We will also pay multiple contingent beneficiaries in equal shares, unless you provide for another distribution. You may also change or add beneficiaries or contingent beneficiaries while the policy is In Force.Any change must be in writing and satisfactory to us.We must receive the change at our Service Center, and we may require that you send us your policy for endorsement to our Service Center before we record the change.Once we record the change, the change will be effective as of the date it was signed rather than the date we received it.The change will not affect any payment we made or action we took before we recorded the change. 17 To Purchase To purchase the policy, you must submit to us a completed application and an initial Premium payment. We must receive evidence of insurability that satisfies our underwriting standards (this may require a medical evidence) before we will issue a policy.We can provide you with the details of our underwriting standards upon request.We reserve the right to reject any application for any reason permitted by law.Additionally, we reserve the right to modify our underwriting standards on a prospective basis for newly issued policies at any time.Specifically, if we have previously issued you policies with an aggregate scheduled annual Premium(s) that exceed $15 million, we reserve the right to refuse to issue an additional policy to you.We reserve the right to modify the minimum Specified Amount on a prospective basis for newly issued policies at any time. The minimum initial Specified Amount in most states is $50,000. Coverage We will issue the policy only if the underwriting process has been completed, we have approved the application and the proposed Insured is alive and in the same condition of health as described in the application.However, full insurance coverage will take effect only after you have paid the minimum initial Premium.We begin to deduct monthly charges from your policy Cash Value on the Policy Date. Coverage Effective Date Insurance coverage begins and is In Force on the later of (i) the Policy Date shown on the Policy Data Page and (ii) the date the initial Premium is paid.It will end when the policy Lapses, or when we pay all the Proceeds from the policy.We may provide temporary insurance coverage before full insurance coverage takes effect, subject to our underwriting standards and the policy conditions. Right To Examine (and Cancel) Under state law, you may for a limited time, cancel the policy and receive a refund (commonly referred to as the "free look" period).The length of this time period depends on state law.If you decide to cancel during the free look period, return the policy to the sales representative who sold it, or to our Service Center, along with your written cancellation request. Your written request must be received, if returned by means other than U.S. mail, or post-marked, if returned by U.S. mail, by the last day of the free look period.If we do not receive your policy at our Service Center on the close of business on the date the free look period expires, you will not be allowed to cancel your policy free of charge.If the policy is canceled, we will treat the policy as if it was never issued. Within seven days of a cancellation request, we will refund the amount prescribed by law.Depending upon the law in the state in which the policy was issued, the amount we refund will be Cash Value or, in certain states, the greater of the initial Premium payment or the policy's Cash Value. If the policy was issued in a state that requires us to refund the initial Premium payment, we will allocate initial Net Premium to the fixed account as instructed, but hold all of the initial Net Premium designated to be allocated to the Sub-Accounts in the available money market Sub-Account until the free look period expires. At the expiration of the free look period, we will transfer the variable account Cash Value to the Sub-Accounts based on the allocation instructions in effect at the time of the transfer. If the policy was issued in a state that requires us to refund the Cash Value, we will allocate all of the initial Net Premium to the designated Sub-Accounts and the fixed account based upon the allocation instructions in effect at that time, at the price next determined. To Change Coverage After the first policy year, you may request to change the Specified Amount.Changes may result in additional charges; however, no change will take effect unless the new Cash Surrender Value is sufficient to keep the policy In Force for at least three months.Changes to the Specified Amount will alter the Death Benefit.For more information, see "Changes In The Death Benefit Option." If you decide to increase the Specified Amount, you must provide us with evidence of insurability that satisfies our underwriting standards. The Insured must be within the required issue ages of 18 to 79.The increase must be for at least $10,000 and the amount of insurance after increase may not exceed the maximum Death Benefit amount which generally is no more than the policy's Cash Value plus $8,000,000.For more information, see "Calculation Of The Death Benefit and the Death Benefit Proceeds." You may request to decrease the Specified Amount.We first apply decreases to the amount of insurance coverage as a result of any prior Specified Amount increases, starting with the most recent.Then we will decrease the initial Specified Amount. 18 We will deny a request, however, to reduce the amount of your coverage below the minimum initial Specified Amount.Also, we will deny a request that would cause the policy to fail to satisfy Section 7702 of the Code. To change the Specified Amount, you must submit your written request to our Service Center.Changes will become effective on the next monthly anniversary from the Policy Date after we approve the request.We reserve the right to limit the number of changes to one each year. To Irrevocably Transfer Cash Value Or Exchange The Policy During the first 24 months of coverage, or longer if required by state law, you have a right to irrevocably elect to transfer 100% of the policy's Cash Value to the fixed account, irrespective of our right to limit transfers to the fixed account.After this election, your policy will no longer participate in the Investment Experience of the Sub-Accounts.Rather, the policy's Cash Value will be credited with the fixed account's interest rate.You must submit a written request to our Service Center on our specified forms. After the first 24 months of coverage, you may make a request to exchange the policy for a different policy so long as we receive evidence that the Insured meets our underwriting standards of insurability. The new policy may be one of our available flexible premium adjustable life insurance policies that does not have a greater Death Benefit than this policy immediately prior to the exchange date.This policy will terminate when the new policy takes effect.The exchange may have tax consequences.For more information, see "Exchanging The Policy For Another Life Insurance Policy." To Terminate Or Surrender You have the right to terminate the policy by surrendering it for its Cash Surrender Value.The policy will automatically terminate when the Insured dies, the policy matures, or the Grace Period ends.For more information, see "Grace Period." Normally, we will pay the surrender Proceeds within thirty days after we receive your written request in good order at our Service Center.We reserve the right to delay payment of the Cash Surrender Value arising from the fixed account for six months. Generally, if the policy has a Cash Surrender Value in excess of the Premiums you have paid, the excess upon surrender will be included in your income for federal income tax purposes.For more information, see "Taxes-Surrendering the Policy; Maturity."The Cash Surrender Value will be reduced by the outstanding amount of a policy loan.For more information, see "Policy Loans." To Assign You may assign any rights under the policy while the policy is In Force, subject to our approval.If you make an assignment, your beneficiary's interest will be subject to the person(s) to whom you have assigned rights.Your assignment must be in writing, and it must be recorded at our Service Center before it will become effective.Your assignment will be subject to any outstanding policy loans, policy liens, garnishments, court orders, or any previous assignments. Proceeds Upon Maturity If the policy is In Force on the Maturity Date, we will pay you the maturity Proceeds. Normally, we will pay the maturity Proceeds within seven days of the Maturity Date.The payment will be postponed, however, when: the New York Stock Exchange is closed; the SEC restricts trading or declares an emergency; the SEC permits us to defer it for the protection of our policy owners; or the Proceeds are to be paid from the fixed account.The maturity Proceeds will equal the policy's Cash Value minus any indebtedness.After we pay the maturity Proceeds, the policy is terminated. We may offer to extend the Maturity Date to coincide with the Insured's death, after which we will pay the Proceeds to your beneficiary. If you accept this offer the policy will be endorsed so that: · no additional Premium payments will be allowed; · no changes to the amount of the Specified Amount will be allowed; · if you elected Death Benefit Option 2, the Death Benefit will be changed to Option 1.For more information, see "Death Benefit Options"; · the Death Benefit will equal either 101.97% of the Cash Value if the Death Benefit is Option 1 or the Specified Amount plus the greater of accumulated Premiums and Cash Value if the Death Benefit is Option 3; · 100% of the Cash Value (for policies with Death Benefit Option 1) or the accumulated Premium payments (for policies with Death Benefit Option 3) will be allocated to the policy's fixed account; · the Proceeds payable at the Insured's death will be the greater of the Death Benefit or the Cash Value; 19 · the Mortality and Expense charge and the Administrative charges will no longer be assessed and since the Death Benefit will be equal to the Cash Value if the Death Benefit is Option 1 or to the accumulated Premium payments if the Death Benefit is Option 3 the cost of insurance will become zero; and · the Maturity Date will not be extended where the policy will fail the definition of life insurance under the Code. The primary purpose of Maturity Date extension is to continue the life insurance coverage, and avoid current income taxes on any earnings in excess of your cost basis if the maturity Proceeds are taken.See "Surrendering the Policy; Maturity," in the "Taxes" section of this prospectus for additional information. Assuming you have no outstanding loans on the Maturity Date and that no partial surrenders or loans are taken after the Maturity Date, the Proceeds after the Maturity Date will equal or exceed the Proceeds at maturity.However, because the loan interest rate charged may be greater than loan interest credited, if you have an outstanding loan on or after the Maturity Date, Proceeds after the Maturity Date may be less than the Proceeds at maturity. Reports And Illustrations We will send you transaction confirmations.We will also send you annual reports that show: · the Specified Amount; · the current Cash Value; · Premiums paid; · the Cash Surrender Value; · all charges since the last report; and · outstanding policy indebtedness. We will send reports to the address you provide on the application, or to another you may specify.At any time after the first policy year, you may ask for an illustration of future benefits and values under the policy.We do not currently charge for illustrations. Errors Or Misstatements If an error or misstatement of age was made in completing the application, then we will adjust the Death Benefit and Cash Value accordingly. To determine the adjusted Death Benefit, we will multiply the Net Amount at Risk at the time of the Insured's death by the ratio of the monthly cost of insurance applied at the true age in the policy month of death and the monthly cost of insurance that should have been applied at the true age in the policy month of death.We will then add this adjusted amount that reflects the true age to the Cash Value of the policy at the Insured's death.The Cash Value will be adjusted to reflect the cost of insurance charges on the correct age from the Policy Date. Incontestability Except for intentional material misrepresentations, we will not contest payment of the Death Benefit Proceeds based on the initial Specified Amount after the policy has been In Force for two years from the Policy Date.For any change in Specified Amount requiring evidence of insurability, we will not contest payment of the Death Benefit Proceeds based on such an increase after two years from the effective date of the increase.The incontestability periods in some states may be less than two years. If We Modify The Policy Any modification (or waiver) of our rights or requirements under the policy must be in writing and signed by our president or corporate secretary.No agent may bind us by making any promise not contained in the policy. We may modify the policy, our operations, or the separate account's operations to meet the requirements of any law (or regulation issued by a government agency) to which the policy, our company, or the separate account is subject.We may modify the policy to assure that it continues to satisfy the requirements of Section 7702 of the Code.We will notify you of all modifications, and we will make appropriate endorsements to the policy. Riders You may purchase one or more of the Riders listed below, subject to availability in the state where the policy is issued.There may be additional charges assessed for elected Riders.The operation and benefits of the Riders described in this prospectus may vary by the state where the policy is issued. 20 Change Of Insured Rider You may designate a new Insured after the Policy Date, subject to insurability and other conditions. We do not charge for this Rider, but we base future policy charges on the characteristics of the new Insured.You may elect this Rider at any time. Additional (insurance) Protection Rider This Rider is only available to purchase when you purchase the policy.The benefit is supplemental life insurance on the Insured.The policy pays a benefit, in addition to the base (non-rider) Death Benefit, to the beneficiary upon the Insured's death.The benefit amount varies monthly and is based on the Death Benefit option you have chosen.For more information, see "Death Benefit Options." The Rider's cost is determined by multiplying a monthly cost of insurance by the Rider's Death Benefit amount.You may renew coverage annually until the policy Maturity Date. Certain terms and conditions apply to the Rider including that two years after the Rider's effective date we will not contest the payment of the benefit for any reason other than you failing to pay enough Premium to cover the cost of insurance for the Rider.Also, if the Insured dies of suicide within two years of the Rider taking effect, we will pay the cost of insurance we deducted for the Rider, but not the Rider's Death Benefit.If the age of the Insured is misstated or erroneous, we will adjust the Rider's Death Benefit to reflect the true age. Before deciding whether to purchase the Additional (insurance) Protection Rider it is important for you to know that when you purchase this Rider, the compensation received by your registered representative and his or her firm is less than when compared to purchasing insurance coverage under the base policy.As a result of this compensation reduction, the charges assessed for the cost of insurance under this Rider will be lower for a significant period of time. Premium This policy does not require a scheduled payment of Premium to keep it In Force.The policy will remain in effect as long as the conditions that cause the policy to Lapse do not exist. Initial Premium The amount of the initial Premium required for us to issue the policy will depend on the initial Specified Amount of insurance you request, the Death Benefit option you select, and any Riders you select.Generally, the higher the required initial Specified Amount, the higher the initial Premium will be.Similarly, because Death Benefit Options 2 and 3 provide for a potentially greater Death Benefit than Death Benefit Option 1, Death Benefit Options 2 and 3 may require a higher amount of Premium.Also, the age, health, and activities of the Insured will affect our determination of the risk of issuing the policy.In general, the greater this risk, the higher the initial Premium will be. Whether we will issue full insurance coverage depends on the Insured meeting all underwriting requirements, you paying the initial Premium, and our delivery of the policy while the Insured is alive.We will not delay delivery of the policy to increase the likelihood that the Insured is not living.Depending on the outcome of our underwriting process, more or less Premium may be necessary for us to issue the policy.We also retain the right to not issue the policy, after which, if we exercise this right, we will return your Premium payment withintwo business days. You may pay the initial Premium to our Service Center or to our authorized representative.The initial Premium payment must be at least $50 per policy.The initial Premium payment will not be applied to the policy until the underwriting process is complete. Subsequent Premiums You may make additional Premium payments at any time while the policy is In Force, subject to the following: · We may require satisfactory evidence of insurability before accepting any additional Premium payment that results in an increase in the policy's Net Amount at Risk.Whether we exercise this right depends on: the length time since the Policy Date; the standard underwriting criteria for the amount of insurance after the requested increase; the number of policies owned by the policy owner; and the degree of uniformity with respect to the requested increases across the policies owned by the policy owner.The longer the period, the greater the difference between the underwriting class at the time of issue and at the time of the increase, and the less uniform the changes across all policies you own, the more likely we will be to exercise this right.If we do not exercise our right to refuse a Premium payment which increases our Net Amount at Risk, we do not waive our right to refuse subsequent Premium payments which increase our Net Amount at Risk. · We will refund Premium payments that exceed the applicable Premium limit under Section 7702 of the Code.As discussed in the "Taxes" section of this prospectus, additional Premium payments or other changes to the policy may 21 jeopardize the policy's non-modified endowment status.We will monitor Premiums paid and other policy transactions and will notify you when the policy's non-modified endowment contract status is in jeopardy; and · We may require that policy indebtedness be repaid prior to accepting any additional Premium payments.Some, but not all, of the situations when we might exercise this right include when your policy loans exceed 90% of the Cash Value, when the Premium payment would result in an increase in the Net Amount at Risk, or when a Premium payment may alter the character of the policy for tax purposes.Any payment intended as a loan repayment, rather than a Premium Payment, must be indentified as such. If you decide to make a subsequent Premium payment, you must send it to our Service Center.Each Premium payment must be at least $50 per policy. Charges Please read and consider the following, which we intend to be an amplification (but it may also be duplicative), in conjunction with the fee tables, and the accompanying footnotes, appearing earlier in the prospectus.See "In Summary: Fee Tables."Also, see the policy, including the Policy Data Page, and the Riders, for more information. We will take deductions from Premium payments and/or the Cash Value, as applicable, to compensate us for the services and benefits we provide, the costs and expenses we incur, and the risks we assume.We may generate a profit from any of the charges assessed under the policy and certain expenses may be recovered utilizing more than one charge.We begin to deduct monthly charges from the policy's Cash Value on the Policy Date.If you have a policy loan, a complete description of how interest credited and charged results in costs to you is described in the "Policy Loans" section of this prospectus. The charges reflect the costs and risks associated with your policy.Each Insured is assigned to an underwriting class based upon his/her age, sex (if not unisex classified), smoker status, type of evidence of insurability, and insurability status.In evaluating and underwriting the corporate or legal entity purchasing the policy, and setting cost of insurance charges, we may take into account several factors, including the purpose for which the policy is being purchased, the anticipated amount and timing of Premium payments, and the expected asset persistency. Premium Load Charge We deduct a Premium Load from each Premium payment to partially reimburse us for acquisition costs.The Premium Load also provides revenue to compensate us for assuming risks associated with the policy, and revenue that may be a profit to us.The Premium Load applicable to your policy depends on the number of years since the Policy Date, the amount of annual Premium, and the amount of term insurance coverage you purchased via the Additional (insurance) Protection Rider.We treat each increase in the base Specified Amount as new coverage, with the Premium Load attributable to the increase determined as if it is part of a newly issued policy.In your policy, the Premium Load Charge is referred to as the "Percent of Premium Charge". We divide Premium payments into contributions towards Target Premium and Excess Premium.Target Premium is an annual Premium based on the Specified Amount under the base policy (i.e., the Policy without any Riders) and the Insured's age and underwriting class.A portion of each Premium payment is considered a contribution towards Target Premium until the total of such contributions in a policy year equals the Target Premium.The portion considered a contribution towards Target Premium is equal to the Premium payment multiplied by the ratio of the base Specified Amount to the total Specified Amount.The portion of each premium payment that exceeds the Target Premium is Excess Premium.The chart below shows the current Premium Loads on Target Premium and Excess Premium. 22 Premium Load Applicable To Policies With Applications Signed On Or After January 1, 2006 Premium Load for Policies with Less Than $500,000 in First Year Premium (per policy owner) Policy Year Premium Load for Policies with $500,000 or More in First Year Premium (per policy owner) 8.5% of Premium payments up to and including Target Premium PLUS 5% of Premium payments in excess of Target Premium 1 7% of Premium payments up to and including Target Premium PLUS 4% of Premium payments in excess of Target Premium 2 6% of Premium payments up to and including Target Premium PLUS 3% of Premium payments in excess of Target Premium 3 5% of Premium payments up to and including Target Premium PLUS 2% of Premium payments in excess of Target Premium 4 4% of Premium payments up to and including Target Premium PLUS 2% of Premium payments in excess of Target Premium 5 3% of Premium payments up to and including Target Premium PLUS 2% of Premium payments in excess of Target Premium 6 2% of Premium payments 7 5.5% of Premium payments up to and including Target Premium PLUS 3.5% of Premium payments in excess of Target Premium 8 9 10 3.5% of Premium payments 11 + 23 Premium Load Applicable To Policies Issued On Or After September 9, 2002 With Applications Signed Before January 1, 2006 Premium Load for Policies with Less Than $500,000 in First Year Premium (per policy owner) Policy Year Premium Load for Policies with $500,000 or More in First Year Premium (per policy owner) 9% of Premium payments up to and including Target Premium PLUS 7% of Premium payments in excess of Target Premium 1 9% of Premium payments for the base (non-rider) portion of the Specified Amount up to and including Target Premium PLUS 6.5% of Premium payments for the base (non-rider) portion of the Specified Amount in excess of Target Premium PLUS [3.29% - (A x B)] of Premium payments for the rider portion of the Specified Amount, where A 1.29% of the Premium payments allocable to the Rider portion of the Specified Amount; and B the ratio of the Rider portion of the Specified Amount to the total Specified Amount 2 3 4 5 6 3.5% of Premium payments 7 5.5% of Premium payments 8 9 10 3.5% of Premium payments 11 + 2% of Premium payments Premium Load Applicable To Policies Issued Prior To September 9, 2002 Policy Year Premium Load for All Policies 1 9% of Premium payments for the base (non-rider) portion of the Specified Amount up to and including Target Premium PLUS 6.5% of Premium payments for the base (non-rider) portion of the Specified Amount in excess of Target Premium PLUS 6.5% of Premium payments for the Rider portion of the Specified Amount 2 3 4 5 6 7 8+ 3.5% of Premium payments Partial Surrender Fee You may request a partial surrender after the first year from the Policy Date.We may charge a partial surrender fee of the lesser of $25 or 2% of the surrendered amount to compensate us for the administrative costs in calculating and generating the surrender amount.Currently we do not assess this charge. Cost Of Insurance We deduct a Cost of Insurance Charge from the policy's Cash Value on the Policy Date and on each monthly anniversary of the Policy Date to compensate us for providing expected mortality benefits, and to reimburse us for certain actual expenses, including acquisition costs and state and federal taxes.This charge also provides revenue to compensate us for assuming certain risks associated with the policy and revenue that may be profit to us.The base policy Cost of Insurance Charge that you pay is determined by multiplying the base Net Amount at Risk by the cost of insurance rate.The cost of insurance rate will vary by the Insured's age, sex (if not unisex classified), tobacco use, Substandard Ratings, underwriting class, and the number of years from the Policy Date.The cost of insurance rates are based on our expectations as to future mortality, investment earnings, persistency, expenses, and taxes.There may be a separate cost of insurance rate for the initial base Specified Amount and any base Specified Amount increase.The cost of insurance rates will never be greater than those shown on the Policy Data Page plus any monthly flat extra charge assessed for Substandard Ratings. 24 We will uniformly apply any change in cost of insurance rates for Insureds of the same age, sex (if not unisex classified), underwriting class and any Substandard Ratings, and In Force policy duration.If a change in the cost of insurance rates causes the amount of the policy's Cost of Insurance Charge to increase, the policy's Cash Value could decrease.If a change in the cost of insurance rates causes the policy's Cost of Insurance Charge to decrease, the policy's Cash Value could increase. We may underwrite the policy on a non-medical basis that may result in a higher Cost of Insurance Charge.Non-medical underwriting means that a physical examination to obtain medical information on the proposed Insured is not required to issue the policy.The higher Cost of Insurance Charge would compensate us for assuming additional mortality risk as a result of issuing without the information that results from medical underwriting.The result is that healthy individuals will subsidize less healthy individuals because there is no medical underwriting, which typically results in lower cost of insurance rates being applied to fully underwritten policies.If you were to purchase one of our policies that is medically underwritten and the Insured is healthy, your cost of insurance rates would be lower. The Cost of Insurance Charge, including any Flat Extra we assess due to a Substandard Rating, will be deducted proportionally from your Sub-Account allocations and the fixed account. Flat Extras and Substandard Ratings.As part of our underwriting process, we may inquire about the occupation and activities of the Insured.If the activities or occupation of the Insured cause an increase health or accident risk, it may result in the Insured receiving a Substandard Rating.If this is the case, we may add an additional component to the Cost of Insurance Charge called a "Flat Extra."The Flat Extra accounts for the increased risk of providing life insurance when one or more of these factors apply to the Insured.The Flat Extra is a component of the total Cost of Insurance Charge, so if applied it will be deducted from the Policy's Cash Value on the Policy Date and the monthly anniversary of the Policy Date.The monthly Flat Extra is between $0.00 and $2.08 per $1,000 of the Net Amount at Risk.If a Flat Extra is applied, it is shown on the Policy Data Pages.In no event will the Flat Extra result in the Cost of Insurance Charge exceeding the maximum charge listed in the Fee Table of this prospectus.If a Flat Extra is applied and the Policy Owner has elected the Supplemental Insurance Rider, it will also be applied to the Rider Specified Amount. Mortality And Expense Risk We deduct a Mortality and Expense Charge from the policy's Cash Value allocated to the Sub-Accounts daily to compensate us for certain actual expenses, including a partial reimbursement of acquisitions costs and premium taxes not covered by the Premium Load.This charge also is designed to provide us revenue to off-set expense risks associated with the policy, the risk that the costs of issuing and administering the policy will be more than expected, the risk that lapse and surrender rates will be higher than expected, and revenue that may be profit to us.In your policy, this charge is referred to as the "Variable Account Asset Charge." The Mortality and Expense Charge will be deducted proportionally from your Sub-Account allocations daily.The Mortality and Expense Charge applicable to a particular policy depends on the amount of your Cash Value allocated to the Variable Account.We assess this charge in addition to any charges assessed by the mutual funds underlying the Sub-Accounts of the Variable Account.This charge is guaranteed not to exceed 0.75% of the policy's Cash Value, on an annualized basis. The table below shows the current Mortality and Expense Risk Charges. Charge for policy years 1-4 Charge for policy years 5-15 Charge for policy years 16+ 0.25% of daily net assets 0.20% of daily net assets 0.10% of daily net assets A separate Mortality and Expense Risk Charge schedule applies to policies with applications signed before January 1, 2006, as follows: Charge for policy years 1-4 Charge for policy years 5-20 Charge for policy years 21+ 0.40% of daily net assets 0.25% of daily net assets 0.10% of daily net assets Policy Loan Interest We charge interest on the amount of an outstanding policy loan, at a rate no greater than 3.75% per annum, which will accrue daily and become due and payable at the end of each year from the Policy Date or at the time you take an additional loan.If left unpaid, we will add it to the policy's outstanding indebtedness. As collateral or security for repayment, we will transfer an equal amount of Cash Value to the policy loan account on which interest will accrue and be credited daily. The minimum guaranteed interest crediting rate is stated on the Policy Data Page. 25 Administrative The maximum guaranteed administrative charge is $10, but we currently are charging $5.This charge reimburses us for the costs of maintaining the policy, including accounting and record keeping. Additional (insurance) Protection Rider This charge compensates us for providing supplemental life insurance on the Insured.We will determine this charge by multiplying the Rider's current cost of insurance rate by the Net Amount at Risk for the Rider portion of the Specified Amount. We base the additional protection cost of insurance rate on our expectation as to the Insured's mortality.The additional protection cost of insurance rate will vary by: the Insured's age; tobacco use; duration since issue; underwriting class; any Substandard Ratings; and the Specified Amount of the Rider.Periodically, we will reevaluate the Rider's current cost of insurance rates based on our expectations about future experience.Any changes in the current cost of insurance rates will be uniformly applied to Insureds of the same underwriting rate class.Any changes in these expectations may result in increased cost of insurance charges for the Rider. A Note On Charges We make many assumptions and account for many economic and financial factors in establishing fees and charges.As we noted at the beginning of this section, the deductions we make under the policy are designed to compensate us for the services and benefits we provide, the distribution and operational expenses we incur, and the risks we assume.Our initial expenses in distributing and establishing the policy exceed the deductions we make during the early stages of policy ownership.Nevertheless, we expect to make a profit over time because variable life insurance is intended to be a long term financial product.Accordingly, we have designed the policy with features and underlying investment options that we believe support and encourage long-term ownership.The "In Summary: Fee Tables," section sets out the costs you incur when you purchase this policy.The following two paragraphs describe how we use some of those charges to distribute the policy and how some of the underlying investment options pay us for services we provide to them.Neither of these transactions alters the charges you pay for the policy.Rather, these two sections provide you with information about how we set those charges.You should consider how these transactions may affect any advice you may receive with respect to the policy. Distribution, Promotional and Sales Expenses Distribution, promotional and sales expenses include amounts we pay to broker-dealer firms as commissions, expense allowances and marketing allowances.We refer to these expenses collectively as "total compensation." We pay commission of up to 29.5% of first year Premiums and up to 11.5% for renewal Premiums after the first year. We have the ability to customize the total compensation package of our broker-dealer firms.We may vary the form of compensation paid or the amounts paid as commission, expense allowance or marketing allowance; however, the total compensation will not exceed the maximums discussed above.Commission may be paid as an asset-based amount instead of a Premium based amount.If an asset-based commission is paid, it will not exceed 0.25% of the non-loaned Cash Value per year. The payment of such total compensation to the brokerage firms is contingent on the long-term persistency of each policy and all policies sold on our behalf by such firms in the aggregate.The actual amount of total compensation we pay depends on factors such as the aggregate amount of Premiums we receive from all policies sold on our behalf by the respective brokerage firms, the revenues we receive from the investment options included within the policies, and the scope of services brokerage firms provide.Individual registered representatives typically receive a portion of the total compensation we pay, depending on their arrangement with their brokerage firm. If you would like to know the exact compensation arrangement associated with this product, you should consult your registered representative or Nationwide Business Solutions Group. Information on Underlying Mutual Fund Payments Our Relationship with the Underlying Mutual Funds.The underlying mutual funds incur expenses each time they sell, administer, or redeem their shares.The separate account aggregates policy owner purchase, redemption, and transfer requests and submits net or aggregated purchase/redemption requests to each underlying mutual fund daily.The separate account (and not the policy owners) is the underlying mutual fund shareholder.When the separate account aggregates transactions, the underlying mutual fund does not incur the expense of processing individual transactions it would normally incur if it sold its shares directly to the public.We incur these expenses instead. We also incur the distribution costs of selling the policy (as discussed above), which benefit the underlying mutual funds by providing policy owners with Sub-Account options that correspond to the underlying mutual funds. An investment advisor or subadvisor of an underlying mutual fund or its affiliates may provide us or our affiliates with wholesaling services that assist in the distribution of the policy and may pay us or our affiliates to participate in educational 26 and/or marketing activities.These activities may provide the advisor or subadvisor (or their affiliates) with increased exposure to persons involved in the distribution of the policy. Types of Payments We Receive.In light of the above, the underlying mutual funds or their affiliates make certain payments to us or our affiliates.The amount of these payments is typically based on a percentage of assets invested in the underlying mutual funds attributable to the policies and other variable policies we and our affiliates issue, but in some cases may involve a flat fee.These payments may be used by us for any corporate purpose, which include reducing the prices of the policies, paying expenses that we or our affiliates incur in promoting, marketing, and administering the policies and the underlying mutual funds, and achieving a profit. We or our affiliates receive the following types of payments: · Underlying mutual fund 12b-1 fees, which are deducted from underlying mutual fund assets; · Sub-transfer agent fees or fees pursuant to administrative service plans adopted by the underlying mutual fund, which may be deducted from underlying mutual fund assets; and · Payments by an underlying mutual fund's advisor or subadvisor (or its affiliates).Such payments may be derived, in whole or in part, from the advisory fee, which is deducted from underlying mutual fund assets and is reflected in mutual fund charges. Furthermore, we benefit from assets invested in our affiliated underlying mutual funds (i.e., Nationwide Variable Insurance Trust) because our affiliates also receive compensation from the underlying mutual funds for investment advisory, administrative, transfer agency, distribution, and/or other services.Thus, we may receive more revenue with respect to affiliated underlying mutual funds than unaffiliated underlying mutual funds. We took into consideration the anticipated payments from the underlying mutual funds when we determined the charges imposed under the policies (apart from fees and expenses imposed by the underlying mutual funds).Without these payments, we would have imposed higher charges under the policy. Amount of Payments We Receive.For the year ended December 31, 2011, the underlying mutual fund payments we and our affiliates received from the underlying mutual funds did not exceed 0.60% (as a percentage of the average daily net assets invested in the underlying mutual funds) offered through this policy or other variable policies that we and our affiliates issue.Payments from investment advisors or subadvisors to participate in educational and/or marketing activities have not been taken into account in this percentage. Most underlying mutual funds or their affiliates have agreed to make payments to us or our affiliates, although the applicable percentages may vary from underlying mutual fund to underlying mutual fund and some may not make any payments at all.Because the amount of the actual payments we or our affiliates receive depends on the assets of the underlying mutual funds attributable to the policy, we and our affiliates may receive higher payments from underlying mutual funds with lower percentages (but greater assets) than from underlying mutual funds that have higher percentages (but fewer assets). Identification of Underlying Mutual Funds.We may consider several criteria when identifying the underlying mutual funds, including some or all of the following:investment objectives, investment process, investment performance, risk characteristics, investment capabilities, experience and resources, investment consistency, and fund expenses.Another factor we consider during the identification process is whether the underlying mutual fund's advisor or subadvisor is one of our affiliates or whether the underlying mutual fund, its advisor, its subadvisor(s), or an affiliate will make payments to us or our affiliates. There may be underlying mutual funds with lower fees, as well as other variable policies that offer underlying mutual funds with lower fees.You should consider all of the fees and charges of the policy in relation to its features and benefits when making your decision to invest.Please note that higher policy and underlying mutual fund fees and charges have a direct effect on your investment performance. Policy Loans After the expiration of the free-look period and while the policy is In Force, you may take an advance of money from the Cash Value otherwise only available upon surrender or maturity, or upon payment of the Death Benefit.We call this advance a policy loan.You may increase your risk of Lapse if you take a policy loan.There also may be adverse tax consequences.You should obtain competent tax advice before you decide to take a policy loan. 27 Loan Amount And Interest The minimum policy loan you may take is $500.You may take no more than the maximum loan value which equals (1) plus (2) plus (3), where: is 90% of the Cash Value allocated to the Sub-Accounts; is 100% of the fixed account; and is 100% of the loan account. We guarantee the effective annual interest charged rate will not exceed 3.75%.Interest will accrue daily and is due and payable at the end of each policy year or at the time of a new loan, a loan repayment, the Insured's death, a policy Lapse, or a full surrender.If left unpaid, it will be added to the outstanding balance of your policy loan. For policies issued on or after September 9, 2002, we expect to charge an effective annual interest rate of 3.70% on the outstanding balance of your policy loan for the first fifteen policy years, 3.45% for policy years 16 through 30, and 3.00% thereafter. For policies issued prior to September 9, 2002, we expect to charge an effective annual interest rate of 3.40% on the outstanding balance of your policy loan for the first four policy years, 3.25% for policy years 5 through 20, and 3.10% thereafter. Collateral As collateral or security, we will transfer to our loan account an amount equal to the amount of the policy loan.We will only make a transfer from the fixed investment option if the loan amount exceeds 90% of the Cash Value you have allocated to Sub-Accounts. We will credit interest to the collateral at an annual effective rate no less than the stated interest crediting rate on the Policy Data Page. Repayment You may repay all or part of a policy loan at any time while your policy is In Force.The minimum repayment is $50.While your policy loan is outstanding, we will credit all payments you make as Premium payments, unless you provide written notice that they are to be applied as loan repayments.If you do not specify any Sub-Accounts to allocate loan repayments, we will transfer the amount from the policy loan account to the Sub-Accounts and fixed investment option based on your allocations as of the date of repayment. Net Effect Of Loans The amount transferred to the loan account is part of our general account and will not be affected by the Investment Experience of the Sub-Accounts.The loan account is credited interest at a different rate than the fixed account.For more information, see "In Summary: Fee Tables," in particular, the footnotes.Whether repaid, a policy loan affects the policy, the loan account value, the net Cash Surrender Value and the Death Benefit.Repaying a policy loan causes the Death Benefit and net Cash Surrender Value to increase by the repayment amount.A policy loan will affect the policy account value even if repaid because we credit these amounts with an interest rate we declare rather than with a rate of return that reflects the investment performance of the separate account. Lapse So long as your policy's Cash Surrender Value is enough to cover the monthly deduction of charges on each monthly anniversary date, the policy will remain In Force.The Cash Surrender Value could be less than the amount of a monthly deduction because you have not paid enough Premium into the policy or because Investment Experience has decreased the Cash Surrender Value, or both.The policy will remain In Force during the Grace Period. Grace Period If the Cash Surrender Value on a monthly anniversary date is not sufficient to cover the current monthly deduction, then a Grace Period begins. We will send you a notice at the start of the Grace Period to the address on the application or another address you have specified.The notice will state the amount of Premium required to avoid lapsing the policy. The amount of Premium specified in the notice will equal at least four times the current monthly deduction.The Grace Period will end 61 days after the day the notice is mailed.If we do not receive sufficient Premium by the end of the Grace Period, the policy including all 28 Riders you have selected will Lapse without value.The Grace Period will not alter the operation of the policy or the payment of Proceeds. Reinstatement If the Grace Period ends and you have neither paid the required Premium nor surrendered the policy for its Cash Surrender Value, you may reinstate the policy by: · submitting a written request at any time within three years after the end of the Grace Period and prior to the Maturity Date; · providing evidence of insurability satisfactory to us; · paying sufficient Premium to cover all policy charges that were due and unpaid during the Grace Period; · paying sufficient Premium to keep the policy In Force for three months from the date of reinstatement; and · paying or reinstating any indebtedness against the policy which existed at the end of the Grace Period. The effective date of a reinstated policy will be the monthly anniversary date on or next following the date we approve the application for reinstatement.If the policy is reinstated, the Cash Value on the date of reinstatement will be set to the Cash Value at the end of the Grace Period.We will then add any Premiums or loan repayments that you made to reinstate the policy.The Sub-Account allocations in effect at the start of the Grace Period will be reinstated, unless you instruct otherwise. Surrenders Full Surrender You may surrender the policy for the Cash Surrender Value at any time while the policy is In Force.We calculate the Cash Surrender Value based on the policy's Cash Value.For more information, see "Cash Value".To derive the Cash Surrender Value, we will deduct from the Cash Value, any due and payable periodic charges and indebtedness.The effective date of a surrender will be the date on which we receive the policy and your written request at our Service Center.We reserve the right to postpone payment of that portion of the Cash Surrender Value attributable to the fixed account for up to six months. Enhancement Benefit An Enhancement Benefit is included in the policy.The benefit is a dollar amount that is added to the Cash Value when there is a complete surrender of the policy, unless the surrender is being made pursuant to a Section 1035 exchange.The Enhancement Benefit is not credited on amounts attributable to policy loans or partial surrenders.The Enhancement Benefit is essentially a partial return of policy charges assessed.In most instances, the Enhancement Benefit will not exceed the sum of all charges assessed on the policy. The Enhancement Benefit is designed to, in the event of a full surrender in early years of the policy, decrease or eliminate the gap between the value of the policy and the liability on the policy owner's books (typically a liability associated with an employer sponsored plan).This gap is larger in early policy years due to the upfront costs associated with purchasing the policy and the lack of time that the policy's Cash Value has had to grow.The Enhancement Benefit will last for nine (9) years if the policy is a modified endowment contract and for ten (10) years if it is not a modified endowment contract. The Enhancement Benefit is calculated monthly and is equal to the applicable enhancement percentage multiplied by the Cash Value of the policy. The enhancement percentages used in the Enhancement Benefit calculation decline over time decreasing to zero at the end of either the ninth policy year for modified endowment contracts or the tenth policy year for non-modified endowment contracts. If your policy includes the Additional (insurance) Protection Rider, the applicable enhancement percentage will depend proportionately upon your election of base policy Specified Amount and Rider Specified Amount. Additionally, the Enhancement Benefit is subject to a cap, set as a maximum percentage of the cumulative Premium Load collected under the policy. Since the policy's Cash Value partially determines the amount of the Enhancement Benefit, factors that impact the policy's Cash Value will also impact the amount of the Enhancement Benefit.Also, the Additional (insurance) Protection Rider charges are lower than the charges under the base policy, so if the Rider is in effect, the Enhancement Benefit is reduced.This is reflected in the reduced enhancement percentages provided for coverage attributable to the Rider.See Appendix C for the factors used in calculating the Enhancement Benefit as well as an example. The Enhancement Benefit is paid from our general account at the time the policy is completely surrendered. As a general account obligation, the Enhancement Benefit is not part of the variable account and is an obligation of Nationwide. This means the Enhancement Benefit including a policy owner's right to receive payment is subject to our claims paying ability and any claim to payment of the Enhancement Benefit may be subordinate to other claims on our general account in the event 29 we are insolvent.We reserve the right to postpone payment of the Enhancement Benefit for up to six (6) months from the date of your surrender request. We urge you to consult with your tax advisor about the tax treatment of the Enhancement Benefit. The criteria for the Enhancement Benefit may change from time to time. The Enhancement Benefit will be determined in a manner that is not unfairly discriminatory to policy owners. For policies issued as non-modified endowment contracts with applications signed on or after January 2, 2010, only, policy owners may elect to modify their Enhancement Benefit by choosing a percentage allocation between two Enhancement Benefit schedules, Schedule A and Schedule B.The enhancement percentages from the respective schedules will be blended, according to the allocation percentages elected, to calculate the Enhancement Benefit percentage applicable to a particular policy.The purpose of blending is to allow the policy owner to more closely match the benefit to liability on the policy owner's books.Therefore, the appropriate allocation between Schedules A and B for a particular policy is dictated by the characteristics of the liability it is intended to offset.While the enhancement percentages in both schedules decline to zero at the end of the tenth policy year, generally: · an election with greater allocation to Schedule B than to Schedule A will result in a lower Enhancement Benefit in the early policy years, and a greater Enhancement Benefit in later policy years during which the Enhancement Benefit still applies, than an election with greater allocation to Schedule A than to Schedule B; conversely, · an election with greater allocation to Schedule A than to Schedule B will result in a greater Enhancement Benefit in the early policy years, and a lower Enhancement Benefit in the later policy years during which the Enhancement Benefit still applies, than an election with greater allocation to Schedule B than to Schedule A. We urge you to consult with your advisor to find an appropriate blending of Enhancement Benefit schedules that best fits your particular needs. See Appendix C for the Schedule A and Schedule B Enhancement Benefit table and an example of the blending calculation. Partial Surrender After the policy has been In Force for one year, you may request a partial surrender by sending a written request to our Service Center.We reserve the right to limit partial surrenders to one per year. We permit partial surrenders if the partial surrender satisfies the following requirements: · the minimum partial surrender is $500; · a partial surrender may not cause the total Specified Amount to be reduced below the minimum Specified Amount shown on the Policy Data Page; · the maximum amount of a partial surrender is the Cash Surrender Value less the greater of $500 or three monthly deductions; and · after the partial surrender, the policy continues to satisfy Section 7702 of the Code. Reduction Of Specified Amount On A Partial Surrender When a partial surrender is made, we reduce the Cash Value by the amount of the partial surrender.If the policy assets are held in more than one Sub-Account, we deduct the partial surrender proportionately from the assets in each Sub-Account at the time of the partial surrender. We will distribute amounts from the fixed account only when there are insufficient amounts in the Sub-Accounts. When you take a partial surrender, ordinarily we will reduce the Specified Amount so that the Net Amount at Risk does not increase.Because your Net Amount at Risk is the same before and after the reduction, a partial surrender by itself does not alter the policy's cost of insurance.The policy's charges going forward, however, will be based on a new Specified Amount that will change the calculation of those charges.Depending on changes in factors such as the fluctuation in the policy's Cash Value, these charges may increase or decrease after the reduction in Specified Amount.Any reduction we make to the Specified Amount will be made in the following order: · against the most recent increase in the Specified Amount; · against the next most recent increases in the Specified Amount in succession; and · against the Specified Amount under the original application. While we reserve the right to deduct a partial surrender fee, we currently deduct none.Certain partial surrenders may result in currently taxable income and tax penalties.Also, partial surrenders could cause your policy to become a "modified endowment contract" under the Code, which would change the income tax treatment of any distributions from the policy.For more information, see "Periodic Withdrawals, Non-Periodic Withdrawals And Loans." 30 Preferred Partial Surrenders Preferred partial surrenders do not result in a reduction to the Specified Amount.A preferred partial surrender is a partial surrender that: · occurs before the 15th policy anniversary; and · when added to any prior preferred policy surrenders in that same policy year, it does not exceed 10% of the Cash Surrender Value as of the beginning of the policy year. The Death Benefit Calculation Of The Death Benefit and Death Benefit Proceeds We will calculate the Death Benefit and pay it to the beneficiary when we receive at our Service Center proof that the Insured has died, as well as other customary information.The Death Benefit may be subject to an adjustment if death occurs within the contestability period or at any time if there has been a material misrepresentation in conjunction with a policy change that requires evidence of insurability. While the policy is In Force, the Death Benefit will never be less than the Specified Amount. The Death Benefit will depend on which option you have chosen and the tax test (as described in the following "The Minimum Required Death Benefit" section) you have elected.Also, the Death Benefit may vary with the Cash Value of the policy, which depends on investment performance. The Proceeds payable upon the death of the Insured are equal to Death Benefit reduced by policy indebtedness and unpaid charges and increased by any insurance provided by Riders.Also, for policies to which an "Enhancement Benefit" is available as of the time the Proceeds become payable may receive an additional payment.For more information, see "Enhancement Benefit."This additional payment will be based on the other amount paid at surrender at the time the Proceeds become payable. Death Benefit Options There are the three Death Benefit options available under the policy, subject to state availability.You may choose one. If you do not choose one of the following Death Benefit options, the policy will be issued with Death Benefit Option 1. Option 1 The Death Benefit will be the greater of the Specified Amount or the minimum required Death Benefit on the Insured's date of death. Option 2 The Death Benefit will be the greater of the Specified Amount plus the Cash Value on the Insured's date of death (which will vary with the investment performance), or the minimum required Death Benefit on the Insured's date of death. Option 3 The Death Benefit will be the greater of the sum of the Specified Amount on the Insured's date of death and the accumulated Premium account (which consists of all Premium payments accumulated to the date of the death less partial surrenders accumulated to the date of death) or the minimum required Death Benefit on the Insured's date of death. Changes In The Death Benefit Options After the first policy year, you may elect to change the Death Benefit option under the policy from either Option 1 to Option 2, or from Option 2 to Option 1.You may not change to Option 3.However, you may change from Death Benefit Option 3 to Death Benefit Option 1 or Death Benefit Option 2.We will permit only one change of Death Benefit option per policy year.The effective date of a change will be the monthly anniversary date following the date we approve the change. For any change in the Death Benefit option to become effective, the Cash Surrender Value after the change must be sufficient to keep the policy In Force for at least three months. Upon a change from Option 1 to Option 2, we will reduce the Specified Amount so that the difference between the Death Benefit and the Cash Value (i.e., the Net Amount at Risk) remains constant before and after the Death Benefit option change.The policy's charges going forward will be based on the Specified Amount. Where the policy owner has selected the guideline Premium/Cash Value corridor test, a change in Death Benefit option will not be permitted if it results in the total Premiums paid exceeding the maximum Premium limitations under Section 7702 of the Code. 31 The Minimum Required Death Benefit Each Death Benefit option has a minimum required Death Benefit.The minimum required Death Benefit is the lowest Death Benefit that will satisfy Section 7702 of the Code. The tax tests for life insurance generally require that the policy have a significant element of life insurance and not be primarily an investment vehicle. At the time we issue the policy, you irrevocably elect one of the following tests pursuant to Section 7702 of the Code: · the cash value accumulation test; or · the guideline premium/cash value corridor test. The cash value accumulation test determines the minimum required Death Benefit by multiplying the account value by a percentage set out in the federal tax regulations to the Code. The percentages depend upon the Insured's age, sex and underwriting classification. Under the cash value accumulation test, there is no limit to the amount that may be paid in Premiums as long as there is sufficient Death Benefit in relation to the account value at all times. The guideline premium/cash value corridor test determines the minimum required Death Benefit by comparing the Death Benefit to an applicable percentage of the Cash Value.These percentages are set out in the Code, but the percentage varies only by the Attained Age of the Insured. Regardless of which test you elect, we will monitor compliance to assure that the policy meets the statutory definition of life insurance for federal tax purposes.As a result, the Death Benefit Proceeds payable under a policy should be excludable from gross income of the beneficiary for federal income tax purposes. If you do not elect a test, the policy will be issued with the cash value accumulation test. The Maximum Death Benefit For policies issued after the later of May 1, 2002 or the date we are authorized to issue policies with a maximum Death Benefit within your state, we reserve the right to limit the amount of insurance under any policy to the maximum Death Benefit.Currently, the maximum Death Benefit is equal to the sum of the Cash Value and the lesser of (i) 200% of the Specified Amount on the policy issue date and (ii) $8,000,000.We may increase the maximum Death Benefit at our sole discretion. We will calculate the Death Benefit on the monthly anniversary and upon the death of the Insured.If the calculation exceeds the maximum Death Benefit, we reserve the right to pay to you a pre-death distribution to reduce the Cash Value so that the Death Benefit will not exceed the sum of the Cash Value and the lesser of (i) 180% of the Specified Amount on the Policy Date and (ii) $7,200,000.If Death Benefit Option 3 is applicable and the accumulated Premium account is greater than the Cash Value, we reserve the right to reduce the amount previously credited to the accumulated Premium account to an amount equal to 90% of the Cash Value immediately before the distribution.For example, if at the time of the pre-death distribution, your Cash Value is $100 and your accumulated Premium account is $102, we would reduce your accumulated Premium account by $12 to $90 (i.e., 90% of the Cash Value). The accumulated Premium account will not become less than zero because of a pre-death distribution. The maximum Death Benefit may, under certain circumstances, curtail the flexibility that the policy affords you.For example, the policy's Cash Value may increase at a rate that outpaces the ratio of Cash Value to life insurance permitted under the Internal Revenue Code.In some instances, we may address this situation by increasing the Specified Amount of insurance so that the policy's ratio of Cash Value to life insurance is readjusted to comply with the tax code definition.If, however, an increase in the Specified Amount would cause the Death Benefit to exceed the maximum Death Benefit, then this method of achieving compliance with the tax code definition of life insurance may not be available. We will notify you that a pre-death distribution and/or a reduction in the accumulated Premium account has been generated.We will send this notice no later than thirty days after we become aware that the maximum Death Benefit has been exceeded.Taxes arising from the pre-death distribution, if any, are your responsibility.We urge you to confer with your tax advisor regarding tax implications of receiving a pre-death distribution prior to the purchase of this policy. Suicide If the Insured dies by suicide, while sane or insane, within two years from the Policy Date, we will pay no more than the sum of the Premiums paid, less any indebtedness, and less any partial surrenders.If the Insured dies by suicide, while sane or insane, within two years from the date we accept an application for an increase in the Specified Amount, we will pay no more than the Death Benefit associated with the initial Specified Amount, plus the cost of insurance charges associated with the increase in Specified Amount.The suicide period in some states may be less than two years. 32 The Payout Options You have a number of options of receiving Proceeds, besides in a lump sum, which you may elect upon application.We will pay the Proceeds from our general account.If you do not make an election, when the Insured dies, the beneficiary may do so.If the beneficiary does not make an election, we will pay the Proceeds in a lump sum. Normally, we will make the lump sum payment within seven days (30 days if the Proceeds are paid because of the Insured's death) after we receive your written request at our Service Center.We reserve the right to delay for six months from the date of your request the payment of any surrender Proceeds allocated to the fixed account.Also, we will postpone any payment of Proceeds on the days we are unable to price Sub-Account Units.For more information, see "Valuation of Accumulation Units".To elect more than one payout option, you must apportion at least $2,000 per option, which would amount to a payment, at specified intervals, of at least $20.At any time before Proceeds become payable, you may request to change your payout option in writing to our Service Center.Changing the beneficiary of the policy will revoke the settlement options in effect at that time.Proceeds are neither assignable nor subject to claims of creditors or legal process. Please note that for the remainder of The Payout Options section only, "you" means the person we are obligated to pay. Interest Income You keep the Proceeds with us to earn interest at a specified rate.The Proceeds can be paid at the end of twelve-, six-, three- or one-month intervals.You may withdraw any outstanding balance by making a written request to our Service Center.We will pay interest on the outstanding balance at a rate of at least 2.5% per year.We will determine annually if we will pay any interest in excess of 2.5%.Upon your death, we will pay any outstanding balance to your estate. Income For A Fixed Period You keep the Proceeds with us, but are paid at specified intervals over a number of years (no more than 30).Each payment consists of a portion of the Proceeds plus interest at a guaranteed rate.The Proceeds can be paid at the beginning of twelve-, six-, three- or one-month intervals.You may withdraw any outstanding balance by making a written request to our Service Center.We will pay interest at an annually determined rate of at least 2.5% per year.We will determine annually if we will pay any interest in excess of 2.5%.Upon your death, we will pay any outstanding balance to your estate. Life Income With Payments Guaranteed We pay you the Proceeds at specified intervals for a guaranteed period (10, 15 or 20 years), and, then, for the rest of your life.The Proceeds can be paid at the beginning of twelve-, six-, three- or one-month intervals.As the payments are based on your lifetime, you cannot withdraw any amount you designate to this option after payments begin and if you live longer than the guaranteed period, payments will cease upon your death.During the guaranteed period, we will pay interest on the outstanding balance at a rate of at least 2.5% per year.We will determine annually if we will pay any interest in excess of 2.5%.If you die before the guaranteed period has elapsed, we will make the remaining payments to your estate.If you die after the guaranteed period has elapsed, we will make no payments to your estate. Fixed Income For Varying Periods You keep the Proceeds with us, but are paid a fixed amount at specified intervals.The total amount payable each year may not be less than 5% of the original Proceeds.The Proceeds can be paid at the beginning of twelve-, six-, three- or one-month intervals.You may withdraw any outstanding balance by making a written request to our Service Center.We will pay interest on the outstanding balance at a rate of at least 2.5% per year.We will determine annually if we will pay any interest in excess of 2.5%.Upon your death, we will pay any outstanding balance to your estate. Joint And Survivor Life We pay you the Proceeds in equal payments at specified intervals for the life of the payee who lives longer.The Proceeds can be paid at the beginning of twelve-, six-, three- or one-month intervals.As the payments are based on your lifetime, you cannot withdraw any amount you designate to this option after payments begin and, payments will cease upon the death of the payee who lives longer.We will make no payments to the last surviving payee's estate. Alternate Life Income We use the Proceeds to purchase an annuity with the payee as annuitant.The amount payable will be 102% of our current individual immediate annuity purchase rate on the date you choose this settlement option.The Proceeds can be paid at the end of twelve-, six-, three- or one-month intervals.As the payments are based on your lifetime, you cannot withdraw any amount you designate to this option after payments begin and payments will cease upon your death. 33 Taxes The tax treatment of life insurance policies under the Internal Revenue Code ("Code") is complex and the tax treatment of your policy will depend on your particular circumstances.Seek competent tax advice regarding the tax treatment of the policy given your situation.The following discussion provides a general overview of the Code's provisions relating to certain common life insurance policy transactions.It is not and cannot be comprehensive, and it cannot replace personalized advice provided by a competent tax professional. Types of Taxes Federal Income Tax.Generally, the United States assesses a tax on income, which is broadly defined to include all items of income from whatever source, unless specifically excluded.Certain expenditures can reduce income for tax purposes and correspondingly the amount of tax payable.These expenditures are called deductions.While there are many more income tax concepts under the Code, the concepts of "income" and "deduction" are the most fundamental to the federal income tax treatment of life insurance. State and Local Taxes.State and local income, franchise, and other tax consequences of ownership or receipt of policy proceeds depend on the circumstances of each policy owner or beneficiary (including states of incorporation or states in which you or your beneficiary do business).While these taxes may or may not be substantial in your case, state by state differences of these taxes preclude a useful description of them in this prospectus. Buying the Policy Federal Income Tax.Generally, the Code treats life insurance premiums as nondeductible expense for income tax purposes. Investment Gain in the Policy The income tax treatment of changes in a policy's cash value depends on whether the policy is "life insurance" under the Code.If the policy meets the definition of life insurance, then the increase in the policy's cash value is not included in your taxable income for federal income tax purposes unless it is distributed to you before the death of the insured. To qualify as life insurance, the policy must meet certain tests set out in Section 7702 of the Code. Diversification.In addition to meeting the tests required under Section 7702, Section 817(h) of the Code requires that the investments of the separate account be adequately diversified.Regulations under Code Section 817(h) provide that a variable life policy that fails to satisfy the diversification standards will not be treated as life insurance unless such failure was inadvertent, is corrected, and the policy owner or the issuer pays an amount to the IRS.If the failure to diversify is not corrected, the income and gain in the policy would be treated as taxable ordinary income for federal income tax purposes. We will monitor compliance with Code Section 817(h) and the regulations applicable to Section 817(h) and, to the extent necessary, take appropriate action to remain in compliance. Representatives of the IRS have informally suggested, from time to time, that the number of underlying mutual funds available or the number of transfer opportunities available under a variable insurance product may be relevant in determining whether the product qualifies for the desired tax treatment.In 2003, the IRS issued formal guidance, in Revenue Ruling 2003-91, that indicates that if the number of underlying mutual funds available in a variable insurance product does not exceed 20, the number of underlying investment options alone would not cause the policy to not qualify for the desired tax treatment.The IRS has also indicated that exceeding 20 underlying investment options may be considered a factor, along with other factors including the number of transfer opportunities available under the policy, when determining whether the policy qualifies for the desired tax treatment.The revenue ruling did not indicate the number of underlying investment options, if any, that would cause the policy to not provide the desired tax treatment.Should the U.S. Secretary of the Treasury issue additional rules or regulations limiting: the number of underlying investment options, transfers between underlying mutual funds, exchanges of underlying mutual funds or changes in the investment objectives of underlying mutual funds such that the policy would no longer qualify as life insurance under Section 7702 of the Code, we will take whatever steps are available to remain in compliance. Based on the above, the policy should be treated as life insurance for federal income tax purposes. Periodic Withdrawals, Non-Periodic Withdrawals and Loans The tax treatment described in this section applies to withdrawals and loans premiums we accept but then return to meet the Code's definition of life insurance, and amounts used to pay the premium on any rider to the policy. The income tax treatment of distributions of cash from the policy depends on whether the policy is also a "modified endowment contract" under the Code. Generally, the income tax consequences of owning a life insurance policy that is not a modified endowment contract are more advantageous than the tax consequences of owning a life insurance policy that is a 34 modified endowment contract. The policies offered by this prospectus may or may not be issued as modified endowment contracts.If a policy is issued as a modified endowment contract, it will always be a modified endowment contract; a policy that is not issued as a modified endowment contract can become a modified endowment contract due to subsequent transactions with respect to the policy, such as payment of additional premiums.If the policy is not issued as a modified endowment contract, we will monitor it and advise you if the payment of a premium, or other transaction, may cause the policy to become a modified endowment contract.It is only with your written authorization that we will permit your policy to become a modified endowment contract, otherwise, we will reject the requested action or refund any premium paid in excess of the modified endowment limits. Depending on your circumstances, the use of the cash value of the policy to pay for the cost of any rider added to the base policy, could be treated as a distribution, and would be subject to the rules described below.You should seek competent tax advice regarding the tax treatment of the addition of any rider to your policy, based on your individual facts and circumstances. When the Policy is Life Insurance that is a Modified Endowment Contract.Section 7702A of the Code defines modified endowment contracts as those life insurance policies issued or materially changed on or after June 21, 1988 on which the total premiums paid during the first 7 years exceed the amount that would have been paid if the policy provided for paid up benefits after 7 level annual premiums.Under certain conditions, a policy may become a modified endowment contract, or may become subject to a new 7 year testing period as a result of a "material change" or a "reduction in benefits" as defined by Section 7702A(c) of the Code. All modified endowment contracts issued to the same owner by the same company during a single calendar year are required to be aggregated and treated as a single policy for purposes of determining the amount that is includible in income when a distribution occurs. The Code provides special rules for the taxation of surrenders, partial surrenders, loans, collateral assignments and other pre-death distributions from modified endowment contracts.Under these special rules, such transactions are taxable to the extent that at the time of the transaction the cash value of the policy exceeds the "investment in the contract" (generally, the net premiums paid for the policy).In addition, a 10% tax penalty generally applies to the taxable portion of such distributions unless the policy owner is over age 59½ or disabled, or the distribution is part of a series of substantially equal periodic payments as defined in the Code. When the Policy is Life Insurance that is NOT a Modified Endowment Contract.If the policy is not issued as a modified endowment contract, we will monitor premiums paid and will notify the policy owner when the policy is in jeopardy of becoming a modified endowment contract. Distributions from life insurance policies that are not modified endowment contracts generally are treated as first being from the investment in the contract, and then from the income in the policy.Because premium payments are generally nondeductible, distributions not in excess of investment in the contract are generally not includible in income; instead, they reduce the owner's investment in the contract. However, if a policy is not a modified endowment contract, a cash distribution during the first 15 years after a policy is issued that causes a reduction in death benefits may still be fully or partially taxable to the policy owner pursuant to Section 7702(f)(7) of the Code.You should carefully consider this potential tax ramification and seek further information before requesting any changes in the terms of the policy. In addition, a loan from a life insurance policy that is not a modified endowment contract is not taxable when made, although it can be treated as a distribution if it is forgiven during the policy owner's lifetime.Distributions from policies that are not modified endowment contracts are not subject to the 10% early distribution penalty tax. Surrendering the Policy; Maturity A full surrender, cancellation of the policy by lapse, or the maturity of the policy on its maturity date may have adverse tax consequences.If the amount received (or are deemed to be received upon maturity) plus total policy indebtedness exceeds the investment in the contract, then the excess generally will be treated as taxable ordinary income, regardless of whether or not the policy is a modified endowment contract.In certain circumstances, for example when the policy indebtedness is very large, the amount of tax could exceed the amount distributed at surrender. The purpose of the maturity date extension feature is to permit the policy to continue to be treated as life insurance for tax purposes.Although we believe that the extension provision will cause the policy to continue to be treated as life insurance after the initially scheduled maturity date, that result is not certain due to a lack of specificity in the guidance on the issue.You should consult with your qualified tax advisor regarding the possible adverse tax consequences that could result from an extension of the scheduled maturity date. 35 Sale of a Life Insurance Policy If a life insurance policy is sold for a gain, all or a portion of the gain will be treated as ordinary income.In Revenue Ruling 2009-13, the IRS concluded that the amount of gain realized from the sale of a life insurance policy is equal to the amount received (which can include relief from, or assumption of, debt) over the policy owner’s basis in the policy.The portion of the gain that is equal to the excess of the cash surrender value over the "investment in the contract" would be treated as ordinary income; any additional gain would be short or long-term capital gain, depending on the holding period.The ruling also concluded that the amount of gain resulting from the sale of a life insurance policy is equal to the excess of the amount received over the policy owner’s basis in the policy (the investment in the contract reduced by the cost of insurance previously paid out of the cash value).Consequently, selling a life insurance policy may result in more gain than surrendering a life insurance policy for the same amount. Exchanging the Policy for Another Life Insurance Policy Generally, policy owners will be taxed on amounts received in excess of premium payments when the policy is completely surrendered in full.If, however, the policy is exchanged for another life insurance policy, modified endowment contract, or annuity contract, the transaction will not be taxed on the excess amount if the exchange meets the requirements of Code Section 1035.To meet Section 1035 requirements, the insured named in the policy must be the insured for the new policyGenerally, the new policy or contract will be treated as having the same issue date and tax basis as the old policy or contract. If the policy or contract is subject to a policy indebtedness that is discharged as part of the exchange transaction, the discharge of the indebtedness may be taxable.Policy owners should consult with their personal tax or legal advisors in structuring any policy exchange transaction. Taxation of Death Benefits Federal Income Tax.The death benefit is generally excludable from the beneficiary's gross income under Section 101 of the Code.However, if the policy had been transferred to a new policy owner for valuable consideration (e.g., through a sale of the policy), a portion of the death benefit may be includable in the beneficiary's gross income when it is paid. The payout option selected by your beneficiary may affect how the payments received by the beneficiary are taxed.Under the various payout options, the amount payable to the beneficiary may include earnings on the death benefit, which will be taxable as ordinary income.For example, if the beneficiary elects to receive interest only, then the entire amount of the interest payment will be taxable to the beneficiary; if a periodic payment (whether for a fixed period or for life) is selected, then a portion of each payment will be taxable interest income, and a portion will be treated as the nontaxable payment of the death benefit.Your beneficiaries should consult with their tax advisors to determine the tax consequences of electing a payout option, based on their individual circumstances. Special federal income tax considerations for life insurance policies owned by employers.Sections 101(j) and 6039I of the Code provide special rules regarding the tax treatment of death benefits that are payable under life insurance policies owned by the employer of the Insured.These provisions are generally effective for life insurance policies issued after August 17, 2006.If a life insurance policy was issued on or before August 17, 2006, but materially modified after that date, it will be treated as having been issued after that date for purposes of Section 101(j).Policies issued after August 17, 2006 pursuant to a Section 1035 exchange generally are excluded from the operation of these provisions, provided that the policy received in the exchange does not have a material increase in Death Benefit or other material change with respect to the old policy. Section 101(j) provides the general rule that, with respect to an employer-owned life insurance policy, the amount of death benefit payable directly or indirectly to the employer that may be excluded from income cannot exceed the sum of premiums and other payments paid by the policy owner for the policy.Consequently, under this general rule, the entire death benefit, less the cost to the policy owner, will be taxable.Although Section 101(j) is not clear, if lifetime distributions from the policy are made as a nontaxable return of premium, it appears that the reduction would apply for Section 101(j) purposes and reduce the amount of premiums for this purpose. There are two exceptions to this general rule of taxability, provided that statutory notice, consent, and information requirements are satisfied.First, if proper notice and consent are given and received, and if the insured was an employee at any time during the 12-month period before the insured's death, then Section 101(j) would not apply. Second, if proper notice and consent are given and received and, at the time that the policy is issued, and the insured is either a director, a "highly compensated employee" (within the meaning of Section 414(q) of the Code without regard to paragraph (1)(B)(ii) thereof), or a "highly compensated individual" (within the meaning of Section 105(h)(5), except "35%" is substituted for "25%" in paragraph (C) thereof), then Section 101(j) would not apply. Code Section 6039I requires any policy owner of an employer-owned policy to file an annual return showing (a) the number of employees of the policy owner, (b) the number of such employees insured under employee-owned policies at the end of the year, (c) the total amount of insurance in force with respect to those policies at the end of the year, (d) the name, address, 36 taxpayer identification number and type of business of the policy owner, and (e) that the policy owner has a valid consent for each insured (or, if all consents are not obtained, the number of insured employees for whom such consent was not obtained).Proper recordkeeping is also required by this section. It is the employer's responsibility to (a) provide the proper notice to each insured, (b) obtain the proper consent from each insured, (c) inform each insured in writing that the employer-owner will be the beneficiary of any Proceeds payable upon the death of the Insured, and (d) file the annual return required by Section 6039I.If the employer-owner fails to provide the necessary notice and information, or fails to obtain the necessary consent, the death benefit will be taxable when received.If the employer-owner fails to file a properly completed return under Section 6039I, a penalty may apply. Special Considerations for Corporations Section 264 of the Code imposes a number of limitations on the interest and other business deductions that may otherwise be available to businesses that own life insurance policies.In addition, the premium paid by a business for a life insurance policy is not deductible as a business expense or otherwise if the business is directly or indirectly a beneficiary of the policy. For purposes of the alternative minimum tax ("AMT") that may be imposed on corporations, the death benefit from a life insurance policy, even though excluded from gross income for normal tax purposes, is included in "adjusted current earnings" for AMT purposes.In addition, although increases to the cash surrender value of a life insurance policy are generally excluded from gross income for normal income tax purposes, such increases are included in adjusted current earnings for income tax purposes. Due to the complexity of these rules, and because they are affected by your facts and circumstances, you should consult with legal and tax counsel and other competent advisors regarding these matters. Federal appellate and trial courts have examined the economic substance of transactions involving life insurance policies owned by corporations.These cases involved relatively large loans against the policy's cash value as well as tax deductions for the interest paid on the policy loans by the corporate policy owner to the insurance company.Under the particular factual circumstances in these cases, the courts determined that the corporate policy owners should not have taken tax deductions for the interest paid.Accordingly, the court determined that the corporations should have paid taxes on the amounts deducted.Corporations should consider, in consultation with tax advisors familiar with these matters, the impact of these decisions on the corporation's intended use of the policy. Business Uses of the Policy The life insurance policy may be used in various arrangements, including split dollar insurance plans, executive bonus plans, and others.The tax consequences of these plans may vary depending on the particular facts and circumstances of each individual arrangement.Therefore, if you are contemplating using the policy in any arrangement the value of which depends in part on its tax consequences, you should be sure to consult a tax advisor as to tax attributes of the arrangement. Non-Resident Aliens and Other Persons Who are not Citizens of the United States Special income tax laws and rules apply to non-resident aliens of the United States including certain withholding requirements with respect to pre-death distributions from the policy.In addition, foreign law may impose additional taxes on the policy, the death benefit, or other distributions and/or ownership of the policy. In addition, special gift, estate and GSTT laws and rules may apply to non-resident aliens, and to transfers to persons who are not citizens of the United States, including limitations on the marital deduction if the surviving or donee spouse is not a citizen of the United States. If you are a non-resident alien, or a resident alien, or if any of your beneficiaries (including your spouse) are not citizens of the United States, you should confer with a competent tax advisor with respect to the tax treatment of this policy. If you, the insured, the beneficiary, or other person receiving any benefit or interest in or from the policy, are not both a resident and citizen of the United States, there may be a tax imposed by a foreign country that is in addition to any tax imposed by the United States.The foreign law (including regulations, rulings, treaties with the United States, and case law) may change and impose additional or increased taxes on the policy, payment of the Death Benefit, or other distributions and/or ownership of the policy. Withholding and Tax Reporting Distributions of taxable income from a life insurance policy, including a life insurance policy that is a modified endowment contract, are subject to federal income tax withholding.Generally, the recipient may elect not to have the withholding taken from the distribution.We will withhold income tax unless you advise us, in writing, of your request not to withhold.If you request that taxes not be withheld, or if the taxes withheld are insufficient, you may be liable for payment of an estimated tax. A distribution of income from a life insurance policy may be subject to mandatory back-up withholding.Mandatory backup withholding means that we are required to withhold taxes on a distribution, at the rate established by Section 3406 of the 37 Code, and the recipient cannot elect to receive the entire distribution at once.Mandatory backup withholding may arise if we have not been provided a taxpayer identification number, or if the IRS notifies us that back-up withholding is required. In certain employer-sponsored life insurance arrangements, participants may be required to report for income tax purposes, one or more of the following: · the value each year of the life insurance protection provided; · an amount equal to any employer-paid Premiums; · some or all of the amount by which the current value exceeds the employer’s interest in the policy; and/or · interest that is deemed to have been forgiven on a loan that we deemed to have been made by the employer. Participants in an employer-sponsored plan relating to this policy should consult with the sponsor or the administrator of the plan, and/or with their personal tax or legal advisor, to determine the tax consequences, if any, of their employer-sponsored life insurance arrangements. Taxes and the Value of Your Policy For federal income tax purposes, a separate account is not a separate entity from the company.Thus, the tax status of the separate account is not distinct from our status as a life insurance company.Investment income and realized capital gains on the assets of the separate account are reinvested and taken into account in determining the value of accumulation units.As a result, such investment income and realized capital gains are automatically applied to increase reserves under the policies. At present, we do not expect to incur any federal income tax liability that would be chargeable to the accumulation units.Based upon these expectations, no charge is being made against your accumulation units for federal income taxes.If, however, we determine that taxes may be incurred, we reserve the right to assess a charge for these taxes. We may also incur state and local taxes (in addition to those described in the discussion of the Premium Taxes) in several states.At present, these taxes are not significant.If they increase, however, charges for such taxes may be made that would decrease the value of your accumulation units. Tax Changes The foregoing is a general discussion of various tax matters pertaining to life insurance policies.It is based on our understanding of federal tax laws as currently interpreted by the IRS, and is not intended as tax advice.You should consult with your independent legal tax and/or financial advisor The Code has been subjected to numerous amendments and changes, and it is reasonable to believe that it will continue to be revised.The United States Congress has, in the past, considered numerous legislative proposals that, if enacted, could change the tax treatment of life insurance policies.For example the "FY 2013, Budget of the United States Government" includes a proposal which, if enacted, would affect the treatment of corporate owned life insurance policies by limiting the availability of certain interest deductions for companies that purchase those policies.No proposed statutory language has been released yet, so the specifics of the proposal cannot be addressed herein.Such a proposal, if enacted, could have an adverse tax impact on the ownership of life insurance by or for the benefit of business entities.It is reasonable to believe that such proposals, and future proposals, may be enacted into law.The U.S. Treasury Department may amend existing regulations, issue new regulations, or adopt new interpretations of existing law that may be differ from its current positions on these matters.In addition, current state law (which is not discussed herein) and future amendments to state law may affect the tax consequences of the policy. Any or all of the foregoing may change from time to time without any notice, and the tax consequences arising out of a policy may be changed retroactively.There is no way of predicting if, when, or to what extent any such change may take place.We make no representation as to the likelihood of the continuation of these current laws, interpretations, and policies. Nationwide Life Insurance Company We are a stock life insurance company organized under Ohio law.We were established in 1981 and our Home Office is One Nationwide Plaza, Columbus, Ohio 43215.We provide long-term savings products by issuing life insurance, annuities and other retirement products. 38 Nationwide VLI Separate Account–4 Organization, Registration And Operation Nationwide VLI Separate Account-4 is a separate account established under Ohio law.We own the assets in this account, and we are obligated to pay all benefits under the policies.We may use the account to support other variable life insurance policies we issue.It is registered with the SEC as a Unit investment trust under the Investment Company Act of 1940 ("1940 Act") and qualifies as a "separate account" within the meaning of the federal securities laws.For purposes of federal securities laws, the separate account is, and will remain, fully funded at all times.This registration, however, does not involve the SEC's supervision of this account's management or investment practice or policies. The separate account is divided into Sub-Accounts that may invest in shares of underlying mutual funds.We buy and sell the mutual fund shares at their respective NAV.Any dividends and distributions from a mutual fund are reinvested at the NAV in shares of that mutual fund. Income, gains, and losses, whether or not realized, from the assets in the account will be credited to, or charged against, the account without regard to our other income, gains, or losses.Income, gains, and losses credited to, or charged against, a Sub-Account reflect the Sub-Account's own Investment Experience and not the Investment Experience of our other assets.Its assets are held separately from our other assets and are not part of our general account.We may not use the separate account's assets to pay any of our liabilities other than those arising from the policies.We hold assets in the separate account equal to its liabilities.If the separate account's assets exceed the required reserves and its other liabilities, we may transfer the excess to our general account.The separate account may include other Sub-Accounts that are not available under the policies, and are not discussed in this prospectus. We do not guarantee any money you place in this separate account.The value of each Sub-Account will increase or decrease, depending on the Investment Experience of the corresponding mutual fund.You could lose some or all of your money. Addition, Deletion, Or Substitution Of Mutual Funds Where permitted by applicable law, we reserve the right to: · remove, combine, or add Sub-Accounts and make new Sub-Accounts available to you; · substitute shares of another mutual fund, which may have different fees and expenses, for shares of an existing mutual fund; · substitute or close Sub-Accounts to allocations; · transfer assets supporting the policies from one Sub-Account to another or from the separate account to another separate account; · combine the separate account with other separate accounts, and/or create new separate accounts; · deregister the separate account under the 1940 Act, or operate the separate account as a management investment company under the 1940 Act, or as any other form permitted by the law; and · modify the policy provisions to reflect changes in the Sub-Accounts and the separate account to comply with applicable law. We reserve the right to make other structural and operational changes affecting this separate account. We will notify you if we make any of the changes above.Also, to the extent required by law, we will obtain the required orders, approvals and/or regulatory clearance from the appropriate government agencies (such as the various insurance regulators or the SEC). Substitution of Securities. We may substitute, eliminate, or combine shares of another underlying mutual fund for shares already purchased or to be purchased in the future if either of the following occurs: (1)shares of a current underlying mutual fund are no longer available for investment; or (2)further investment in an underlying mutual fund is inappropriate. No substitution of shares may take place without the prior approval of the SEC. All affected policy owners will be notified in the event there is a substitution, elimination or combination of shares. The substitute mutual fund may have different fees and expenses.Substitution may be made with respect to existing investments or the investment of future Premium, or both.We may close Sub-Accounts to allocations of Premiums or policy 39 value, or both, at any time in our sole discretion.The mutual funds, which sell their shares to the Sub-Accounts pursuant to participation agreements, also may terminate these agreements and discontinue offering their shares to the Sub-Accounts. Deregistration of the Separate Account. We may deregister Nationwide VLI Separate Account-4 under the 1940 Act in the event the separate account meets an exemption from registration under the 1940 Act, if there are no shareholders in the separate account or for any other purpose approved by the SEC. No deregistration may take place without the prior approval of the SEC.All contract owners will be notified in the event we deregister Nationwide VLI Separate Account-4. Voting Rights Unless there is a change in existing law, on all matters submitted to shareholders we will vote our separate account shares attributable to your allocations in a Sub-Account only as you instruct. Before a vote of shareholders occurs, you will have the right to instruct us based on the number of mutual fund shares that corresponds to the amount of Cash Value you have allocated to that mutual fund's Sub-Account.We will vote shares for which no instructions are received in the same proportion as those that are received.What this means to you is that when only a small number of policy owners vote, each vote has a greater impact on, and may control the outcome of the vote. The number of shares which a policy owner may vote is determined by dividing the Cash Value of the amount they have allocated to an underlying mutual fund by the NAV of that underlying mutual fund. We will designate a date for this determination not more than 90 days before the shareholder meeting. Legal Proceedings Nationwide Life Insurance Company Nationwide Financial Services, Inc. (NFS, or collectively with its subsidiaries, "the Company") was formed in November 1996.NFS is the holding company for Nationwide Life Insurance Company (NLIC), Nationwide Life and Annuity Insurance Company (NLAIC) and other companies that comprise the life insurance and retirement savings operations of the Nationwide group of companies (Nationwide). This group includes Nationwide Financial Network (NFN), an affiliated distribution network that markets directly to its customer base.NFS is incorporated in Delaware and maintains its principal executive offices in Columbus, Ohio. The Company is subject to legal and regulatory proceedings in the ordinary course of its business. The Company's legal and regulatory matters include proceedings specific to the Company and other proceedings generally applicable to business practices in the industries in which the Company operates.The Company's litigation and regulatory matters are subject to many uncertainties, and given their complexity and scope, their outcomes cannot be predicted.Regulatory proceedings also could affect the outcome of one or more of the Company's litigation matters.Furthermore, it is often not possible to determine the ultimate outcomes of the pending regulatory investigations and legal proceedings or to provide reasonable ranges of potential losses with any degree of certainty.Some matters, including certain of those referred to below, are in very preliminary stages, and the Company does not have sufficient information to make an assessment of the plaintiffs' claims for liability or damages.In some of the cases seeking to be certified as class actions, the court has not yet decided whether a class will be certified or (in the event of certification) the size of the class and class period.In many of the cases, the plaintiffs are seeking undefined amounts of damages or other relief, including punitive damages and equitable remedies, which are difficult to quantify and cannot be defined based on the information currently available.The Company believes, however, that based on currently known information, the ultimate outcome of all pending legal and regulatory matters is not likely to have a material adverse effect on the Company's consolidated financial position.Nonetheless, given the large or indeterminate amounts sought in certain of these matters and the inherent unpredictability of litigation, it is possible that such outcomes could materially affect the Company's consolidated financial position or results of operations in a particular quarter or annual period. The financial services industry has been the subject of increasing scrutiny on a broad range of issues by regulators and legislators.The Company and/or its affiliates have been contacted by, self reported or received subpoenas from state and federal regulatory agencies, including the Securities and Exchange Commission, and other governmental bodies, state securities law regulators and state attorneys general for information relating to, among other things, sales compensation, the allocation of compensation, unsuitable sales or replacement practices, and claims handling and escheatment practices.The Company is cooperating with and responding to regulators in connection with these inquiries and will cooperate with Nationwide Mutual Insurance Company (NMIC) in responding to these inquiries to the extent that any inquiries encompass NMIC's operations. On November 20, 2007, Nationwide Retirement Solutions, Inc. (NRS) and NLIC were named in a lawsuit filed in the Circuit Court of Jefferson County, Alabama entitled Ruth A. Gwin and Sandra H. Turner, and a class of similarly situated 40 individuals v. Nationwide Life Insurance Company, Nationwide Retirement Solutions, Inc., Alabama State Employees Association, PEBCO, Inc. and Fictitious Defendants A to Z. On March 12, 2010, NRS and NLIC were named in a Second Amended Class Action Complaint filed in the Circuit Court of Jefferson County, Alabama entitled Steven E. Coker, Sandra H. Turner, David N. Lichtenstein and a class of similarly situated individuals v. Nationwide Life Insurance Company, Nationwide Retirement Solutions, Inc., Alabama State Employees Association, Inc., PEBCO, Inc. and Fictitious Defendants A to Z claiming to represent a class of all participants in the Alabama State Employees Association, Inc. (ASEA) Plan, excluding members of the Deferred Compensation Committee, ASEA's directors, officers and board members, and PEBCO's directors, officers and board members.On October 22, 2010, the parties to this action executed a stipulation of settlement that agreed to certify a class for settlement purposes only, that provided for payments to the settlement class, and that provided for releases, certain bar orders, and dismissal of the case, subject to the Circuit Courts' approval.The Courts have approved the settlement and the settlement amounts have been paid, but have not yet been distributed to class members.On February 28, 2011, the Court in the Gwin case entered an Order permitting ASEA/PEBCO to assert indemnification claims for attorneys' fees and costs, but barring them from asserting any other claims for indemnification.On April 22, 2011, ASEA and PEBCO filed a second amended cross claim complaint in the Gwin case against NRS and NLIC seeking indemnification.These claims seeking indemnification remain severed.On April 29, 2011, the Companies filed a motion to dismiss ASEA’s and PEBCO’s amended cross complaint or alternatively for summary judgment.On December 6, 2011 the Court entered an Order that NRS owes indemnification to ASEA and PEBCO for the Coker (Gwin) class action, that NRS does not have a duty to indemnify ASEA and PEBCO for fees associated with the Interpleader action that NRS filed in Montgomery County and dismissing NLIC.On December 31, 2011, the Court denied the Company’s motion to certify this order for an interlocutory appeal.NRS continues to defend this case vigorously. On August 15, 2001, NFS and NLIC were named in a lawsuit filed in the United States District Court for the District of Connecticut entitled Lou Haddock, as trustee of the Flyte Tool & Die, Incorporated Deferred Compensation Plan, et al v. Nationwide Financial Services, Inc. and Nationwide Life Insurance Company.In the plaintiffs' sixth amended complaint, filed November 18, 2009, they amended the list of named plaintiffs and claim to represent a class of qualified retirement plan trustees under the Employee Retirement Income Security Act of 1974 (ERISA) that purchased variable annuities from NLIC.The plaintiffs allege that they invested ERISA plan assets in their variable annuity contracts and that NLIC and NFS breached ERISA fiduciary duties by allegedly accepting service payments from certain mutual funds.The complaint seeks disgorgement of some or all of the payments allegedly received by NFS and NLIC, other unspecified relief for restitution, declaratory and injunctive relief, and attorneys' fees.On November 6, 2009, the Court granted the plaintiff's motion for class certification and certified a class of "All trustees of all employee pension benefit plans covered by ERISA which had variable annuity contracts with NFS and NLIC or whose participants had individual variable annuity contracts with NFS and NLIC at any time from January 1, 1996, or the first date NFS and NLIC began receiving payments from mutual funds based on a percentage of assets invested in the funds by NFS and NLIC, whichever came first, to the date of November 6, 2009".On October 20, 2010, the Second Circuit Court of Appeals granted NLIC's 23(f) petition agreeing to hear an appeal of the District Court's order granting class certification.On October 21, 2010, the District Court dismissed NFS from the lawsuit.On October 27, 2010, the District Court stayed the underlying action pending a decision from the Second Circuit Court of Appeals.On February 6, 2012, the Second Circuit Court of Appeals vacated the class certification order that was issued on November 6, 2009 and remanded the case back to the District Court for further consideration.The plaintiffs have renewed their motion for class certification. On March 30, the Company filed its brief in opposition to the class certification motion. NLIC continues to defend this lawsuit vigorously. On May 14, 2010, NLIC was named in a lawsuit filed in the Western District of New York entitled Sandra L. Meidenbauer, on behalf of herself and all others similarly situated v. Nationwide Life Insurance Company.The plaintiff claims to represent a class of all individuals who purchased a variable life insurance policy from NLIC during an unspecified period.The complaint claims breach of contract, alleging that NLIC charged excessive monthly deductions and costs of insurance resulting in reduced policy values and, in some cases, premature lapsing of policies.The complaint seeks reimbursement of excessive charges, costs, interest, attorney's fees, and other relief.NLIC filed a motion to dismiss the complaint on July 23, 2010.NLIC filed a motion to disqualify the proposed class representative on August 27, 2010.Plaintiff filed a motion to amend the complaint on September 17, 2010, and NLIC filed an opposition to the motion to amend on November 2, 2010.On October 13, 2011, plaintiff voluntarily dismissed the lawsuit without prejudice. In other non-Nationwide cases, plaintiff's counsel has re-filed actions. The Company will continue to monitor developments, but will conclude this matter. On October 22, 2010, NRS was named in a lawsuit filed in the U.S. District Court, Middle District of Florida, Orlando Division entitled Camille McCullough, and Melanie Monroe, Individually and on behalf of all others similarly situated v. National Association of Counties, NACO Research Foundation, NACO Financial Services Corp., NACO Financial Center, and Nationwide Retirement Solutions, Inc.The Plaintiffs' First Amended Class Action Complaint and Demand for Jury Trial was filed on February 18, 2011.If the Court determined that the Plan was governed by ERISA, then Plaintiffs sought to represent a class of "All natural persons in the U.S. who are currently employed or previously were employed at any point during the six years preceding the date Plaintiffs filed their Original Class Action Complaint, by a government entity that is or was a member of the National Association of Counties, and who participate or participated in the Section 457 Deferred 41 Compensation Plan for Public Employees endorsed by the National Association of Counties and administered by Nationwide Retirement Solutions, Inc."If the Court determined that the Plan was not governed by ERISA, then the Plaintiffs sough to represent a class of "All natural persons in the U.S. who are currently employed or previously were employed at any point during the four years preceding the date Plaintiffs filed their Original Class Action Complaint, by a government entity that is or was a member of the National Association of Counties, and who participate or participated in a Section 457 Deferred Compensation Plan for Public Employees endorsed by the National Association of Counties and administered by Nationwide Retirement Solutions, Inc."The First Amended Complaint alleged ERISA Violation, Breach of Fiduciary Duty - NACO, Aiding and Abetting Breach of Fiduciary Duty - Nationwide, Breach of Fiduciary Duty - Nationwide, and Aiding and Abetting Breach of Fiduciary Duty - NACO.The First Amended Complaint asked for actual damages, lost profits, lost opportunity costs, restitution, and/or other injunctive or other relief, including without limitation (a) ordering Nationwide and NACO to restore all plan losses, (b) ordering Nationwide to refund all fees associated with Nationwide's Plan to Plaintiffs and Class members, (c) ordering NACO and Nationwide to pay the expenses and losses incurred by Plaintiffs and/or any Class member as a proximate result of Defendants' breaches of fiduciary duty, (d) forcing NACO to forfeit the fees that NACO received from Nationwide for promoting and endorsing its Plan and disgorging all profits, benefits, and other compensation obtained by NACO from its wrongful conduct, and (e) awarding Plaintiff and Class members their reasonable and necessary attorney's fees and cost incurred in connection with this suit, punitive damages, and pre-judgment and post judgment interest, at the highest rates allowed by law, on the damages awarded.On March 21, 2011, the Company filed a motion to dismiss the plaintiffs' first amended complaint.On July 1, 2011, the plaintiffs filed their motion for class certification and later sought to amend their complaint.On November 25, 2011 the District Court entered an Order granting NACO's motion to dismiss, NRS's motion to dismiss, denying plaintiffs' motion to file an amended complaint, that all other remaining pending motions are moot, dismissing the class-wide claims with prejudice, dismissing individual claims without prejudice, and ordering the Clerk to close this case.On December 27, 2011, the plaintiffs filed a notice of appeal.The parties have agreed to resolve the dispute on an individual basis and as part of that settlement will not pursue any further appeal. The Company intends to defend this case vigorously. On December 27, 2006, NLIC and NRS were named as defendants in a lawsuit filed in Circuit Court, Cole County Missouri entitled State of Missouri, Office of Administration, and Missouri State Employees Deferred Comp Plan v. NLIC and NRS.The complaint seeks recovery for breach of contract and breach of the implied covenant of good faith and fair dealing against NLIC and NRS as well as a breach of fiduciary duty against NRS.The complaint seeks to recover the amount of the market value adjustment withheld by NLIC ($19 million), prejudgment interest, loss of investment income from ING due to the Companies’ assessment of the market value adjustment.On March 8, 2007 the Companies filed a motion to remove this case from state court to federal court in Missouri.On March 20, 2007 the State filed a motion to remand to state court and to stay court order.On April 3, 2007 the case was remanded to state court.On June 25, 2007 the Companies filed an Answer.On October 16, 2009, the plaintiff filed a partial motion for summary judgment.On November 20, 2009, the Companies filed a response to the plaintiff's motion for summary judgment and also filed a motion for summary judgment on behalf of the Companies.On February 26, 2010, the court denied Missouri's partial motion for summary judgment and granted the Companies’ motion for summary judgment and dismissed the case.On March 8, 2011, the Missouri Court of Appeals reversed the granting of the Companies’ motion for summary judgment and directed the trial court to enter judgment in favor of the State and against the Companies in the amount of $19 million, plus statutory interest at the rate of 9% per annum from June 2, 2006.On March 22, 2011, the Companies filed with the Missouri Court of Appeals, a motion for rehearing and an application for transfer to the Supreme Court of Missouri.On May 3, 2011, the Missouri Court of Appeals for the Western District overruled the Companies’ motion for rehearing and denied the motion to transfer the case to the Missouri Supreme Court.On June 28, 2011, the Companies’ application to the Missouri Supreme Court to hear a further appeal was denied.On July 1, 2011, the Companies paid the amount of the judgment plus simple interest at 9%.On August 9, 2011, the plaintiffs filed a Satisfaction of Judgment. On June 8, 2011, NMIC and NLIC were named in a lawsuit filed in Court of Common Pleas, Cuyahoga County, Ohio entitled Stanley Andrews and Donald Clark, on their behalf and on behalf of the class defined herein v. Nationwide Mutual Insurance Company and Nationwide Life Insurance Company.The complaint alleges that Nationwide has an obligation to review the Social Security Administration Death Master File database for all life insurance policyholders who have at least a 70% probability of being deceased according to actuarial tables.The complaint further alleges that Nationwide is not conducting such a review.The complaint seeks injunctive relief and declaratory judgment requiring Nationwide to conduct such a review, and alleges Nationwide has violated the covenant of good faith and fair dealing and has been unjustly enriched by not having conducted such reviews.The complaint seeks certification as a class action.Nationwide removed the case to federal court on July 6, 2011.Plaintiffs filed a motion to remand to state court on August 8, 2011.On October 26, 2011, the Northern District of Ohio remanded the case to Ohio State court.Nationwide appealed the order to remand on November 4, 2011.Including Andrews, there are four similar class actions in Ohio: two against Western & Southern; one against Cincinnati Life.At the case management conference on November 21, 2011, the State Court ordered Plaintiffs to file an opposition to the motion to dismiss that Nationwide filed in federal court.Plaintiffs filed their opposition to Nationwide’s motion to dismiss on December 19, 2011.By order dated January 18, 2012, the State Court issued an order dismissing the lawsuit.The court issued its opinion on January 23, 2012.On January 30, 2012, plaintiffs filed their appeal. 42 Nationwide Investment Services Corporation The general distributor, NISC, is not engaged in any litigation of any material nature. Financial Statements The Statement of Additional Information contains consolidated financial statements for Nationwide Life Insurance Company and financial statements for Nationwide VLI Separate Account - 4.You may obtain the Statement of Additional Information FREE OF CHARGE by contacting our Service Center.You should distinguish the consolidated financial statements of the company and subsidiaries from the financial statements of the separate account.Please consider the consolidated financial statements of the company only as bearing on our ability to meet the obligations under the policy.You should not consider the consolidated financial statements of the company and subsidiaries as affecting the investment performance of the assets of the separate account. 43 Appendix A: Sub-Account Information Below is a list of the available Sub-Accounts and information about the corresponding underlying mutual funds in which they invest.The underlying mutual funds in which the Sub-Accounts invest are designed primarily as investments for variable annuity contracts and variable life insurance policies issued by insurance companies.There is no guarantee that the investment objectives will be met. Please refer to the prospectus for each underlying mutual fund for more detailed information. Designations Key: STTF:The underlying mutual fund corresponding to this Sub-Account assesses (or reserves the right to assess) a short-term trading fee (see "Short-Term Trading Fees" earlier in the prospectus). FF:The underlying mutual fund corresponding to this Sub-Account primarily invests in other mutual funds.Therefore, a proportionate share of the fees and expenses of any acquired funds are indirectly borne by investors.As a result, investors in this Sub-Account may incur higher charges than if the assets were invested in an underlying mutual fund that does not invest in other mutual funds.Please refer to the prospectus for this underlying mutual fund for more information. AllianceBernstein Variable Products Series Fund, Inc. - AllianceBernstein Growth and Income Portfolio: Class A Investment Advisor: AllianceBernstein L.P. Investment Objective: Long-term growth of capital. AllianceBernstein Variable Products Series Fund, Inc. - AllianceBernstein International Value Portfolio: Class A This sub-account is only available in policies issued before December 31, 2012 Investment Advisor: AllianceBernstein L.P. Investment Objective: Long-term growth of capital. AllianceBernstein Variable Products Series Fund, Inc. - AllianceBernstein Small/Mid Cap Value Portfolio: Class A Investment Advisor: AllianceBernstein L.P. Investment Objective: Long-term growth of capital. American Century Variable Portfolios, Inc. - American Century VP Income & Growth Fund: Class I This sub-account is only available in policies issued before February 1, 2003 Investment Advisor: American Century Investment Management, Inc. Investment Objective: Capital growth by investing in common stocks.Income is a secondary objective. American Century Variable Portfolios, Inc. - American Century VP International Fund: Class I This sub-account is only available in policies issued before May 1, 2005 Investment Advisor: American Century Investment Management, Inc. Investment Objective: Capital growth. American Century Variable Portfolios, Inc. - American Century VP Mid Cap Value Fund: Class I Investment Advisor: American Century Investment Management, Inc. Investment Objective: Long-term capital growth with income as a secondary objective. American Century Variable Portfolios, Inc. - American Century VP Ultra Fund: Class I This sub-account is only available in policies issued before December 31, 2007 Investment Advisor: American Century Investment Management, Inc. Investment Objective: Long-term capital growth. American Century Variable Portfolios, Inc. - American Century VP Value Fund: Class I Investment Advisor: American Century Investment Management, Inc. Investment Objective: Long-term capital growth with income as a secondary objective. American Century Variable Portfolios, Inc. - American Century VP Vista Fund: Class I This sub-account is only available in policies issued before December 31, 2012 Investment Advisor: American Century Investment Management, Inc. Investment Objective: Long-term capital growth. American Funds Insurance Series - Asset Allocation Fund: Class 2 Investment Advisor: Capital Research and Management Company Investment Objective: Seeks high total return (including income and capital gains) consistent with the preservation of capital over the long term. 44 American Funds Insurance Series - Bond Fund: Class 2 This sub-account is only available in policies issued before December 31, 2012 Investment Advisor: Capital Research and Management Company Investment Objective: Seeks to maximize current income and preserve capital by investing primarily in fixed-income securities. American Funds Insurance Series - Global Small Capitalization Fund: Class 2 Investment Advisor: Capital Research and Management Company Investment Objective: Seeks long-term growth of capital by investing primarily in stocks of smaller companies located around the world. American Funds Insurance Series - Growth Fund: Class 2 Investment Advisor: Capital Research and Management Company Investment Objective: Seeks long-term growth of capital by investing primarily in common stocks of companies that appear to offer superior opportunities for growth of capital. American Funds Insurance Series - International Fund: Class 2 Investment Advisor: Capital Research and Management Company Investment Objective: Seeks long-term growth of capital by investing primarily in common stocks of companies based outside the United States. BlackRock Variable Series Funds, Inc. - BlackRock Large Cap Core V.I. Fund: Class II Investment Advisor: BlackRock Advisors, LLC Sub-advisor: BlackRock Investment Management, LLC Investment Objective: The investment objective of the Fund is to seek high total investment return (i.e. the combination of capital appreciation (from increases or decreases in the market value) and current income (from interest or dividends). Calvert Variable Series, Inc. - Calvert VP SRI Equity Portfolio This sub-account is only available in policies issued before May 1, 2004 Investment Advisor: Calvert Investment Management, Inc. Sub-advisor: Atlanta Capital Management Company, LLC Investment Objective: Seeks Growth of capital through investment in stocks of issuers in industries believed to offer opportunities for potential capital appreciation and which meet Portfolio's investment criteria, including financial, sustainability and social responsibility factors. Davis Variable Account Fund, Inc. - Davis Value Portfolio Investment Advisor: Davis Selected Advisors, L.P. Sub-advisor: Davis Selected Advisors - NY, Inc. Investment Objective: Long-term growth of capital. Delaware VIP Trust - Delaware VIP Emerging Markets: Service Class Investment Advisor: Delaware Management Company, Inc. Investment Objective: The Series seeks long-term capital appreciation. Delaware VIP Trust - Delaware VIP Small Cap Value Series: Service Class Investment Advisor: Delaware Management Company, Inc. Investment Objective: The fund seeks capital appreciation. Dreyfus Investment Portfolios - Mid Cap Stock Portfolio: Initial Shares This sub-account is only available in policies issued before May 1, 2005 Investment Advisor: The Dreyfus Corporation Investment Objective: The portfolio seeks capital appreciation. Dreyfus Investment Portfolios - Small Cap Stock Index Portfolio: Service Shares Investment Advisor: The Dreyfus Corporation Investment Objective: To match performance of the S&P SmallCap 600 Index®. Dreyfus Socially Responsible Growth Fund, Inc. (The): Initial Shares This sub-account is only available in policies issued before February 1, 2003 Investment Advisor: The Dreyfus Corporation Investment Objective: Capital growth with current income as a secondary goal. 45 Dreyfus Stock Index Fund, Inc.: Initial Shares Investment Advisor: The Dreyfus Corporation Investment Objective: To match performance of the S&P 500. Dreyfus Variable Investment Fund - Appreciation Portfolio: Initial Shares Investment Advisor: The Dreyfus Corporation Sub-advisor: Fayez Sarofim & Co. Investment Objective: Long-term capital growth consistent with the preservation of capital. Dreyfus Variable Investment Fund - International Value Portfolio: Initial Shares Investment Advisor: The Dreyfus Corporation Investment Objective: Long-term capital growth. DWS Variable Series II - DWS Dreman Small Mid Cap Value VIP: Class B Investment Advisor: Deutsche Investment Management Americas Inc. Sub-advisor: Dreman Value Management L.L.C. Investment Objective: Long-term capital appreciation. DWS Variable Series II - DWS Large Cap Value VIP: Class B This sub-account is only available in policies issued before December 31, 2010 Investment Advisor: Deutsche Investment Management Americas Inc. Sub-advisor: Deutsche Asset Management International GmbH ("DeAMi") Investment Objective: High rate of total return. Eaton Vance Variable Trust - Eaton Vance VT Floating-Rate Income Fund Investment Advisor: Eaton Vance Management Investment Objective: The fund seeks to provide a high level of current income. Federated Insurance Series - Federated Quality Bond Fund II: Primary Shares Investment Advisor: Federated Investment Management Company Investment Objective: Current income. Fidelity Variable Insurance Products Fund - Fidelity VIP Freedom Fund 2015 Portfolio: Service Class Investment Advisor: Strategic Advisers Inc. Boston MA Sub-advisor: FMR Co., Inc., Fidelity Research & Analysis Company Investment Objective: Seeks high total return with a secondary objective of principal preservation as the fund approaches its target date and beyond. Designation: FF Fidelity Variable Insurance Products Fund - Fidelity VIP Freedom Fund 2020 Portfolio: Service Class Investment Advisor: Strategic Advisers Inc. Boston MA Sub-advisor: FMR Co., Inc., Fidelity Research & Analysis Company Investment Objective: High total return with a secondary objective of principal preservation as the fund approaches its target date and beyond. Designation: FF Fidelity Variable Insurance Products Fund - Fidelity VIP Freedom Fund 2025 Portfolio: Service Class Investment Advisor: Strategic Advisers Inc. Boston MA Sub-advisor: FMR Co., Inc., Fidelity Research & Analysis Company Investment Objective: Seeks high total return with a secondary objective of principal preservation as the fund approaches its target date and beyond. Designation: FF Fidelity Variable Insurance Products Fund - Fidelity VIP Freedom Fund 2030 Portfolio: Service Class Investment Advisor: Strategic Advisers Inc. Boston MA Sub-advisor: FMR Co., Inc., Fidelity Research & Analysis Company Investment Objective: High total return with a secondary objective of principal preservation as the fund approaches its target date and beyond. Designation: FF 46 Fidelity Variable Insurance Products Fund - Fidelity VIP Freedom Fund 2040 Portfolio: Service Class Investment Advisor: Strategic Advisers Inc. Boston MA Sub-advisor: FMR Co., Inc., Fidelity Research & Analysis Company Investment Objective: High total return with a secondary objective of principal preservation as the fund approaches its target date and beyond. Designation: FF Fidelity Variable Insurance Products Fund - VIP Contrafund® Portfolio: Service Class This sub-account is only available in policies issued before December 31, 2009 Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Investments Money Management, Inc., Fidelity Management & Research (U.K.) Inc., Fidelity Research & Analysis Company, Fidelity Investments Japan Limited, Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited Investment Objective: Long-term capital appreciation. Fidelity Variable Insurance Products Fund - VIP Equity-Income Portfolio: Service Class Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Management & Research (U.K.) Inc., Fidelity Research & Analysis Company, Fidelity Investments Japan Limited, Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited Investment Objective: Reasonable income. Fidelity Variable Insurance Products Fund - VIP Growth Opportunities Portfolio: Service Class This sub-account is only available in policies issued before May 1, 2002 Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Management & Research (U.K.) Inc., Fidelity Research & Analysis Company, Fidelity Investments Japan Limited, Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited Investment Objective: Capital growth. Fidelity Variable Insurance Products Fund - VIP Growth Portfolio: Service Class Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Management & Research (U.K.) Inc., Fidelity Research & Analysis Company, Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited, Fidelity Investments Japan Limited Investment Objective: Capital appreciation. Fidelity Variable Insurance Products Fund - VIP High Income Portfolio: Service Class This sub-account is only available in policies issued before February 1, 2003 Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Research & Analysis Company, Fidelity Investments Japan Limited, Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited Investment Objective: High level of current income while also considering growth of capital. Fidelity Variable Insurance Products Fund - VIP Investment Grade Bond Portfolio: Service Class Investment Advisor: Fidelity Management & Research Company Sub-advisor: Fidelity Investments Money Management, Inc., Fidelity Research & Analysis Company, Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited Investment Objective: High level of current income. Fidelity Variable Insurance Products Fund - VIP Mid Cap Portfolio: Service Class Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Management & Research (U.K.) Inc., Fidelity Research & Analysis Company, Fidelity Investments Japan Limited, Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited Investment Objective: Long-term growth of capital. 47 Fidelity Variable Insurance Products Fund - VIP Overseas Portfolio: Service Class This sub-account is only available in policies issued before December 31, 2007 Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Management & Research (U.K.) Inc., Fidelity Research & Analysis Company, Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited, Fidelity Investments Japan Limited Investment Objective: Long-term capital growth. Fidelity Variable Insurance Products Fund - VIP Value Strategies Portfolio: Service Class This sub-account is only available in policies issued before February 1, 2003 Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Management & Research (U.K.) Inc., Fidelity Research & Analysis Company, Fidelity Investments Japan Limited, Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited Investment Objective: Capital appreciation. Franklin Templeton Variable Insurance Products Trust - Franklin Small Cap Value Securities Fund: Class 2 Investment Advisor: Franklin Advisory Services, LLC Investment Objective: Long-term total return. Franklin Templeton Variable Insurance Products Trust - Mutual Global Discovery Securities Fund: Class 2 Investment Advisor: Franklin Mutual Advisers, LLC Investment Objective: Capital appreciation. Franklin Templeton Variable Insurance Products Trust - Templeton Foreign Securities Fund: Class 2 Investment Advisor: Templeton Investment Counsel, LLC Investment Objective: Long-term capital growth. Franklin Templeton Variable Insurance Products Trust - Templeton Global Bond Securities Fund: Class 2 Investment Advisor: Franklin Advisers, Inc. Investment Objective: High current income, consistent with preservation of capital, with capital appreciation as a secondary consideration. Goldman Sachs Variable Insurance Trust - Goldman Sachs VIT Growth Opportunities Fund: Service Shares Investment Advisor: Goldman Sachs Asset Management, L.P. Investment Objective: Long-term growth of capital. Goldman Sachs Variable Insurance Trust - Goldman Sachs VIT Mid Cap Value Fund: Institutional Shares This sub-account is only available in policies issued before May 1, 2006 Investment Advisor: Goldman Sachs Asset Management, L.P. Investment Objective: Long-term capital appreciation. Invesco - Invesco V.I. High Yield Fund: Series I Investment Advisor: Invesco Advisers, Inc. Investment Objective: Total return, comprised of current income and capital appreciation. Invesco - Invesco V.I. International Growth Fund: Series I Investment Advisor: Invesco Advisers, Inc. Investment Objective: Long-term growth of capital. Invesco - Invesco V.I. Mid Cap Core Equity Fund: Series I Investment Advisor: Invesco Advisers, Inc. Investment Objective: Long-term growth of capital. Invesco - Invesco Van Kampen V.I. Growth and Income Fund: Series I Investment Advisor: Invesco Advisers, Inc. Investment Objective: To seek long-term growth of capital and income. Invesco - Invesco Van Kampen V.I. Mid Cap Growth Fund: Series I This sub-account is only available in policies issued before May 1, 2012 Investment Advisor: Invesco Advisers, Inc. Investment Objective: Capital growth. 48 Invesco - Invesco Van Kampen V.I. Value Opportunities Fund: Series I (formerly, Invesco - Invesco V.I. Basic Value Fund: Series I) This sub-account is only available in policies issued before December 31, 2008 Investment Advisor: Invesco Advisers, Inc. Investment Objective: Long-term growth of capital. Ivy Funds Variable Insurance Portfolios, Inc. - Asset Strategy Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: Seeks high total return over the long term. Ivy Funds Variable Insurance Portfolios, Inc. - Growth Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: Seeks capital growth with a secondary objective of current income. Ivy Funds Variable Insurance Portfolios, Inc. - High Income Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: Seeks a high level of current income and capital when consistent with its primary objective as a secondary objective. Ivy Funds Variable Insurance Portfolios, Inc. - Mid Cap Growth Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: Seeks to provide growth of investment. Ivy Funds Variable Insurance Portfolios, Inc. - Real Estate Securities Investment Advisor: Waddell & Reed Investment Management Company Sub-advisor: Advantus Capital Management, Inc. Investment Objective: Total return through a combination of capital appreciation and current income. Ivy Funds Variable Insurance Portfolios, Inc. - Science and Technology Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: Long-term capital growth. Janus Aspen Series - Balanced Portfolio: Service Shares Investment Advisor: Janus Capital Management LLC Investment Objective: Long-term capital growth, consistent with preservation of capital and balanced by current income. Janus Aspen Series - Forty Portfolio: Service Shares Investment Advisor: Janus Capital Management LLC Investment Objective: Long-term growth of capital. Janus Aspen Series - Global Technology Portfolio: Service Shares Investment Advisor: Janus Capital Management LLC Investment Objective: Long-term growth of capital. Janus Aspen Series - Overseas Portfolio: Service Shares Investment Advisor: Janus Capital Management LLC Investment Objective: Long-term growth of capital. Janus Aspen Series - Perkins Mid Cap Value Portfolio: Service Shares Investment Advisor: Janus Capital Management LLC Sub-advisor: Perkins Investment Management LLC ("Perkins") Investment Objective: Capital appreciation. JPMorgan Insurance Trust - JPMorgan Insurance Trust Mid Cap Growth Portfolio: Class 1 This sub-account is only available in policies issued before May 1, 2005 Investment Advisor: J.P. Morgan Investment Management Inc. Investment Objective: Capital growth over the long-term. JPMorgan Insurance Trust - JPMorgan Insurance Trust Mid Cap Value Portfolio: Class 1 Investment Advisor: J.P. Morgan Investment Management Inc. Investment Objective: Capital appreciation with the secondary goal of achieving current income by investing primarily in equity securities. 49 Lazard Retirement Series, Inc. - Lazard Retirement Emerging Markets Equity Portfolio: Service Shares Investment Advisor: Lazard Asset Management LLC Investment Objective: Long-term capital appreciation. Legg Mason Partners Variable Equity Trust - Legg Mason ClearBridge Variable Small Cap Growth Portfolio: Class I Investment Advisor: Legg Mason Partners Fund Advisor, LLC Sub-advisor: ClearBridge Advisors, LLC Investment Objective: The fund seeks long-term growth of capital. Lincoln Variable Insurance Products Trust - LVIP Baron Growth Opportunities Fund: Service Class This sub-account is only available in policies issued before December 31, 2011 Investment Advisor: Lincoln Investment Advisors Corporation (LIA) Sub-advisor: BAMCO, Inc. Investment Objective: Capital appreciation. Lord Abbett Series Fund, Inc. - Mid-Cap Stock Portfolio: Class VC (formerly, Lord Abbett Series Fund, Inc. - Mid-Cap Value Portfolio: Class VC) This sub-account is only available in policies issued before December 31, 2010 Investment Advisor: Lord, Abbett & Co. LLC Investment Objective: Capital appreciation through investments, primarily in equity securities, which are believed to be undervalued in the market place. MFS® Variable Insurance Trust - MFS New Discovery Series: Service Class Investment Advisor: Massachusetts Financial Services Company Investment Objective: To seek capital appreciation. MFS® Variable Insurance Trust - MFS Research International Series: Service Class Investment Advisor: Massachusetts Financial Services Company Investment Objective: To seek capital appreciation. MFS® Variable Insurance Trust - MFS Value Series: Service Class Investment Advisor: Massachusetts Financial Services Company Investment Objective: To seek capital appreciation. MFS® Variable Insurance Trust II - MFS International Value Portfolio: Service Class Investment Advisor: Massachusetts Financial Services Company Investment Objective: The fund’s investment objective is to seek capital appreciation.MFS normally invests the fund’s assets primarily in foreign equity securities, including emerging market equity securities. Nationwide Variable Insurance Trust - American Century NVIT Growth Fund: Class I This sub-account is only available in policies issued before February 1, 2003 Investment Advisor: Nationwide Fund Advisors Sub-advisor: American Century Investment Management, Inc. Investment Objective: The Fund seeks long-term capital appreciation. Nationwide Variable Insurance Trust - Federated NVIT High Income Bond Fund: Class I This sub-account is only available in policies issued before December 31, 2012 Investment Advisor: Nationwide Fund Advisors Sub-advisor: Federated Investment Management Company Investment Objective: The Fund seeks to provide high current income. Nationwide Variable Insurance Trust - NVIT Cardinal(SM) Aggressive Fund: Class I Investment Advisor: Nationwide Fund Advisors Investment Objective: The Aggressive Fund seeks maximum growth of capital consistent with a more aggressive level of risk as compared to other Cardinal Funds. Designation: FF Nationwide Variable Insurance Trust - NVIT Cardinal(SM) Balanced Fund: Class I Investment Advisor: Nationwide Fund Advisors Investment Objective: The Fund seeks a high level of total return through investment in both equity and fixed income securities. Designation: FF 50 Nationwide Variable Insurance Trust - NVIT Cardinal(SM) Capital Appreciation Fund: Class I Investment Advisor: Nationwide Fund Advisors Investment Objective: The Fund seeks growth of capital, but also seeks income consistent with a less aggressive level of risk as compared to other Cardinal Funds. Designation: FF Nationwide Variable Insurance Trust - NVIT Cardinal(SM) Conservative Fund: Class I Investment Advisor: Nationwide Fund Advisors Investment Objective: The Fund seeks a high level of total return consistent with a conservative level of risk as compared to other Cardinal Funds. Designation: FF Nationwide Variable Insurance Trust - NVIT Cardinal(SM) Moderate Fund: Class I Investment Advisor: Nationwide Fund Advisors Investment Objective: The Fund seeks a high level of total return consistent with a moderate level of risk as compared to other Cardinal Funds. Designation: FF Nationwide Variable Insurance Trust - NVIT Cardinal(SM) Moderately Aggressive Fund: Class I Investment Advisor: Nationwide Fund Advisors Investment Objective: The Fund seeks growth of capital, but also seeks income consistent with a moderately aggressive level of risk as compared to other Cardinal Funds. Designation: FF Nationwide Variable Insurance Trust - NVIT Cardinal(SM) Moderately Conservative Fund: Class I Investment Advisor: Nationwide Fund Advisors Investment Objective: The fund seeks a high level of total return consistent with a moderately conservative level of risk. Designation: FF Nationwide Variable Insurance Trust - NVIT Emerging Markets Fund: Class I This sub-account is only available in policies issued before December 31, 2012 Investment Advisor: Nationwide Fund Advisors Sub-advisor: The Boston Company Asset Management, LLC Investment Objective: The Fund seeks long-term capital growth by investing primarily in equity securities of companies located in emerging market countries. Nationwide Variable Insurance Trust - NVIT Government Bond Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: Nationwide Asset Management, LLC Investment Objective: The fund seeks as high level of income as is consistent with the preserving of capital. Nationwide Variable Insurance Trust - NVIT International Equity Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: Invesco Advisers, Inc. Investment Objective: The Fund seeks long-term capital growth by investing primarily in equity securities of companies in Europe, Australasia, the Far East and other regions, including developing countries. Nationwide Variable Insurance Trust - NVIT International Index Fund: Class II Investment Advisor: Nationwide Fund Advisors Sub-advisor: BlackRock Investment Management, LLC Investment Objective: The Fund seeks to match the performance of the Morgan Stanley Capital International Europe, Australasia and Far East Index ("MSCI EAFE® Index") as closely as possible before the deduction of Fund expenses. Nationwide Variable Insurance Trust - NVIT Investor Destinations Aggressive Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Aggressive Fund seeks maximum growth of capital consistent with a more aggressive level of risk as compared to other Investor Destinations Funds. Designation: FF 51 Nationwide Variable Insurance Trust - NVIT Investor Destinations Conservative Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Conservative Fund seeks a high level of total return consistent with a conservative level of risk as compared to other Investor Destinations Funds. Designation: FF Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderate Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Moderate Fund seeks a high level of total return consistent with a moderate level of risk as compared to other Investor Destinations Funds. Designation: FF Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderately Aggressive Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Moderately Aggressive Fund seeks growth of capital, but also seeks income consistent with a moderately aggressive level of risk as compared to other Investor Destinations Funds. Designation: FF Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderately Conservative Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Moderately Conservative Fund seeks a high level of total return consistent with a moderately conservative level of risk. Designation: FF Nationwide Variable Insurance Trust - NVIT Mid Cap Index Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: BlackRock Investment Management, LLC Investment Objective: The Fund seeks capital appreciation. Nationwide Variable Insurance Trust - NVIT Money Market Fund: Class I This sub-account is no longer available to receive transfers or new premium payments effective October 21, 2002 Investment Advisor: Nationwide Fund Advisors Sub-advisor: Federated Investment Management Company Investment Objective: The Fund seeks as high a level of current income as is consistent with preserving capital and maintaining liquidity. Nationwide Variable Insurance Trust - NVIT Money Market Fund: Class V Investment Advisor: Nationwide Fund Advisors Sub-advisor: Federated Investment Management Company Investment Objective: The Fund seeks as high a level of current income as is consistent with preserving capital and maintaining liquidity. Nationwide Variable Insurance Trust - NVIT Multi Sector Bond Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: Logan Circle Partners, L.P. Investment Objective: The Fund seeks to provide above average total return over a market cycle of three to five years. Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Growth Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: Winslow Capital Management, Inc.; Neuberger Berman Management Inc. and Wells Capital Management, Inc.; Investment Objective: The fund seeks long-term capital growth. Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Value Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: Goldman Sachs Asset Management, L.P.; Wellington Management Company, LLP; The Boston Company Asset Management, LLC Investment Objective: The fund seeks long-term capital growth. 52 Nationwide Variable Insurance Trust - NVIT Multi-Manager Mid Cap Growth Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: American Century Investment Management, Inc.; Neuberger Berman Management LLC; Wells Capital Management, Inc. Investment Objective: The fund seeks long-term capital growth. Nationwide Variable Insurance Trust - NVIT Multi-Manager Mid Cap Value Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: American Century Investment Management, Inc.; Columbia Management Investment Advisers, LLC; Thompson, Siegel & Walmsley LLC Investment Objective: The fund seeks long-term capital appreciation. Nationwide Variable Insurance Trust - NVIT Multi-Manager Small Cap Growth Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: Waddell & Reed Investment Management Company; OppenheimerFunds, Inc. Investment Objective: The Fund seeks capital growth. Nationwide Variable Insurance Trust - NVIT Multi-Manager Small Cap Value Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: Aberdeen Asset Management, Inc.; Epoch Investment Partners, Inc.; J.P. Morgan Investment Management Inc. Investment Objective: The Fund seeks capital appreciation. Nationwide Variable Insurance Trust - NVIT Multi-Manager Small Company Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: Aberdeen Asset Management, Inc.; Morgan Stanley Investment Management; Neuberger Berman Management, Inc.; Putnam Investment Management, LLC; and Waddell & Reed Investment Management Company Investment Objective: The Fund seeks capital appreciation. Nationwide Variable Insurance Trust - NVIT Nationwide Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: Aberdeen Asset Management, Inc. and Diamond Hill Capital Management, Inc. Investment Objective: The Fund seeks total return through a flexible combination of capital appreciation and current income. Nationwide Variable Insurance Trust - NVIT Real Estate Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: Morgan Stanley Investment Management, Inc. Investment Objective: The Fund seeks current income and long-term capital appreciation. Nationwide Variable Insurance Trust - NVIT Short Term Bond Fund: Class I Investment Advisor: Nationwide Fund Advisors Sub-advisor: Nationwide Asset Management, LLC Investment Objective: The Fund seeks to provide a high level of current income while preserving capital and minimizing fluctuations in share value. Nationwide Variable Insurance Trust - Van Kampen NVIT Comstock Value Fund: Class I This sub-account is only available in policies issued before February 1, 2003 Investment Advisor: Nationwide Fund Advisors Sub-advisor: Invesco Advisers, Inc. Investment Objective: The Fund’s investment objective is to seek capital growth and income through investments in equity securities, including common stocks, preferred stocks, and convertible securities. Neuberger Berman Advisers Management Trust - AMT Guardian Portfolio: I Class This sub-account is only available in policies issued before February 1, 2003 Investment Advisor: Neuberger Berman Management LLC Sub-advisor: Neuberger Berman, LLC Investment Objective: Long-term growth of capital; current income is a secondary goal. 53 Neuberger Berman Advisers Management Trust - AMT Large Cap Value Portfolio: Class I (formerly, Neuberger Berman Advisers Management Trust - AMT Partners Portfolio: I Class) This sub-account is only available in policies issued before December 31, 2012 Investment Advisor: Neuberger Berman Management LLC Sub-advisor: Neuberger Berman, LLC Investment Objective: Capital growth. Neuberger Berman Advisers Management Trust - AMT Mid Cap Intrinsic Value Portfolio: Class I (formerly, Neuberger Berman Advisers Management Trust - AMT Regency Portfolio: I Class) This sub-account is only available in policies issued before December 31, 2012 Investment Advisor: Neuberger Berman Management LLC Sub-advisor: Neuberger Berman, LLC Investment Objective: Growth of capital. Neuberger Berman Advisers Management Trust - AMT Mid-Cap Growth Portfolio: I Class This sub-account is only available in policies issued before May 1, 2004 Investment Advisor: Neuberger Berman Management LLC Sub-advisor: Neuberger Berman, LLC Investment Objective: Capital growth. Neuberger Berman Advisers Management Trust - AMT Small Cap Growth Portfolio: S Class This sub-account is only available in policies issued before May 1, 2005 Investment Advisor: Neuberger Berman Management LLC Sub-advisor: Neuberger Berman, LLC Investment Objective: Long-term capital growth. Oppenheimer Variable Account Funds - Oppenheimer Capital Appreciation Fund/VA: Non-Service Shares This sub-account is only available in policies issued before December 31, 2012 Investment Advisor: OppenheimerFunds, Inc. Investment Objective: Capital appreciation by investing in securities of well-known, established companies. Oppenheimer Variable Account Funds - Oppenheimer Global Securities Fund/VA: Non-Service Shares Investment Advisor: OppenheimerFunds, Inc. Investment Objective: Long-term capital appreciation by investing a substantial portion of its assets in securities of foreign issuers, "growth-type" companies, cyclical industries and special situations that are considered to have appreciation possibilities. Oppenheimer Variable Account Funds - Oppenheimer Main Street Fund®/VA: Non-Service Shares Investment Advisor: OppenheimerFunds, Inc. Investment Objective: High total return which includes growth in the value of its shares as well as current income from equity and debt securities. Oppenheimer Variable Account Funds - Oppenheimer Small- & Mid-Cap Growth Fund/VA: Non-Service Shares This sub-account is only available in policies issued before February 1, 2003 Investment Advisor:OppenheimerFunds, Inc. Investment Objective:Capital appreciation. PIMCO Variable Insurance Trust - All Asset Portfolio: Administrative Class Investment Advisor: Pacific Investment Management Company LLC Sub-advisor: Research Affiliates Investment Objective: Seeks maximum real return consistent with preservation of capital and prudent investment management. The portfolio seeks to achieve its investment objective by investing under normal circumstances substantially all of its assets in Institutional Class Shares of the Underlying PIMCO Funds Designation: FF PIMCO Variable Insurance Trust - Foreign Bond Portfolio (Unhedged): Administrative Class Investment Advisor: Pacific Investment Management Company LLC Investment Objective: Seeks maximum total return consistent with preservation of capital and prudent investment management. The Portfolio seeks to achieve its investment objective by investing under normal circumstances at least 80% of its assets in Fixed Income Instruments that are economically tied to foreign (non-U.S.) countries, representing at least three foreign countries, which may be represented by forwards or derivatives such as options, futures contracts or swap agreements. 54 PIMCO Variable Insurance Trust - Long-Term U.S. Government Portfolio: Administrative Class Investment Advisor: Pacific Investment Management Company LLC Investment Objective: Seeks maximum total return, consistent with preservation of capital and prudent investment management.The Portfolio seeks to achieve its investment objective by investing under normal circumstances at least 80% of its assets in a diversified portfolio of fixed income securities that are issued or guaranteed by the U.S. Government, its agencies or government-sponsored enterprises (“U.S. Government Securities”), which may be represented by forwards or derivatives such as options, futures contracts, or swap agreements. PIMCO Variable Insurance Trust - Low Duration Portfolio: Administrative Class Investment Advisor: Pacific Investment Management Company LLC Investment Objective: Seeks maximum total return, consistent with preservation of capital and prudent investment management. The Portfolio seeks to achieve its investment objective by investing under normal circumstances at least 65% of its assets in a diversified portfolio of Fixed Income Instruments of varying maturities, which may be represented by forwards or derivatives such as options, futures contracts or swap agreements. PIMCO Variable Insurance Trust - Real Return Portfolio: Administrative Class Investment Advisor: Pacific Investment Management Company LLC Investment Objective: Seeks maximum real return consistent with preservation of capital and prudent investment management. The Portfolio seeks to achieve its investment objective by investing under normal circumstances at least 80% of its net assets in inflation-indexed bonds of varying maturities issued by the U.S. and non-U.S. governments, their agencies or instrumentalities and corporations, which may be represented by forwards or derivatives such as options, futures contracts or swap agreements. PIMCO Variable Insurance Trust - Total Return Portfolio: Administrative Class Investment Advisor: Pacific Investment Management Company LLC Investment Objective: Seeks maximum total return consistent with preservation of capital and prudent investment management. The Portfolio seeks to achieve its investment objectives by investing under normal circumstances at least 65% of its total assets in a diversified portfolio of Fixed Income Instruments of varying maturities, which may be represented by forwards or derivatives such as option, futures contracts or swap agreements. Pioneer Variable Contracts Trust - Pioneer Emerging Markets VCT Portfolio: Class I This sub-account is only available in policies issued before December 31, 2012 Investment Advisor: Pioneer Investment Management, Inc. Investment Objective: Long-term growth of capital. Pioneer Variable Contracts Trust - Pioneer High Yield VCT Portfolio: Class I Investment Advisor: Pioneer Investment Management, Inc. Investment Objective: Maximize total return through a combination of income and capital appreciation. Putnam Variable Trust - Putnam VT Small Cap Value Fund: Class IB Investment Advisor: Putnam Investment Management, LLC Sub-advisor: Putnam Investments Limited Investment Objective: Capital appreciation. Royce Capital Fund - Royce Micro-Cap Portfolio: Investment Class Investment Advisor: Royce & Associates, LLC Investment Objective: Long-term capital growth. Designation: FF T. Rowe Price Equity Series, Inc. - T. Rowe Price Equity Income Portfolio: II Investment Advisor: T. Rowe Price Investment Services Investment Objective: Substantial dividend income as well as long-term growth of capital through investments in the common stocks of established companies. T. Rowe Price Equity Series, Inc. - T. Rowe Price Mid-Cap Growth Portfolio: II This sub-account is only available in policies issued before May 1, 2004 Investment Advisor: T. Rowe Price Investment Services Investment Objective: Long-term capital appreciation by investing in mid-cap stocks with potential for above-average earnings growth companies. 55 T. Rowe Price Equity Series, Inc. - T. Rowe Price New America Growth Portfolio Investment Advisor: T. Rowe Price Investment Services Investment Objective: Long-term growth of capital primarily in the common stocks of growth companies. T. Rowe Price Equity Series, Inc. - T. Rowe Price Personal Strategy Balanced Portfolio Investment Advisor: T. Rowe Price Investment Services Investment Objective: Seeks capital appreciation and income from stocks and bonds. T. Rowe Price Fixed Income Series, Inc. - T. Rowe Price Limited-Term Bond Portfolio Investment Advisor: T. Rowe Price Associates, Inc. Investment Objective: Seeks a high level of current income consistent with moderate fluctuations in principal value. The Universal Institutional Funds, Inc. - Emerging Markets Debt Portfolio: Class I Investment Advisor: Morgan Stanley Investment Management Inc. Investment Objective: High total return by investing primarily in fixed income securities of government and government-related issuers and, to a lesser extent, of corporate issuers in emerging market countries. The Universal Institutional Funds, Inc. - Global Real Estate Portfolio: Class II Investment Advisor: Morgan Stanley Investment Management Inc. Investment Objective: The Portfolio seeks to provide current income and capital appreciation. The Universal Institutional Funds, Inc. - Growth Portfolio: Class I Investment Advisor: Morgan Stanley Investment Management Inc. Investment Objective: Long-term capital appreciation by investing primarily in growth-oriented equity securities of large capitalization companies. The Universal Institutional Funds, Inc. - Mid Cap Growth Portfolio: Class I This sub-account is not an investment option for new policy owners beginning March 31, 2011 Investment Advisor: Morgan Stanley Investment Management Inc. Investment Objective: Long-term capital growth by investing primarily in common stocks and other equity securities. The Universal Institutional Funds, Inc. - U.S. Real Estate Portfolio: Class I This sub-account is only available in policies issued before December 31, 2007 Investment Advisor: Morgan Stanley Investment Management Inc. Investment Objective: Above average current income and long-term capital appreciation by investing primarily in equity securities of companies in the U.S. real estate industry, including real estate investment trusts. Van Eck VIP Trust - Van Eck VIP Emerging Markets Fund: Initial Class This sub-account is only available in policies issued before May 1, 2002 Investment Advisor: Van Eck Associates Corporation Investment Objective: Long-term capital appreciation by investing primarily in equity securities in emerging markets around the world. Van Eck VIP Trust - Van Eck VIP Global Hard Assets Fund: Initial Class Investment Advisor: Van Eck Associates Corporation Investment Objective: Long-term capital appreciation by investing primarily in hard asset securities.Income is a secondary consideration. Wells Fargo Advantage Variable Trust - Wells Fargo Advantage VT Discovery Fund: Class 2 Investment Advisor: Wells Fargo Funds Management, LLC Sub-advisor: Wells Capital Management Inc. Investment Objective: Long-term capital appreciation. Wells Fargo Advantage Variable Trust - Wells Fargo Advantage VT Opportunity Fund: Class 2 This sub-account is only available in policies issued before February 1, 2003 Investment Advisor: Wells Fargo Funds Management, LLC Sub-advisor: Wells Capital Management Inc. Investment Objective: Long-term capital appreciation. 56 Wells Fargo Advantage Variable Trust - Wells Fargo Advantage VT Small Cap Growth Fund: Class 2 Investment Advisor: Wells Fargo Funds Management, LLC Sub-advisor: Wells Capital Management Inc. Investment Objective: Long-term capital appreciation. 57 Appendix B: Definitions Attained Age – The Insured's issue age plus the number of full years since the Policy Date. Cash Surrender Value – The policy's Cash Value minus the amount of any loans and minus any outstanding charges. Cash Value – The amount equal to the Premiums you pay, minus policy charges and any indebtedness, plus the Investment Experience of your policy's investment options. Code – The Internal Revenue Code of 1986, as amended. Death Benefit – The amount payable upon the Insured's death, before payment of any outstanding Indebtedness or charges.The Death Benefit consists of the base policy coverage and the Additional (insurance) Protection Rider coverage, if applicable. Enhancement Benefit – An additional amount added to the policy's Cash Surrender Value upon a full surrender of the policy, provided the qualifying conditions have been satisfied. FDIC – Federal Deposit Insurance Corporation. Grace Period – The period in which the policy is In Force even though a Premium payment is past due. Home Office – Our Home Offices are located at One Nationwide Plaza, Columbus, Ohio 43215. In Force – Any time during which benefits are payable under the policy and any elected Rider(s). Insured – The person whose life we insure under the policy, and whose death triggers payment of the Death Benefit. Investment Experience – The rate of return or performance of a Sub-Account. Lapse – The policy terminates without value. Maturity Date – The policy anniversary on or next following the Insured's 100th birthday. Net Amount at Risk – The policy's Death Benefit minus the policy's Cash Value. 58 Net Asset Value (NAV) – The price of each share of a mutual fund in which a Sub-Account invests.It is calculated by subtracting the mutual fund's liabilities from its total assets, and dividing that figure by the number of shares outstanding.We use NAV to calculate the value of Units.NAV does not reflect deductions we make for charges we take from Sub-Accounts. Unit values do reflect these deductions. Net Premium – Premium after transaction charges, but before any allocation to an investment option. Policy Data Page – The part of the policy that contains more detailed information about the policy; some of which is particular to the owner, the Insured, and the beneficiary. Policy Date – The date the policy takes effect as shown on the Policy Data Page.Policy years and months are measured from this date. Policy Proceeds or Proceeds – Policy Proceeds may constitute the Death Benefit, or the amount payable if the policy matures or you choose to surrender the policy. Premium – The amount of money you pay to begin and continue the policy. Rider – An optional benefit you may purchase under the policy.Rider availability and Rider terms may vary depending on the state in which the policy is issued. SEC – The Securities and Exchange Commission. Service Center - The department of Nationwide responsible for receiving all service and transaction requests relating to the policy.For service and transaction requests submitted other than by telephone (including fax requests), the Service Center is our mail and document processing facility.For service and transaction requests communicated by telephone, the Service Center is our operations processing facility.Information on how to contact the Service Center is in the "Contacting the Service Center" provision. Specified Amount – The dollar amount of insurance the owner selects.The Specified Amount consists of the insurance provided under the base portion of the policy and the coverage under the Additional (insurance) Protection Rider.This amount is used in determining the Death Benefit. Sub-Accounts – The record-keeping tool we use to track the investment performance of the underlying mutual funds that are investment options, and the value of your allocations to the investment options, after we deduct transaction fees and periodic charges. Substandard Rating – An underwriting classification based on medical and/or non-medical factors used to determine what to charge for life insurance based on characteristics of the Insured beyond traditional factors for standard risks, which include age, sex, and smoking habits of the Insured.Substandard Ratings are shown in the Policy Data Pages as rate class multiples (medical factors) and/or monthly flat extras (medical and/or non-medical factors).The higher the rate class multiple or monthly flat extra, the greater the risk assessed and the higher the cost of coverage. 59 Target Premium – The maximum amount of Premium the policy owner may pay to purchase base policy Specified Amount under Section 7702A of the Code and still have the policy treated as a life insurance contract for federal tax purposes.This is the maximum Premium the policy owner may put into the policy based on the "7-Pay" method, which determines the limits on Premium payments in each of the first seven policy years.The actual amount is based on numerous factors which include the Issue Age of the Insured, Substandard Ratings (if any), and an adjustment for any Premium exchanged into the policy under Section 1035 of the Code. Unadjusted Seven-Pay Premium – 100% of the maximum annual premium allowed under the Code assuming that: (i) the policy is not a modified endowment contract; (ii) the policy's Death Benefit is equal to the Total Specified Amount, and (iii) seven level, annual premiums are paid; (iv) there are no premiums resulting from a Section 1035 exchange; and (v) there are no adjustments due to a state imposed requirement or underwriting Substandard Ratings. Unit – Determines the variable investment part of your policy's Cash Value.It represents your interest in the Sub-Accounts. Us, we, our, Nationwide or the company – Nationwide Life Insurance Company. Valuation Period – The period during which we determine the change in the value of the Sub-Accounts.One Valuation Period ends and another begins with the close of trading on the New York Stock Exchange. You, your or the policy owner or Owner – the person or entity named as the owner in the application, or the person or entity assigned ownership rights. 60 Appendix C: Factors Used in Calculating the Enhancement Benefit The tables below show the current factors used to calculate the Enhancement Benefit for the first and last month of each policy year.The actual calculation will depend on the month the policy is surrendered because all factors decrease monthly during a policy year except for the first policy year.Policy owners may, free of charge, request a calculation of their current Enhancement Benefit by contacting our Service Center. Enhancement Benefit Factors for Modified Endowment Contracts Base Policy Enhancement Percentage Rider Enhancement Percentage Enhancement Cap Percentage Policy Year Month 1 Month 12 Month 1 Month 12 1 4.70% 4.70% 3.70% 3.70% 155% 2 4.65% 4.15% 3.66% 3.25% 155% 3 4.10% 3.60% 3.21% 2.80% 150% 4 3.55% 3.05% 2.76% 2.35% 145% 5 3.00% 2.45% 2.31% 1.85% 140% 6 2.40% 1.85% 1.81% 1.35% 135% 7 1.80% 1.25% 1.31% 0.85% 105% 8 1.20% 0.65% 0.81% 0.40% 85% 9 0.60% 0.00% 0.37% 0.00% 65% 10 0.00% 0.00% 0.00% 0.00% 35% 11+ 0.00% 0.00% 0.00% 0.00% 0% Enhancement Benefit Factors for Non-Modified Endowment Contracts Applicable Only to Policies With Applications Signed Before January 2, 2010 Enhancement Benefit Factors for Non-Modified Endowment Contracts Base Policy Enhancement Percentage Rider Enhancement Percentage Enhancement Cap Percentage Policy Year Month 1 Month 12 Month 1 Month 12 1 15.85% 15.85% 5.20% 5.20% 155% 2 15.65% 13.41% 5.13% 4.40% 155% 3 13.22% 11.10% 4.33% 3.60% 150% 4 10.92% 8.88% 3.55% 3.00% 145% 5 8.70% 6.75% 2.96% 2.50% 140% 6 6.58% 4.66% 2.46% 2.00% 135% 7 4.52% 3.02% 1.96% 1.50% 105% 8 2.92% 1.86% 1.46% 1.00% 85% 9 1.78% 0.89% 0.96% 0.50% 65% 10 0.82% 0.00% 0.46% 0.00% 35% 11+ 0.00% 0.00% 0.00% 0.00% 0% Using the factors available in the tables above, here is an example of how an Enhancement Benefit would be calculated. In this example, we will assume the following: A surrender in the last month of policy year 2. The policy is a non-modified endowment contract. Cash Value $200,000. 75% base policy Specified Amount Allocation (as a percentage of the total Specified Amount). 25% Rider Specified Amount Allocation (as a percentage of the total Specified Amount). Cumulative Premium Load $15,250. Using these assumptions, the Enhancement Benefit, capped by the Enhancement Cap, is calculated as follows: Enhancement Percentage x Cash Value Where: Enhancement Percentage (base policy Specified Amount Allocation x Base Enhancement Percentage) + (Rider Specified Amount Allocation x Rider Enhancement Percentage) (0.75 x 13.41%) + (0.25 x 4.40%) 11.1575% 11.1575% x $200,000 $22,315.00 61 Enhancement Cap Enhancement Cap Percentage x cumulative Premium Load 155% x $15,250 $23,637.50 Since $22,315.00 is below the $23,637.50 Enhancement Cap, the Enhancement Benefit here is $22,315.00. Enhancement Benefit Factors for Non-Modified Endowment Contracts Applicable Only to Policies With Applications Signed On or After January 2, 2010 Enhancement Benefit Factors for Non-Modified Endowment Contracts: Blending of Enhancement Benefit Schedules Base Policy Enhancement Percentage Schedule A Base Policy Enhancement Percentage Schedule B Rider Enhancement Percentage Schedule A Rider Enhancement Percentage Schedule B Enhancement Cap Percentage Schedule A Enhancement Cap Percentage Schedule B Policy Year Month 1 Month 12 Month 1 Month 12 Month 1 Month 12 Month 1 Month 12 1 16.15% 16.15% 13.35% 13.35% 6.00% 6.00% 4.60% 4.60% 155% 140% 2 15.95% 13.69% 13.19% 11.39% 5.93% 5.10% 4.53% 3.80% 155% 140% 3 13.44% 10.70% 11.27% 10.00% 5.02% 4.10% 3.73% 3.00% 150% 140% 4 10.46% 7.87% 9.86% 8.37% 4.03% 3.20% 2.97% 2.60% 145% 140% 5 7.71% 5.90% 8.21% 6.50% 3.12% 2.25% 2.58% 2.35% 140% 145% 6 5.75% 4.04% 6.35% 4.64% 2.20% 1.60% 2.31% 1.90% 135% 140% 7 3.94% 2.88% 4.54% 3.48% 1.56% 1.10% 1.87% 1.50% 105% 135% 8 2.78% 1.69% 3.40% 2.49% 1.06% 0.60% 1.47% 1.10% 85% 100% 9 1.61% 0.71% 2.39% 1.31% 0.57% 0.20% 1.06% 0.60% 65% 65% 10 0.65% 0.00% 1.20% 0.00% 0.18% 0.00% 0.55% 0.00% 35% 35% 11+ 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% 0% 0% Using the factors available in the table above, here is an example of how an Enhancement Benefit would be calculated. In this example, we will assume the following: A surrender in the last month of policy year 2. The policy is a non-modified endowment contract. Cash Value $200,000. 75% base policy Specified Amount Allocation (as a percentage of the total Specified Amount). 25% Rider Specified Amount Allocation (as a percentage of the total Specified Amount). Cumulative Premium Load $15,250. 60% Enhancement Schedule A and 40% Enhancement Schedule B election. Using these assumptions, the Enhancement Benefit, capped by the Enhancement Cap, is calculated as follows: Enhancement Benefit [X (base policy Specified Amount Allocation) + Y (Rider Specified Amount Allocation]x Cash Value Where: X [(Enhancement Schedule A election) (base policy Enhancement Percentage Schedule A)] + [(Enhancement Schedule B election) (base policy Enhancement Percentage Schedule B)] [(60%)(13.69%) + (40%)(11.39%)] 12.77% Y [(Enhancement Schedule A election) (Rider Enhancement Percentage Schedule A)] + [(Enhancement Schedule B election) (Rider Enhancement Percentage Schedule B)] [(60%)(5.10%)] + [(40%)(3.80%)] 4.58% [(12.77%)(0.75) + (4.58%)(0.25)] x $200,000 (10.73%) x $200,000 $21,445.00 62 Enhancement Cap [(Enhancement Schedule A election) (Enhancement Cap percentage Schedule A) + (Enhancement Schedule B election) (Enhancement Cap Percentage Schedule B)] x cumulative Premium Load [(60%) (155%) + (40%) (140%)] x $15,250 149% x $15,250 $22,722.50 Since $21,445.00 is below the $22,722.50 Enhancement Cap, the Enhancement Benefit here is $21,445.00. 63
